        Case 3:18-cv-02081-SRU Document 1 Filed 12/19/18 Page 1 of 93



                              UNITED STATES DISTRICT COURT
                                DISTRICT OF CONNECTICUT


Moses. Nelson,                                                       l0l8 0tC   lq P l' 30
                                                  case No5:       8-cy:3081*rsfit{        I
                                                                     'T:l- ''"
                                                              I
                    Plaintiff,
          Standing in propria persona, Sui
luns

                  -against-

COUNTRYWIDE HOME LOANS, INC; BANK
OF AMERICA, N.A. AS SUCCESSOR TO
BAC HOME LOAN SERVICING, LP;                    VERIFIED CIVIL R.I.C.O. COMPLAINT
AMERICAN BROKERS CONDUIT; U.S.                   PURSUANT TO 18 U.S.C. S 1964(c)
BANK, NATIONAL ASSOCIATION AS
TRUSTEE FOR THE BANK OF AMERICA
FUNDING 2007-l TRUST; WELLS FARGO
BANK, N.A., AS THEIR ATTORNEY IN FACT;                 JURY TRIAL DEMANDED
MORTGAG E ELECTRONIC REGISTRATION
SYSTEMS, lNC. (MERS); and JOHN "DOES'
and JANE "ROES', 1 through 100.
                                                         DECEMBER 17, 2018
                    Defendant(s)


                                 PRELIMINARY STATEMENT

       COMES NOW the Plaintiff, Moses Nelson, to sue for equitable relief from

damages that the Defendant(s), and each of them, have perpetrated upon Plaintiff

through an unlawfulfraudulent interstate enterprise. The Plaintiff hereby sues the

Defendant(s), and each of them, based upon personal firsthand knowledge which has

recently come to Plaintiffs attention through his own due diligent research, as to

Defendant's own conduct, and upon the basis of newly discovered information and

belief as to all other matters. Plaintiffs information and belief is based, among other

things, on documents generated by or on behalf of the Defendant(s), and each of them,

which reveal the Defendant(s), and each of them, having knowing participation in the

fraudulent scheme detailed in this action.
        Case 3:18-cv-02081-SRU Document 1 Filed 12/19/18 Page 2 of 93



       Plaintiff has incontrovertible proof that the Defendant(s) have benefitted from the

fraudulently appraised Value of the subject properties listed within this Complaint. All

Defendant(s) are liable for the fraud and are responsible for their participation as

beneficiaries of the Mortgage industry's pattern and practices of doing business as a

corrupt influenced racketeering enterprise. The whole American economy has been a

victimized by the Banks and Mortgage lenders from this massive egregious financial

scheme, and Plaintiff has been personally damaged as a result, and respectfully seeks

redress of his grievance in this Court for an equitable remedy of violations of 18 U.S.C.

$ $ 196a(c), Connecticut General Statutes (CGS) $ 53-379a(bx1X2), and the united

States Constitution.

                                  JURISDICTION AND VENUE

       i.     There are several sources of subject matter jurisdiction in this Court:

              a) 28 U.S.C.    SS 1331 & 1332, for Federal Question and Diversity of

                   Citizenship;

              b) 28 U.S.C. S 1337,     for Regulation of Commerce, Trade and Amount in

                   Controversy;

              c)   28 U.S.C. S 1367, for Supplemental Jurisdiction over claims arising

                   within state jurisdiction that are so related to claims in the action within

                   such originaljurisdiction that they form a part of the same case or

                   controversy under Article lll of the united States Constitution;

       ii.    a)   28 U.S.C. S 1391, for Venue Generally where a substantial part of the

                   events or omissions giving rise to this action occurred in this District;

              b) This Court also has Venue jurisdiction over the Mortgage fraud
         Case 3:18-cv-02081-SRU Document 1 Filed 12/19/18 Page 3 of 93



                   conducted in connection to the subject property(s) located in Fairfield

                   County;

              a)   This Court also has originaljurisdiction to hear Plaintiff's claim under

                   18 U.S.C. $ 1964(c), for Civil R.l.C.O. violations of law and treble

                   damages in accordance with the decision rendered in the united

                   States Supreme Court in Tafflin v           493 U.S.455 (1990)

              b)   Connecticut General Statutes (CGS) $ 53-379a(bx1X2) and g 36a-

                   485, for Supplemental Jurisdiction under 28 U.S.C. S 1367.



TO THE HONORABLE COURT:

       Plaintiff, Moses Nelson, an unincorporated living soul, and natural man on the

land, who is neither an enemy of the state, or friend of an enemy of the state, Standing

before the Court in propria sui juris, claiming and declaring the exercise of all

unalienable constitutional Rights, respectfully verifiably states, alleges facts giving rise

to causes of action covered under the Constitutions of the united States and

Connecticut State Republic and provisions of statutory federal law to seek equitable

remedy for the following damages:

                                           URE OF THE ACTI N

   1. This is an action for triple   damages, costs and attorney fees under 18 U.S.C.          S

       1964(c) of the Federal Racketeer lnfluenced and Corrupt Organizations Act

       (R.l.C.O.), 18 U.S.C. SS 1961-1968, ef. seg., arising out of an ongoing pattern of

       Mortgage Fraud being conducted by the Defendant(s), and each of them, and

       other unknown non-party malfeasants in violation of 18 U.S.C. g 1962(c).
Case 3:18-cv-02081-SRU Document 1 Filed 12/19/18 Page 4 of 93



                               II.     PARTIES

 A. Plaintiff,   Moses Nelson, is a proper Party American Citizen, who receives

      mail at 1584 North Avenue, Bridgeport, Connecticut State Republic

      [06604] Non-Domestic.

 B.   Defendant COUNTRYWIDE HOME LOANS, lNC. hereinafter "Original

      Lender 1", is a proper Party to this action who was a Mortgage Lender at

      the time of the financial crisis of 2008 and is currently out of business.

      Defendant Original Lender 1 purportedly assigned their interests in

      Plaintiff's Mortgage to Defendant BAC HOME LOAN SERVICING through

      its "nominee", Defendant MERS. Defendant Original Lender 2's former

      business location was 13150 World Gate Drive, Herndon, Virginia 20170.

 C. Defendant BANK       OF AMERICA, N.A., hereinafter "BOA" is a proper Party

      to this action doing business under the laws of the united States of

      America, whose principle place of business is 100 North Tryon Street,

      Charlotte, N.C. 28255.

 D. Defendant BAC HOME LOAN SERVICING, LP, hereinafter "BAC", is a
      proper Party to this action doing business under the laws of the united

      States of America, whose principle place of business is 101 South Tryon

      Street, Charlotte, N.C. 28255.

 E. Defendant AMERICAN BROKERS              CONDUIT, hereinafter "Original Lender

      2", is a proper Party to this action who was a Mortgage Lender at the time

      of the financial crisis of 2008 and is currently out of business. Defendant

      Original Lender 1 purportedly assigned their interests in Plaintiff's
      Case 3:18-cv-02081-SRU Document 1 Filed 12/19/18 Page 5 of 93



             Mortgage to Defendant U.S. BANK through its "nominee", Defendant

             MERS. Defendant Original Lender 1's former business location was 538

             Broad Hollow Road, Melville, Long lsland 11747.

        F.   Defendant U.S. BANK, NATIONAL ASSOCIATION AS TRUSTEE FOR

             THE BANK OF AMERICA FUNDING 2007-1TRUST, hereinafter "U.S.

             BANK', is a proper Party to this action doing business under the laws of

             the united States of America, whose principle place of business is 425

             Walnut Street, Cincinnati, Ohio 45202

        G. Defendant WELLS FARGO BANK, N.A., hereinafter "\NFB', is a proper

             Party to this action doing business under the laws of the united States of

             America, whose principle place of business is 420 Montgomery Street,

             San Francisco, CA 94104.

        H. Defendant MORTGAGE ELECTRONIC REGISTRATION SYSTEMS,
             lNC., hereinafter "MERS", is a proper Party to this action doing business

             under the laws of the united States of America, whose principle place of

             business is 1818 Liberty Street, Suite 300, Reston, Virginia20190.

        l.                        .DOES" and
             Defendant(s) JOHN               JANE "ROES' 1 through 100 are proper

             Party(s) to the Complaint, but unknown, and Plaintiff reserves the right to

             join these Party(s) once they have been identified.

                              III-   THE R.I.C.O. PERSON

2.   Defendant(s), and each of them, are the Successor(s), or Agent(s) in interest to

     the Party(s) identified as the "Original Lender(s)" for the Mortgage(s) and

     Promissory Note(s) dated January 28,2005 (See Exhibit *1', Plaintiff's Mortgage
      Case 3:18-cv-02081-SRU Document 1 Filed 12/19/18 Page 6 of 93



     and Promissory Note with Defendant "Original Lender 1"), and October 18, 2006

     (and, See a/so Exhibit "2", Plaintiff's Mortgage and Promissory Note with

     Defendant "Original Lender 2").

3.   Defendant(s), and each of them, have assumed legal rights, duties and liabilities

     that run with the Promissory Note.

4. Defendant(s),   and each of them, fraudulently misrepresented the Value of the

     subject property(s) and misrepresented the Loan to Fair Market Value Ratio

     based upon a false and inflated appraisal overstating the property value,

     conducted as part of a pattern of racketeering activity by the non-party

     malfeasants. (See Exhibit "3", General Data Real Estate Appraisal for the City of

     Bridgeport for Plaintiff's subject property located at757-759lranistan Avenue,

     and Exhibit"4" 1584 North Avenue for Plaintiff's subject property located at dated

     for the years 2005 & 2006 respectively).

                IV.    STATEMENT REGARDI NG LOAN DEFINITIONS

5.   Within the Mortgage Lending lndustry, the term "Prime" Loan means a safe

     Mortgage Loan to a Borrower who is regarding as being highly creditworthy, has

     no obvious financial difficulties and a good payment record, and is therefore very

     likely to repay the loan. Fannie Mae, which is the largest secondary market buyer

     of Mortgage Loans, established the "Prime" standard for Loan undenruriting.

     "Subprime" Loan (also referred to as Near-Prime, Non-Prime, and second-

     chance lending) means a Mortgage Loan to a Borrower who may have difficulty

     maintaining the repayment schedule. "Alt-A" (short for Alternative A-paper)

     means a type of Mortgage Loan that is considered riskier that A-paper, or
      Case 3:18-cv-02081-SRU Document 1 Filed 12/19/18 Page 7 of 93



     "Prime", and less risky than "Subprime". Typically Subprime and Alt-A Mortgages

     are characterized by Borrowers with less than full documentation, lower Credit

     Scores, higher Loan to Fair Market Value Ratios, and more investment

     properties. A "Predatory" Loan is one that is lent based on the Borrower's alleged

     equity in the property, not on the Borrower's ability to repay the Loan, when in

     fact, the Borrower's equity is fictional and based on an inflated appraisal

     overstating the property value. A "Liar's Loan" is a type of predatory Loan.

6.   "Alt-A Loans. Another type of common Loan during the years leading up to the

     financial crisis was the "Alt-A" Loan. Alt-A Loans were issued to Borrowers with

     relatively good Credit histories, but with aggressive undenruriting that increased

     the risk of the Loan. The resulting high Loan-to-Value Ratio, and the lack of

     Borrower equity in the home, meant that, if the Borrower defaulted and the home

     had to be sold, the sale proceeds were unlikely to be sufficient to repay both

     Loans. For example, Alt-A Loans often allowed Borrowers to obtain 100%

     financing of their homes, to have an unusually high debt to income ratio, or

     submit limited or even no documentation to establish their income levels. Alt-A

     Loans were sometimes referred to as "Low Doc" or "No Doc" Loans. They were

     originally developed for self-employed individuals who could not easily establish

     their income by producing a traditionalW-2 Tax Return Form or pay stubs, and

     so were allowed to submit "alternative" documentation to establish their income

     or assets, such as bank statements. The reasoning was that other underwriting

     criteria could be used to ensure that Alt-A Loans would be repaid, such as

     selecting only Borrowers with a high Credit score or with a property appraisal
      Case 3:18-cv-02081-SRU Document 1 Filed 12/19/18 Page 8 of 93



     showing the home had substantial Value in excess of the Loan amount. (See

     "WALL STREET AND       THE                       :   Anatomy of a Financial

     Collapse", United States Senate Staff Report, April 13,2011, pages 23-24; and

     "Evaluation of Federal Regulatory Oversight of Washington Mutual Bank",

     prepared by the Offices of the lnspector General at the Department of the

     Treasury and Federal Deposit Insurance Corporation, 412010).

                           v.     THE R.r.C.O. ENTERPRISE

7.   The "Liar's Loan Enterprise" consists of the hundreds of entities making up the

     national Subprime Mortgage lndustry, whose top executives operated these

     companies as controlfrauds (a financialweapon against society) by rigging

     financial incentives within the industry to reward a nationwide pattern of

     brokering, originating, bundling as Securities, selling into the Secondary Market,

     Servicing, and foreclosing on what the industry insiders dubbed as "Liar's Loans",

     which are stated income Mortgage Loans mad with no income verification, little

     or no documentation, no undennrriting, a false and inflated appraisal overstating

     the Value of the property, and an understated Loan-to-Fair Market-Value-Ratio.

     The Liar's Loan Enterprise is a subject of Public Interest of the national Mortgage

     Lending lndustry. ( See "Public Policv lssues Raised bv the Report of the Lehman

     Bankruptcy Examiner: Hearing before the Committee on Financial Seruices,

     United States House of Representatives", statement of William K. Black, April 20,

     2010; "Testimonv Before the Financial Crisis Commission", Miami Florida,

     statement of William K. Black, Associate Professor of Economics and Law,

     September 21, 2010; " Neo-classical Economic Theories. Methodology and
      Case 3:18-cv-02081-SRU Document 1 Filed 12/19/18 Page 9 of 93



                                      Environments and

     Qnbgg", Creighton Law Review, 2010; and "Lenders Put the Lie's in Liaf s Loans

     and Bear the Principal Morat Cutpabititl', New Economic Perspectives, October

     2011).

8. The Non-Party       malfeasants consist of:

              a) the top Subprime Mortgage Originators;

              b) the top Subprime Mortgage-Backed Securities lssuers;

              c) the top Subprime Mortgage Servicers; the national appraisal

                  management companies;

              d) the nationwide network of Subprime Mortgage Brokers;

              e) certain Non-Agency and Agency lnstitutional lnvestors; and

              f) the Federal Reserve Bank Chairmen, Alan Greenspan and Ben

              Bernanke; who all played a significant role in the creation of millions of

              Liar's Loans originated nationwide between the years 2001 and 2008.

9.   The top Subprime Mortgage Originators include, but are not limited to:

              a) HSBC,

              b) NEW CENTURY FTNANCTAL,

              c) COUNTRYWIDE,

              d) crTrGRouP,

              e) BANK OF AMERICA

              0   wMc MoRTGAGE,
              g) FREMONT,

              h) AMERIQUEST MORTGAGE,
         Case 3:18-cv-02081-SRU Document 1 Filed 12/19/18 Page 10 of 93



                i) oPTroN oNE,

                j) WELLS FARGO,

                k) F|RST FRANKLIN,

                l) LaSALLE BANK,

                m) JP MORGAN CHASE,

                n) DITECH,

                o) AMERICAN BROKERS CONDUIT,

                p) GMAC,

                q) M&T BANK, efc. (See "UNDERSTANDING THE SECURITIZATION OF

         SUBPRIME MORTGAGE CREDIT', Federal Reserve Bank of New York, 2007).

10. The       top Subprime Mortgage-Backed Securities lssuers include, but are not

         limited to:

                a) COUNTRYWIDE,

                b) NEW CENTURY,

                c) OPTION ONE,

                d) FREMONT,

                e) WASHINGTON MUTUAL,

                f) FrRST FRANKL|N,

                g) RESIDENTIAL FUNDING CORP.,

                 h) LEHMAN BROTHERS,

                 i)   wMc MoRTGAGE,
                j) AMERIOUEST, efc.

11   .   The top Subprime Mortgage Servicers include, but are not limited to:
   Case 3:18-cv-02081-SRU Document 1 Filed 12/19/18 Page 11 of 93



         a) couNTRYWtDE,

         b) JP MORGAN CHASE,

         c) clTrGRouP,

         d) oPTroN oNE,

         e) AMERIQUEST,

         f) ocwEN FTNANCTAL CORP.,

         g) WELLS FARGO,

         h) HoMECOMTNGS F|NANCtAL,

         i) HSBC,

         j) LTTTON LOAN SERVICTNG,

         k) SPEC|ALIZED LOAN SERVTC|NG,

         r) CARRTNGTON LOAN SERVTC|NG,

         m) AURORA LOAN SERVICES, efc.

l2.Thenational appraisal management companies include, but are not limited to:

  a) LANDSAFE (owned by BANK OF AMERICA/COUNTRYWIDE),

  b) FlNlTl (owned by CITIGROUP and FIRSTAMERICAN REAL ESTATE

  (FARES)),

  c) RELS (owned by WELLS FARGO and FARES),

  d) eAppraiselT (owned by JP MORGAN CHASEMASHINGTON MUTUAL and

  FARES),

  e) Quantrix (owned by JP MORGAN CHASE),
    Case 3:18-cv-02081-SRU Document 1 Filed 12/19/18 Page 12 of 93



  0 LENDERS SERVICES (LSl) (owned by JP MORGAN CHASEM/ASHINGTON
  MUTUAL, FIDELIry, LSI SERVICE LINK, CHICAGO TITLE, LAWYERS TITLE,

   COMMONWEALTH TITLE and LAND AMERICA),

  g) VELOCIry, FISERVE, and AMCO (Valuation Services, LLC), efc. (See

  'HVCC Mandates Decreased Market Competition and Increased Pricing,

   (d   iagram), http://tampaappraisalmanaqement.com/wp-

   contenUup loads/20 1 0/0803-AM C-Joint-Ventu re-D iaq ram-F I NAL. pdf).

13.The top Non-Agency and Agency Mortgage-Backed Securities lnvestors include,

   but are not limited to:

            a)   COUNTRYWIDE;

            b)   LEHMAN BROTHERS'

            c)   WELLS FARGO;

            d) WASHTNGTON MUTUAL;
            e)   BEAR STEARNS;

            O JP MORGAN      CHASE;

            g)   DEUTSCHE BANK;

            h)   GMAC-RFC

            i)   MERRTLL LYNCH;

            J)   MORGAN STANLEY;

            k)   CREDTT SUTSSE;

            r) FEDERAL NATTONAL MORTGAGE ASSOCTATTON (FNMA);
            m) FEDERAL HOME LOAN MORTGAGE CORPORATION (FHLMC);

            n)   GoVERNMENT NATIONAL MORTGAGE ASSOCIATION (GNMA).
       Case 3:18-cv-02081-SRU Document 1 Filed 12/19/18 Page 13 of 93



14. Between the years 1997 and 2010,large national consumer lending institutions

      and their network of Mortgage Brokers who were involved in Subprime and Alt-A

      lending engaged in an unscrupulous pattern of making shoddy Mortgage Loans

      with inflated appraisals. The most pernicious variety of these Subprime and Alt-A

      Loans were what lndustry lnsiders dubbed "Liar's Loans". The most salient

      features of a Liar's Loan are no income verification, no documentation, no

      consideration of the Borrower's ability to repay, and a false and inflated

      appraisal.

15.   This new paradigm within the Mortgage Industry of making intentionally bad

      Loans for profit was born out of the so-called "Securitization" of Consumer Debt.

      (See "Securitized Total Consumer Loans", Board of Governors of the Federal

      Reserve System, graph - http://research.stlouisfed.org.fred2lseries/TOTAlSEC.

      The graph shows a steady rise in Securitization of Consumer Loans on a

      nationwide basis beginning about 1990, and a hard climb starting in about 1995,

      reaching a peak in about 2008 before taking a near vertical dive at the end of

      2009).

16. The process of Securitization involved the pooling together of Mortgage Loans

      by the hundreds for quick profits. lnstead of having to wait around for

      homeowners to make their Mortgage payments month-by-month, year-by-year,

      Lenders could immediately turn the Loans into cash by selling the Loans for use

      in Securities deals. The rapid turnaround allowed Lenders without much Capital

      of their own to make more Loans and dramatically increase their volume of

      Lending. Before Securitization, Lenders had either held on to their Loans,
    Case 3:18-cv-02081-SRU Document 1 Filed 12/19/18 Page 14 of 93



   collecting payments until the homeowners owned their houses free and clear, or

   sold them one by one or in groups on the "Secondary Market" to lnvestors, who

   took over the right to collect on the Loans. This tended to limit the ability of

   Lenders to increase their Loan Volume. They either had to entice Customer to

   deposit savings in the Bank to Bankroll Loans, or they had to go through the

   paperwork-heavy process of selling Loans on the Secondary Market. (See

   MichaelW. Hudson, "The Monster: How a Ganq of Preda torv Lenders and Wall

   Street Bankers Fleeced America-and Spawned a Global Crisis," pgs. 26-27

   [2010])

17. Securitization of Consumer Debt provided a fertile ground for unscrupulous

   corporate executives to operate their Mortgage lending institutions as control

   frauds (a financialweapon against society). These executives developed an

   "originate and sll" paradigm in consumer lending which allowed them to

   streamline their focus on making enormous compensation through volume, and

   to forget Loan quality altogether.

18. These top lending industry executives operated their companies as control

   frauds by rigging financial incentives to provide the greatest economic rewards to

   their staff and to Brokers for generating the highest quality of Loans possible, and

   to substantially penalize anyone who did not go along with the scheme by either

   reducing their pay or terminating their employment.

19. The originators of Liar's Loans knew (or through the exercise of reasonable care

   should have known) that these Loans were statistically probable to result in

   Mortgage defaults and foreclosure.
    Case 3:18-cv-02081-SRU Document 1 Filed 12/19/18 Page 15 of 93



        VI.    STATEMENTREGARDING UNDERWRITINGGUIDELINES

20. Mortgage Loan underwriting guidelines are intended to assess the

   creditworthiness of the Borrower, the ability of the Borrower to repay the Loan,

   and the adequacy of the Mortgaged property as security for the Loan. The

   normal parameter considered when undenryriting are the amount of the Loan, the

   Borrower's income, Debt and Credit history, savings and Debt-to-lncome Ratio,

   together with the appraised Value of the property, and the Loan-to-Fair Market

   Value Ratio.

21. "Fannie Mae views Lenders as our partners in ensuring the continued viability of

   the residential lending market and the continued availability of affordable

   Mortgage financing for home purchases and refinancing. We rely on lenders to

   make undenrvriting decisions that result in 'investment quality' Loans; that is,

   Loans for which it has been established that there is a reasonable expectation

   that the Borrower is able and willing to repay the Mortgage debt and that the

   property constitutes sufficient security for the Mortgage.

   ln turn, lenders rely on appraisers to provide them with thorough, accurate and

   objective appraisal reports that result in reliable opinions of Market Value so they

   can make prudent undenruriting decisions. The appraisal is used to judge the

   property's acceptability for the Mortgage Loan requested in view of its Value and

   Marketability.


   The undenruriter will use the information provided in the appraisal report, along

   with other data, to determine whether theproperty meets FannieMae's

   requirements for an investment quality Loan FannieMae                 the lender to
    Case 3:18-cv-02081-SRU Document 1 Filed 12/19/18 Page 16 of 93



   place as much emphasis on underwritinq the propertv and reviewinq the

   appraisal as on underwriting the Borrower's worthiness.


   Therefore, it is important for the appraiser to provide the lender with a reliable

   opinion of the market Value of the property with the adequate and accurate data

   supporting the conclusions of the appraisal report. (A/so See, the   "Gil&b
   Undenuriting with DU', FannieMae, July 2005, Chapter 6: "Quality Assurance for

   DU Loans" , pg. 198), which states: "The lender must verifi7 data integrity by

   checking the information provided on the Loan Application, the Closing

   Documents, and all data analyzed by DU. The data includes, but is not limited to,

   the Borrower's name and Social Security Number, property address, property

   type, Mortgage Term, Mortgage type, Loan purpose, Loan amount, LTV, CLTV,

   employment, income, assets, liabilities, Section Vll, and Section Vlll."

22. The appraisalthe is requisite to computing the LTV Ratio or CLTV Ratio

   (Combined Loanto-Value Ratio) and verifying the data integrity in a Loan

   Application MUST COMPLY with the Uniform Standards of Professional

   Appraisal Practice. (See "Appraisal and Property Report Policies and Forms

   Freq uentlv Asked Quesfrbns (FAQ's)" , FannieMae, March 2009, pg. 1, which

   states: "FannieMae recognizes the Uniform Standards of ProfessionalAppraisal

   Practice as the minimum appraisal standards for the appraisal industry, and also

   establishes separate appraisal requirements to supplement the Uniform

   Standards."

          VII.   STATEMENT REGARDING REAL ESTATE APPRAISALS
      Case 3:18-cv-02081-SRU Document 1 Filed 12/19/18 Page 17 of 93



23. Title 12 United States Code    -   "Banks and Banking", regulates the national

     Mortgage lending lndustry and requires a lender to order an appraisal of the

     property prior to originating a Mortgage Loan securing a Lien against the

     property, whenever the transaction is federally related (involving an entity or

     activity regulated by a federalAgency) or connected to Mortgage-Backed

     Securities. (See 12 U.S.C. S 3342, "Transactions Requiring the Services of State

     Certified Appraiser"; 12 U.S.C. S 3343, "Transactions Requiring the Services of

     State Licensed Appraiser', 12 U.S.C- S 3350(4), "Federally Related Transaction",

     and 12 U.S.C. S 3350(5), "Real Estate Related Finance Transaction).

24. The Financial lnstitutions Reform, Recovery and Enforcement Act of 1989

     (FIRREA), Pub. L. 101-73,103 Stat. 183, enacted August 9, 1989, is a United

     States federal law enacted in the wake of the Savings and Loan Crisis of the

     1980's. Title Xl of FIRREA (12 U.S.C. SS 3331-3351) created an oversight

     structure for appraisers that involves State, federal and private entities.

25. FIRREA requires real property appraisals to comply with the Uniform Standards

     of Professional Appraisal Practice (USPAP).

26. The USPAP       requires Appraisers to conduct their appraisals independently.

     (See 12 C.F.R. S 225.65(a), Appraiser lndependence).

27   . The Appraiser's role is to provide an objective, unbiased opinion of Value to the

     lender. (See 12 C.F.R. $225.62(a): which states, "Definitions    -   a) Appraisal

     means a written statement independently and impartially prepared by a qualified

     Appraiser setting forth an opinion as to the Market Value of an adequately
    Case 3:18-cv-02081-SRU Document 1 Filed 12/19/18 Page 18 of 93



   described property as of a specific date(s), supported by the presentation and

   analysis of relevant Market information."

28. The Appraiser works for the lender, not the owner, buyer or seller, even if one of

   them pays for the appraisal.

29. The Office of Thrift Supervision (OTS) has uncovered many instances of

   improper appraisals. After reviewing hundreds of Loan Files, the OTS Appraisal

   expert found that "numerous instances were identified where, because of undue

   influence on the Appraiser, values [of property] were increased without

   supporting documentation. OTS had also found that violations of the Agency's

   Appraisal Regulations to comply with Appraisal independence were rampant in

   the financial industry, and their investigation had concluded that many lenders

   influenced Appraiser practices that constituted "unsafe or unsound banking

   practices".

30. Plaintiff has reason to believe that the OTS's findings that the practice of violating

   the Uniform Standards of ProfessionalAppraisal Practice (USPAP) is a form of

   Corrupt Enterprise and the financial industry pattern and practice of violating

   these standards are actionable under R.l.C.O.

31. The Loan-to-Fair Market Value Ratio of a Mortgage Loan, or LTV, is the Ratio of

   the balance of the Mortgage Loan to Value of the mortgaged property when the

    Loan is made.

32.The LTV Ratio is among the most important measure of a Mortgage Loan, and

   thus, it is one of the most important indicators of the default risk of the Mortgage

    Loan. The lower the Ratio, the less likely that a decline in the Value of the
    Case 3:18-cv-02081-SRU Document 1 Filed 12/19/18 Page 19 of 93



   property will wipe out the owner's equity. The lower the LTV, the greater the

   "equity cushion". The higher the LTV, the greater the risk of Loan Default and

   Mortgage foreclosure.

33.Thus, the LTV Ration is a material consideration to a reasonable lender or

   Borrower in deciding whether to contract for a Mortgage Loan.

                         VIII.   THE STATUTE OF LIMITATIONS

34. "lnjury Discovery" is the default method of statute of limitations accrual in many

   federal actions, including R.l.C.O. (See Pacific Harbor lnc. v. Bameft Bank, N.A.,

   252 F. 3d 1246,1 1th Cir., 2OO1; citing Rotelta v. Wood. 528 U.S. 549, [2000]),

   stating: "The Statute of Limitations. We assume, without needing to decide, that

   the statute of limitations period starts from the date of discovery of the injury.

   Under the injury discovery rule, unless tolled, the statute of limitations under

   R.|.C.O. is four years from the date the Plaintiff knew it was injured. Rotella ,528

   U.S, 549, 552-53; 120 S. Ct. 1075; 145L. Ed.2d 1047, t20001).

35. Under the discovery rule, an action accrues on the earlier of the date on which

   the actionable injury in fact is discovered or should have been discovered by

   exercise of reasonable diligence. The accrual date triggers the period of

   limitations, which is four (4) years from the date the Plaintiff knew he or she was

   injured. ln other words, the statute of limitations is suspended or "tolled" until the

   Plaintiff knows that he or she has an actionable injury in fact, and the has four

   years to file suit.

36. Plaintiff's actual injury of fact accrued on January 28,2005 and October 18,

   2006, respectively. The first accrual date is for Plaintiffs property located at 1584
    Case 3:18-cv-02081-SRU Document 1 Filed 12/19/18 Page 20 of 93



   North Avenue, Bridgeport, CT 06604, and the second accrual date is for

   Plaintiff's property located at757-759lranistan Avenue, Bridgeport, CT 06604.

37. Plaintiff learned of the facts about the misrepresentation of the Appraisal of both

   properties after doing some research about the subject matter of this Complaint

   on December4,2018.

38. This suit is timely filed within the four year statute of limitations starting from the

   date that Plaintiff knew in fact that he was injured.


          VI1. STATEMENT REGARDING STATUTE OF LIMITATIONS


39. Under Article lll of the united States Constitution, a Plaintiff must have sustained

   some injury in fact in order to have a justiciable "case or controversy", i.e., in

   order to have Standing and jurisdiction to bring a suit in federal Court. The

   Supreme Court has stated, in defining what sometimes is referred to as a "Lujan

   lnjury", that "over the years, our cases have established that the irreducible

   constitutional minimum of Standing contains three (3) elements." A Plaintiff must

   show that (1) he has suffered or is in imminent danger of suffering an actual,

   concrete injury, (2) proximately cause by the [mis]conduct of the Defendant, and

    (3) that the Court has jurisdiction over the parties and issues necessary to

    redress the injury. (U.S. CONST. Art. lll, $2; Lujan v. Defenders of Wildlife, 504

    U.S. 555, 560 [1992]; see also Massachusefts v. Mellon, 262 U.S. 447,488

    [1e23]).

40. ln order to file a federal R.l.C.O. action, injuries must be non-speculative (actual)

    and calculable (concrete). (See McLauglin v. Am. Tobacco Co., 522 F. 3d 215A

    [2d. Cir. 2008], holding that Plaintiff asserting a Civil R.l.C.O. claim for injury to
    Case 3:18-cv-02081-SRU Document 1 Filed 12/19/18 Page 21 of 93



   business or property must allege actual, quantifiable injury; Mendoza v. Zirkle

   Fruit Co.,301 F. 3d 1163      19th   Cir. 20021, stating that legally documented

   agricultural laborers have Standing to bring R.l.C.O. action since laborers alleged

   concrete, actual injury in form of lost wages, and award of money damages

   would redress such injury; Pik-Coal Co. v. Biq Rivers EIec. Corp.,20A F. 3d 884

   16th   Cir. 20001, stating that Plaintiff must plead and prove an actual injury to its

   business or property by reason of Defendant's R.l.C.O. transgression;

                     lnc. v. Kewit Pacific       ,976 F.2d 1303 lgth Cir. 1992], stating
   that not all R.l.C.O. injuries are compensable thereunder; showing of "injury"

   requires proof of concrete financial loss; certioridenied, 507 U.S. 1004119931).

41. An actionable injury denotes far more than a mere harm or loss. Black's Law

   Dictionary defines an injury as: "The violation of another's legal right, for which

   the law provides a remedy; a wrong or injustice...Authorities distinguish harm

   from injury, holding that while harm denotes any personal loss or detriment, injury

   involves an actionable invasion of a legally protected interest.      18th Edition   ,2004).

42. Since a concrete, non-speculative injury is required for Standing to file a R.l.C.O.

   claim, such an injury must also be required to trigger the running of the Statute of

   Limitations. This was exactly the point the Second Circuit correctly attributed to

   the Supreme Court, "until such injury occurs, there is no right to sue for damages

   under $ 1964(c), and until there is a right to sue under $ 1964(c), a Civil R.l.C.O.

   action cannot be held to have accrued." (Bankers Trust Co. v. Rhoades, 859               F.

   2d 1096, 1103 [2d Cir. 1988], quoting Sedima, S.P.R.L. v. lmrex Co. 473 U.S.

   479,496 t19851).
    Case 3:18-cv-02081-SRU Document 1 Filed 12/19/18 Page 22 of 93



43. The Eleventh Circuit has designated two distinct Time Points for determining

   injury discovery accrual: "lnquiry Notice" and a "Period of Reasonable Diligence".

          Time Point #1:

          "lnquiry Notice is 'the term used for knowledge of the facts that would lead

          a reasonable person to begin investigating the possibility that his legal

          rights had been infringed."'

          Time Point #2:

          "Once lnquiry Notice occurs, a prospective Plaintiff enters a period of

          reasonable diligence, which is the time necessary, exercising ordinary

          investigation, to ascertain sufficient facts to file a complaint."

44. "ln turn, lnquiry Notice triggers reasonable diligence in investigating the fraud for

   which notice has been received in order to obtain sufficient information to file

   suit." (See Tetto v. Dean Witter Revnotds, tnc.,41O F 3d 1275, 1283111th Cir.

   20051 and Tello v. Dean Witter Revnotds, tnc.,4g4 F. 3d 956, 968 111th Cir.

   2007l, "lnquiry Notice in our Circuit occurs when there is a factual evidence of the

   possibility of Securities Fraud that would cause a reasonable person to

   investigate whether his or her legal rights had been infringed."

45. ln discussing Time Point #2 above, the Eleventh Circuit referenced the

   beginning of a "Period of Reasonable Diligence." This "Period of Reasonable

   Diligence" begins upon "lnquiry Notice" r.e., when a "reasonable person" should

   have been aware of "storm warnings." The "Period of Reasonable Diligence"

   ends upon "lnjury Discovery Accruali' i.e., when a "reasonable person" should

   have discovered "sufficient facts to file a complaint."
    Case 3:18-cv-02081-SRU Document 1 Filed 12/19/18 Page 23 of 93



46.|n Tello l, the Eleventh Circuit remanded the case to the District Court to hold

   hearings to specifically identify the "what" and the "when" of these two essential

   Time Points. (See Tello 1,410 F. 3d at 1294).

       "We remand this case to the District Court to determine the essential,

   preliminary factual issues that we need to proceed with a legal determination of

   the applicable statute of limitations:

   (1) What established Inquiry Notice to the Plaintiff class, and when did that

       occur? And

   (2) When did the Plaintiff class have sufficient information to file suit?

47. The Eleventh Circuit coined the term "lnquiry-Notice" analysis. By hyphenating

   the term of "lnquiry-Notice", the Eleventh Circuit reflected the same two-part

   analysis shown in the foregoing "lnjury Discovery Accrual Formula." The

   hyphenation separates the (1) duty of inquiry from (2) notice or discovery of

   information needed to file suit.

          "We conducted our lnquiry-Notice analysis by explaining that'the task for

          the District Judge on remand will be to determine the point in time when

          the Plaintiff Class had sufficient information of the alleged fraudulent

           Securities conduct by Dean Witter to file this Class Action.'We stated the

           two questions that we wanted answered on limited remand: (1) What

           established lnquiry-Notice [storm warnings] to the Plaintiff Class, and

          when did that occur? And (2) When did the Plaintiff Class have sufficient

           information to file suit [injury discovery]?" (Tello 11,494 F. 3d at 968,

           quoting Tello 1,410 F. 3e at 1294).
    Case 3:18-cv-02081-SRU Document 1 Filed 12/19/18 Page 24 of 93



48. The Sixth Circuit stated, consistently with the Eleventh Circuit's more recent

   holdings in Tello I and Tello Il, "Defendant suggests that the limitations period is

   triggered when the Plaintiff learns facts that would cause a reasonable Plaintiff to

   investigate the possibility of fraud. Some cases support that suggestion. (See,

   e.g. Theoharous,256    F   . 3d at 1228). The majority view however, is that

   knowledge of suspicious facts      -   "storm warnings", they are frequently called   -
   merely triggers a duty to investigate, and that the limitation period begins to run

   only when a reasonably diligent investigation would have discovered the fraud.

   (See New Enqland Healt Care Employees Pension Fund v. Emst & Younq,336

   F. 3d 495, 501 [6th Cir. 2003]).

49. Since "lnquiry Notice", (Time Point #1 in the formula above) has historically

   referenced that point in time when a "duty of inquiry" arises based on the

   objective "reasonable person" test, it should retain only that moniker. The second

   essential point in time (Time Point #2 in the formula above) is in fact the time,

   based on the objective "reasonable person" test an actionable injury in fact

   should have been discovered under "injury discovery" principles. This latter point

   in time, when the claim accrues and the statute of limitations begins to run, is the

   principal focal point. However, to determine the time the claim accrues based on

   an objective reasonable person test, it is equally essential to pinpoint that time

   when the "reasonable person" first had a duty to initiate diligent inquiries, i.e.

   "lnquiry Notice." (See Law v. Medco Research, Inc., 113 F. 3d 781,785171h Cir.

    19971, Telto v. Dean Witter Reynolds. tnc., F. 3d 1275,1283111th Cir. 20051).
    Case 3:18-cv-02081-SRU Document 1 Filed 12/19/18 Page 25 of 93



50. Tello I and Tello ll also specified facts which must be determined in the trial

   Court, preferably by a jury. First, the trier of fat must identify the proximate point

   in time that a reasonable person should have discovered "storm warnings" sor

   should have become suspicious and must identify "what" would have cause a

   reasonable person to make such a discovery. Second, the trier of fact must

   identify the proximate time a reasonable person should have discovered his/her

   injury in fact and identified "what" would have caused a reasonable person to

   make such a discovery.

51. By combining the terminology and holdings of the Seventh and Eleventh

   Circuits, one can arrive at a clear and manageable formula to determin when a

   cause of action accrues. "Storm warnings" trigger the Period of Reasonable

   Diligence." This "Period of Reasonable Diligence" ends when a reasonable

   person should have discovered (or the Plaintiff actually discovers at an earlier

   date) his/her injuries, regardless of whether inquiries were actually made. The

   statute of limitations begins to run only when the "Period of Reasonable

   Diligence" has culminated upon actual or constructive injury discovery.

52. This formula helps a Plaintiff determine what must be discovered and when it

   must be discovered and when it must be discovered. The de facto tolling

   principles and application of the reasonable person standard also ensure that

   valid claims will not be time-barred due to circumstances beyond a Plaintiff's

   control.

53. Equitable and estoppel tolling principles are uniformly applicable in federal cases

   to prevent running of the statute when essential facts are concealed from
    Case 3:18-cv-02081-SRU Document 1 Filed 12/19/18 Page 26 of 93



   Plaintiff, whether or not the concealment is fraudulent. As stated by the U.S.

   Supreme Court in Lampf, Pleva, Lipkind. Prupis & Petiqrow v. Gibertson, 111 S.

   Ct.2773;501 U.S. 350, 363-64 [1991], quoting Bailey v. Glover,2lWall.342,

   348 [1874], stating: "time requirements in law suits...are customarily subject to

   'equitable tolling'. (lnivin v. Veterans Administration, 498 U.S. 89 (slip op. 5)

   [1990], citing Hallstrom v. Tillamook Countv,493 U.S. 20 (slip op.6) [1989].

   Thus, this Court has said that in the usual case, "where the party injured by the

   fraud remains in ignorance of it without any fault or want of diligence or care on

   his part, the bar of the statute does not begin to run until the fraud is discovered,

   though there be no special circumstances of efforts on the part of the party

   committing the fraud to conceal it from the knowledge of the other party." [r.e.,

   even with no fraudulent concealmentl Bailev v. Glover,21 Wall. 342,348118741,

   see a/so Holmberq v. Armbrecht,327 U.S. 392, 396-397 [1946]).

54. Thus, the statute of limitations does not run while the Plaintiff is unaware of the

   fact of the fraud upon his rights, i.e., unaware of his "injury by the fraud."

   Equitable tolling of the statute continues even after "lnquiry Notice," i.e., even

   after a "reasonable person" of ordinary intelligence would be able to discover

   essential facts necessary to file suit. After the essential facts necessary to file suit

   are discovered or should have been discovered, equitable tolling ceases and

   Plaintiff has the full statutory period in which to file suit. (See      lnc. v

   Andrews,534 U.S. 19, 30 [2001], discussing the "reasonable person" and the

   triggering of the limitations period in the context of an alleged violation of the Fair

   Credit Reporting Act (FCRA)).
      Case 3:18-cv-02081-SRU Document 1 Filed 12/19/18 Page 27 of 93



55. Thus, the point in time when equitable tolling ceases    -   i.e., when the facts

   needed to file suit are discovered or discoverable   -   is the same point in time

   when a statute runs under "injury discovery" accrual principles.

56. During the years 2005 through 2011, millions of objectively reasonable

   Americans, including Plaintiff, became aware through the lnternet and

   mainstream media news of the Housing Bubble and its collapse, and the

   resulting harm to Americans nationwide, including millions of homeowner

   experiencing the loss of equity in their home to the point that they owed more on

   their Mortgage than their property was worth; and the Economic Crisis with

   hundreds of Bank and Mortgage Lender failures with thousands of lnvestors

   losing their investments in Mortgage-Backed Securities schemes, and thousands

   of small business failures with millions of worker experiencing the loss of their

   jobs resulting in large-scale unemployment; and the Mortgage crisis continues

   with millions of homeowners losing their homes through fraudulent Mortgage

   foreclosures. These financial industry fraudulent practices are actionable

   because they constitute an actual harm and the fact that the Defendant(s), and

   each of them, are among the financial institutions engaged in the enterprise of

   fraudulehtly misrepresenting the appraisal values of Plaintiff's homes, these

   fraudulent practices also constitute an actual injury.

57.   During the years 2008 through 2011 millions of objectively reasonable

   Americans, including Plaintiff, became aware, through the Internet, and through

   mainstream media news of thousands of foreclosure cases clogging the Courts;

   thousands of "lost Note" cases; widespread confusion among homeowners as to
      Case 3:18-cv-02081-SRU Document 1 Filed 12/19/18 Page 28 of 93



   who is the actual owner of their Mortgage Loan; and the widespread use by

   Mortgage Servicers of document mills using "Robo-Signers" to forge counterfeit

   signatures on thousands if not millions of Mortgage related documents for the

   sole purpose of foreclosing on Mortgages. Lost Notes, confusion over the actual

   ownership of the Promissory Note and Mortgage, and fabricated foreclosure

   documents with forged signatures have served as a "storm warning" to

   Americans of the foreclosure fraud epidemic, but not so much of the particulars

   concerning Mortgage fraud, and this Court must not turn a blind eye to the reality

   of the epidemic and what Plaintiff respectfully moves this Court for redress of the

   grievance created by the Defendant(s), and each of them, for remedy.

58.   During the years 2005 through 2009 millions of Americans, including Plaintiff,

   had no reason to suspect that the national Subprime Mortgage lndustry created

   the Housing Bubble and the Mortgage Crisis through false misrepresentations

   and predatory lending. This is because the parties who conducted the

   widespread systematic Mortgage fraud alleged herein were presumably

   reputable and financially stable institutions which the Public at Large had been

   doing business with for years without incident; because during the last decade

   the government regulators did nothing to prosecute the wrongdoers; and

   because our government officials, told Americans that "the Banks may have

   ventured into the realm of moral hazard, but they did nothing illegal"; thus, giving

   our whole society the false impression that homeowners had no actionable injury

59. Additionally, during the years 2000 through 2006 the pattern of Subprime

   Mortgage Brokers and Originators pressuring Appraisers to inflate property
    Case 3:18-cv-02081-SRU Document 1 Filed 12/19/18 Page 29 of 93



   Appraisals occurred on such a massive scale that such conduct resulted in the

   inflation of housing prices nationwide with entire housing markets becoming

   inflated, thereby obscuring from public view the individual acts of inflating

   Appraisals. (See S & P/Case-Shiller Home Price lndices, McGraw-Hill Financial,

   January 2012).

60. Thus, during the years 2000 through 2009 millions of objectively reasonable

   Americans, including Plaintiff, were without being aware of the lnquiry Notice of

   actionable injury.

61.The first significant "storm warnings" to Americans of Mortgage lending fraud

   came in the testimony William K. Black before the House Financial Services

   Committee on April 20,2010. (See "Public Policy lssues Raised by the Report of

   the Lehman Bankruptcy).

62. ln the April 20,2010 hearing before the House Financial Services Committee,

   Black testified about the role that Alt-A Mortgages (what he called "Liar Loans")

   on residential Real Estate played in the downfall of Lehman Brothers. Black's

   testimony was that "Lehman's failure is a story in large part of fraud. And it is

   fraud that begins at the absolute latest in 2001, and that is with their Subprime

   and Liar's Loan operations." Black said that the occurrence of fraud in "Liar's

   Loans" was at 90 percent.

63. Black's credentials give credibility to his allegations of fraud conducted by

   Subprime Mortgage Lending institutions. Black explains his credentials to the

   House Financial Services Committee as follows:
Case 3:18-cv-02081-SRU Document 1 Filed 12/19/18 Page 30 of 93



      "l begin with a short description of my background that is relevant to your

      questions. My primary appointment is in economics. I have a joint

      appointment in law. I am a white-collar criminologist. My research

      specialization is financialfraud by elites and financial regulation. I was

      senior regulator during the S&L debacle (and had the honor of testifying

      many time before this Committee). As a regulator, I was    -
         .    The Litigation Directior of the Federal Home Loan Bank Board. We

              had independent litigation authority. We were not represented by

              the Justice Department

         o    The Deputy Director of the Federal Savings and Loan lnsurance

              Corporation (FSLIC)

         .    The Staff Leader of the re-regulation of the S&L lndustry in 1984-

              1   984

         .    The Senior Vice President and General Counsel of the Federal

              Home Loan Bank of San Francisco (FHLBSF)

          o   The Senior Deputy Chief Counselfor Enforcement and Litigation

              (West Region) of the Office of Thrift Supervision (OTS)

          .   The Deputy Staff Director of the National Commission on Financial

              lnstitution Reform, Recovery and Enforcement (NCFIRRE)


Several aspect of this background may be of particular use to the Committee


              a    The Bank Board was both a safety and soundness regulator

                   and Securities Regulator for publicly traded Savings & Loan
    Case 3:18-cv-02081-SRU Document 1 Filed 12/19/18 Page 31 of 93



                     Holding Companies. We were vigorous in bringing actions

                     against those that abused the accounting rules.

                 o   I (Black) worked extensively, and cooperatively with many other

                     regulatory agencies.

                     The Federal Home Loan Banks (before the passage of FIRREA

                     in 1989) were similar to the Federal Reserve Banks. The

                     FHLB's had Board of Directors dominated by industry members

                     and had both a lending function and a regulatory function. We

                     used the information gained through, and the leverage inherent

                     in, the FHLBSF's lending activities to aid our and our sister

                     agencies', supervisory effectiveness.

                 o   We always made extensive referrals to the SEC, the FBI and

                     the Department of Justice when we found evidence of unsafe

                     and unsound practices or violations of law. I was one of the

                     Officials charged with making sure that these referrals became

                     far more effective. One result was that the government obtained

                     over 1000 felony convictions of S&L insiders and those that

                     aided and abetted their frauds.

64. The Public at Large first "storm warnings" came in 2010 with the Financial Crisis

   lnquiry Commission Report from Congress and in November 2011 when learning

   about William K. Black and his testimony before the House Financial Services

   Committee via the lnternet.
    Case 3:18-cv-02081-SRU Document 1 Filed 12/19/18 Page 32 of 93



65.When Plaintiff suffered financial difficulty from the depressed economy and

   began to be targeted by the Banks who purported held his Mortgage he sought

   legal assistance that was not amenable to his situation and he was compelled to

   investigate the possibilities of Mortgage fraud in his Mortgage Loan, which lead

   him to discover the fact that the Defendant(s) Original Lender 1 and Original

   Lender 2 misrepresented the Value of Plaintiff's property in both Mortgages with

   each purported Defendant Original Lender, where said Mortgage Loans were

   false and inflated.

66. On December 4,2018, Plaintiff has secured a copy of the County Records

   assessment of the Value of the property for each Mortgage with the two

   Defendant Original Lenders for the years 2005 and 2006 respectively.

67. Plaintiff compared the representation that Defendant(s) Original Lender 1 and

   Original Lender 2 used to create the Promissory Notes and Mortgages dated

   January 28, 2005 and October 18, 2006, respectively. Based upon the newly

   discovered evidence, Plaintiff has learned that he has an actionable injury in fact

   for Mortgage fraud involving a false an inflated Appraisal overstating the Fair

   Market Value of each of the Mortgages he was fraudulently induced into signing

   with Defendant(s) Original Lender 1 and Original Lender 2.

                         IX.   THE ALLEGED MISCONDUCT

68. Defendant(s) Original Lender 1 and Original Lender 2 committed the offence of

    Mortgage fraud, with the intent to defraud, in violation of Connecticut General

    Statute (CGS) $ 53-379a, which states: "(a) A person commits residential

    Mortgage Fraud when, for financial gain and with the intent to defraud, such
    Case 3:18-cv-02081-SRU Document 1 Filed 12/19/18 Page 33 of 93



   person   - (1) knowingly   makes any materialwritten misstatement,

   misrepresentation or omission during the Mortgage lending process with the

   intention that a Mortgage lender, Mortgage correspondent lender, or Mortgage

   Broker, as defined in CGS $ 36a-485, a Borrower or any other person that is

   involved in the Mortgage lending process will rely on such written misstatement,

   misrepresentation or omission; (2) knowingly uses or attempts to use or facilitate

   the use of any written misstatement, misrepresentation or omission during the

   Mortgage lending process with the intention that a Mortgage lender, Mortgage

   correspondent lender, as defined in CGS      $   36a-485, Borrower or any other

   person that is involved in the Mortgage lending process relies on it; (3) receives

   or attempts to receive proceeds or any other funds in connection with a

   residential Mortgage closing that the person knew or should have known resulted

   from an act or acts constituting residential Mortgage fraud; (4) conspires with or

   solicits another to engage in an act or acts constituting residential Mortgage

   fraud.

69. Defendant(s) Original Lender 1 &2 acts and conduct is a felony crime under

   (cGS) $ 53-37ea(bx1X2).

70. To state a cause of action for fraud in the inducement, a Plaintiff must allege the

   following:

            a) A misrepresentation   of a material fact;

            b) That the Representor   knew or should have known of the statement's

                fatsity;
    Case 3:18-cv-02081-SRU Document 1 Filed 12/19/18 Page 34 of 93



          c)   That the respresentor intended that the representation would induce

               another to rely on it; and

          d) That the Plaintiff suffered injury in justifiable reliance   on the

               representation.

71. ln accordance with the foregoing facts and law delineated by Plaintiff regarding

   violations of federal statutes specified herein, and in accordance with the facts

   and law delineate by Plaintiff regarding violations of (CGS) $ 53-379a, Defendant

   affirmatively alleges that the Defendant(s) Original Lender 1 &2 fraudulently

   induce Plaintiff into a contract for a Mortgage Loan, as follows:

   (1) Defendant(s) Original Lender 1 &2 misrepresented the Value of the subject

       property based upon an inflated Appraisalwhich overstated the Value of the

       subject property based upon an inflated Appraisalwhich overstated the Value

       of the property, and Defendant Original Lender 1 & 2 misrepresented the risk

      to Plaintiff of Loan default and Mortgage foreclosure by understating the

       Loanto-Value Ratio in the Loan documents;

   (2) Defendant(s) Original Lender 1 &2 knew or should have known that these

       representations were false;

   (3) Defendant(s) Original Lender 1 &2 had a duty to truthfully represent the

       Value of the Plaintiffs properties and Defendant(s) Original Lender 1 &2

       violated that duty by using a false and inflated Appraisal overstating the Value

       of the subject property(s) to justify the Loan amount at the Mortgage contract

       Closing.
    Case 3:18-cv-02081-SRU Document 1 Filed 12/19/18 Page 35 of 93



   (4) Defendant(s) Original Lender 1 &2 falsely overstated the Value of the

      property(s) in the Loan documents.

   (5) Defendant(s) Original Lender 1 &2 falsely understated the Loanto-Value

       Ratio in the Loan documents, thereby misrepresenting to Plaintiff the risk of

       loan default and Mortgage foreclosure.

   (6) Plaintiff would not have agreed to these misrepresentations by Defendant(s)

       Original Lender 1 &2 had Plaintiff known and understood the nature of these

       misrepresentations in the Loan documents.

                     X.      THE BASIS OF ALLEGED LIABILIry

72. Defendant(s) Original Lender 1 & 2's false representation are the actual and

   proximate cause of damages to Plaintiff.

73. The United States Court of Appeals for the Sixth Circuit explains Plaintiff's

   theory of damages in the case of ln re Sallee,286, F. 3d 878 (2002), as follows:

   "ln Kentucky, when a party in induced by a fraudulent misrepresentation to enter

   into a contract, that party must elect to either   - (1) affirm the contract and recover
   damages in tort for the fraud; or (2) disaffirm the contract and recover the

   consideration with which he has parted. (H.C. Hanson v. Am. Nat'l Bank & Trust

   Co., 865 S.W.2d 302, 306 [Ky., 1993]; The election required is between the

   available remedies   -   either affirming the contract and claiming damages or

   rescinding the contract. Sanford Constr. Co. v. S & H Contractors, Inc. 443 S.W.

   2d 227,236 [Ky., 1969]; Under Kentucky law, as found by the majority, the

   Sallees may recover the difference between the Value of the property as it was
      Case 3:18-cv-02081-SRU Document 1 Filed 12/19/18 Page 36 of 93



     fraudulently represented and the actualValue of the property. Dempsey         v.

     Marshall,344 S.W.2d 606,607 [Ky., 1961]).

74. For Plaintiff, rescission of contract is not a meaningful remedy in the context of

     the Defendant(s) predatory scheme of inducing Plaintiff to sign a Promissory

     Note and Mortgage exceeding the Value of the subject property. Plaintiff

     therefore elects to affirm these contracts and recover damages in tort for the

     fraud.

75. Accordingly, Plaintiff seeks to recover the difference between the Value of the

     subject property as it was fraudulently represented and the actual Value of the

     property(s) at the time of the signing of the Loan and Mortgage contracts.

76. Defendant(s) Original Lender 1 &2 represented the Value of the subject

     property(s) at the time of the signing of the Loan and Mortgage documents as

     $310,000.00 for the property located at 1584 North Avenue, Bridgeport, CT

     06604 and $210,000.00 for the property located at757-759lranistan Avenue,

     Bridgeport, CT 06604.

77   . The property Appraiser for Fairfield County at Bridgeport assessed the Value of

     the subject property located at 1584 North Avenue, Bridgeport, CT 06604 during

     the year 2005 as $149,000.0 and the subject property located at757-759

     lranistan Avenue, Bridgeport, CT 06604 during the 2006 as $108,000.00. (See

     Exhibit   "2 &"3",   Bridgeport City Assessor's Readout for Plaintiff's properties).

78, The Bridgeport City Assessor's Appraisal of the Value of the Plaintiff's properties

     is a Public Legal Appraisal reflecting the government's position of the actual Fair

     Market Value of the property during the particular year at issue in this Complaint,
    Case 3:18-cv-02081-SRU Document 1 Filed 12/19/18 Page 37 of 93



   upon which the County property taxes are assessed. This government

   assessment of the Value of the property is consistent with the 11O-year mean for

   housing prices, as adjusted for inflation of the currency.

79. Defendant(s) Original Lender 1 & 2's representation of the value of the subject

   property is inflated and egregiously above the amount of the Bridgeport City

   Appraisal.

80. The difference between these two amounts is $250,000.00     .




81. That makes the actual damages Plaintiff was injured being $250,000.00. This

   amount is allowed to be tripled under Civil R.l.C.O. remedies.

82. The Mortgage Loan is called the "benefit of the bargain", which must be repaid

   when affirming the contract and claiming damages for fraud in the inducement.

83. The balance of the Loan amount is set off from the R-|.C.O. damages, and

   credited to any existing Mortgage Loan balance.

84. The Loan amount to Plaintiff was $310,000.00 and $210,000.00 respectively.

85.The balance of the Loan in the amount of $310,000.00 and $210,000.00 is to be

   subtracted from the Civil R.l.C.O. damages as a set-off, thereby satisfying the

   Mortgage.

86. Defendant(s), and each of them, are liable to Plaintiff for treble damages, minus

   the Mortgage Loan amount together with Satisfaction of Mortgage.

                        XI-    THE ALLEGED WRONDOERS

87. The Liar's Loan Enterprise is a subset of the national Subprime Mortgage

   lndustry, including all of the top executives of the top Subprime Mortgage

   Originators, the top Subprime Mortgage-Backed Securities lssuers, the top
    Case 3:18-cv-02081-SRU Document 1 Filed 12/19/18 Page 38 of 93



   Subprime Mortgage Servicers, the National Appraisal Management Companies,

   the nationwide network of Mortgage Brokers, certain institutional investors, and

   Federal Reserve Chairmen Alan Greenspan and Ben Bernanke who played a

   significant role in the creation of millions of predatory Loans originated

   nationwide between the years 1997 through 2008.

88. The pattern conducted by these Subprime Mortgage Originators of using a false

   and inflated Appraisal overstating the property Value to misrepresent the Loan-

   to-Value Ratio in Mortgage Loan Documents has been occurring continuously

   from 1997 to the present time, and has every indication of continuing into the

   future. (See J. Kevin Murry, "lssues in Appraisal Regulation: The Cracks in the

   Foundation of the Mortqaqe Lending Process. Loyola of Los Angeles Law

   Review, June 2010).

89. ln " Lenders P uf fhe Lies in Liar's Loans and Bear the Princioal Moral

   Culpability", William K. Black, New Economic Perspectives (October 2011), Black

   explains who is culpable:

          The Fraud "Recipe" for Lenders    -
          "The reason that accounting controlfrauds characteristically engage in

          lending behavior that no honest lender would exhibit was that these

          perverse practices maximized reported short-term income and the

          executive's compensation. There is a four-ingredient fraud "recipe" for

          lenders.

                  1.   Extreme growth through making
    Case 3:18-cv-02081-SRU Document 1 Filed 12/19/18 Page 39 of 93



                2.    Exceptionally bad Loans at a premium yield (very high interest

                      rate) which economists referred to as the "Housing Bubble".

                      These resources include the "Securitization" of consumer debt,

                      which made available to the Mortgage lending industry

                      hundreds of billions of dollars annually of "other people's

                      money" and a new "originate and sell" paradigm within the

                      consumer lending industry; thousands of property Appraisers

                      who acquiesced to inflating Appraisals under "meet the

                      numbers" in the Loan documents (or be blacklisted) pressures

                      by Mortgage lenders and their Brokers; and a hungry market of

                      renters and homeowners who exhibited "irrational exuberance in

                      their receptivity to mortgaging and refinancing their way into

                      achieving the American Dream.

                 3.   Defendant(s) Original Lender 1 &2 participated in the Liar's

                      Loans Enterprise affairs through a pattern of racketeering

                      activity involving the brokering, originating, bundling, selling into

                      the Secondary Market, Servicing, and foreclosing on Liar's

                      Loans made with inflated, overrated, false Appraisal of the

                      subject property(s).

                             XII.   THE R.I.C.O. PATTERN

90. On September 21,2010, William K. Black testified before the Financial Crisis

   Commission about the role of fraud in the financial crisis. ln his overview of his

   key findings, Black effectively outlined the pattern of racketeering activity
    Case 3:18-cv-02081-SRU Document 1 Filed 12/19/18 Page 40 of 93



   conducted by the Liar's Loans Enterprise during the years 2001 through 2008,

   wherein the top executives within the national Subprime lending industry

   operated their organizations as controlfrauds by making intentionally bad loans

   at premium yield to produce extreme growth, coupled with extreme leverage and

   grossly inadequate loss reserves, to produce executive compensation      -   at the

   expense of the company and society as a whole. (See Testimony Before the

   Financial Crisis Commission, Miami, Florida, September 21, 2010).

91. There is no honesf reason why a Mortgage lender would inflate the appraised

   Value and size of the loan. Causing or permitting large numbers of inflated

   Appraisals is a superb "marker" of accounting control fraud by the lender

   because the senior officers directing an accounting control fraud do maximize

   short-term reported (fictional) income (and real losses) by inflating Appraisals

   and stated income. Lenders and their Agents frequently suborned Appraisers by

   deliberately creating a Gresham's dynamic to try to induce them to inflate market

   values, leaked the Loan amount to the Appraisers, drove the Appraisal fraud, and

   made it endemic. A national poll of Appraisers in early 2004 found that 75% of

   respondents reported being subjected to coercion in the last 12 months to inflate

   Appraisals. A follow up survey in 2007 found that the percentage that had bee

   subjected to coercion had risen 90%. Appraisers reported that when they refused

   to inflate Appraisals 68% had lost at least one client and 45% were not paid for at

   least one Appraisal in the prior 12 months.

        xill                            VALUE TO FUND THE MORTGAG
    Case 3:18-cv-02081-SRU Document 1 Filed 12/19/18 Page 41 of 93



92. Defendant(s) Original Lender 1 &2, did not provide any money to fund the

   fraudulently induced "Liar's Loan".

93. Plaintiff gave Defendant(s) Original Lender 1 &2 money for the down payment

   of the fraudulently inflated Mortgage and signed a Promissory Note to commit to

   the performance and obligation of the Mortgage, which was the only currency

   exchanged between Plaintiff and Defendant Original Lender 1 &2 in the

   purported Mortgage Loan transaction at the inception of the Mortgage.

94. The Defendant(s) Original Lender 1 &2 got Plaintiffs down payment and

   Promissory Note without loaning Plaintiff anything of Value to attach to the

   security in violation of U.C.C. S 9-203(b).

95. The Defendant Original Lenders deposited Plaintiffs Notes into a transactional

   checking account, and did not tell Plaintiff as the depositor of said checking

   account where Plaintiffs Note was deposited, he was the Creditor of the money

   they deposited in an account in Plaintiffs name.

96. NO LOAN EVER TOOK PLACE. The Defendant Original Lenders exchanged a

   check of equal value from an account which they deposited the Note Plaintiff

   signed, so neither Defendant Original Lender actually put up any of their own

   money to fund the purported Mortgage and Note.

97. The Defendant Original Lenders had no right to sell Plaintiff's Mortgage and

   Note because the Plaintiff's Note was deposited into an account in Plaintiff's

   name, and the money to fund the Mortgage was withdrawn from that account

   without Plaintiff's authorization.
    Case 3:18-cv-02081-SRU Document 1 Filed 12/19/18 Page 42 of 93




98. The Seller of the property received a check. The money deposited for the check

   came from the Plaintiff's Note that was deposited as a Cash ltem on the

   Defendant Original Lender's books. Therefore, the Defendant Original Lenders

   had no right to the Plaintiff's Mortgage and Promissory Note untilthey contributed

   Value to those instruments to attach any claim or right to Plaintiff's property.

99. The Defendant Original Lenders never consummated the Loan, but kept

   Plaintiff's Mortgage and Promissory Note and transferred the equitable interests

   of Plaintiff's property to their Successors, Assigns, and Agents who have

   obtained a benefit from the Defendant Original Lender's fraudulent inducement of

   the Mortgage Loan, and fraud in the factum of failing to put up anything of Value

   to attach to the Plaintiffs property.

100.      Courts, while refusing to maintain any action upon the unlavuful contract

   have always striven to do justice between the parties, so far as could be done

   consistently with adherence to law, by permitting property or money, parted with

   on the faith of the unlawful contract, to be recovered back, or compensation to be

   made for it. ln such case, however, the action is not maintained upon the

   unlawful contract, nor according to its terms; but on an implied contract of the

   Defendant to return, or, failing to do that, to make compensation for, property or

   money which it has no right to retain. To maintain such an action is not to affirm,

   but to disaffirm, the unlaMul contract.

101.      "When a contract is once declared ultra vires, the fact that it is executed

   does not validate it, nor can it be ratified so as to make it the basis of suitor
  Case 3:18-cv-02081-SRU Document 1 Filed 12/19/18 Page 43 of 93



 action, nor does the Doctrine of Estoppel apply." (F & PR v. Richmond, 133 SE

 898; 151 Va. 195).

1O2.    "A national bank...cannot lend its credit to another by becoming a surety,

 indorser or guarantor for him. Such an act; is ultra vires...". (Merchants Bank   v.


 Baird,160 F. 642).

            XIV.   THE OUESTION OF LAWFUL CO NSIDERATION

103.    The issue of whether the lender who writes and passes a "bad" check or

 makes a "credit" loan has a claim for relief against the Borrower is easy to

 answer, providing that the lender can prove that he gave a lawful consideration,

 based upon lawful acts. But, did the lender give lawful consideration? To give a

 lawful consideration, the lender must prove that he gave the borrower lawful

 money such as coins or currency. Failing that, he can have no claim for relief in a

 Court of law against the Borrower as the lender's actions were ultra vires or void

 form the beginning of the transaction.

104.    The question of valuable consideration in this instant action, does not

 depend on any Value imparted by the lender, but the false confidence instilled in

 the Plaintiff by the Defendant Original Lenders to induce him into believing the

 Appraisal of the Mortgaged properties and that they actually loaned Plaintiff any

 Valuable consideration in exchange for the money and Promissory Notes Plaintiff

 remitted in good faith. lt seems unconscionable that a Bank or lender would ask

  Borrowers to put up money and pledge obligation to a debt as collateralfor a

 "Credit Loan" that the Bank or lender never contributed Value in the performance

 of their claim to the security instruments which they claim a right to lien.
  Case 3:18-cv-02081-SRU Document 1 Filed 12/19/18 Page 44 of 93



105.    Should a Court of law or equity allow a perpetrator of fraud to enforce a

 claim with which they misrepresented the Value or failed to perform their

 contribution of Value to have a lawful claim? Were the Court to do so, it would be

 contrary to all principles of law.

106.    The argument that the Borrower received the property for the lender's

 false representations gives the lender a claim or right for enforcement or relief is

 not valid, unless the lender can prove that he gave lawfulValue to the security.

 The Bank or lender does not Loan its money, only the credit it receives from the

 Borrower in the amount of the Promissory Note which is nothing more than an

 accounting transaction on the Bank or lender's books. Hence, no prima facie

 injury exists to the Bank or lenders upon the mere proof that they hold the

 Mortgage and Promissory Note in their possession.

107.     "A perfect obligation is one recognized and sanctioned by positive law;

 one of which the fulfillment can be enforced by the aid of law. But, if the duty

 created by the obligation operates only on the moral sense, without being

 enforced by an positive law, it is called an "imperfect obligation", and creates no

  right of action, nor has it any legal operation. The duty of exercising gratitude,

  charity, and the other merely moral duties are examples of this kind of

  obligation." (Edwards v. Keanev, 96 U.S. 595, 600; 24 L. Ed.793).

108.     When there is no consideration in jeopardy of being returned, then the

  obligation is to make the Bank or lender injury proof, to the extent of the

  obligation, which would be to make them whole. The only obligation is based

  upon the moral issue, which under the law, is an Imperfect Obligation, to return to
  Case 3:18-cv-02081-SRU Document 1 Filed 12/19/18 Page 45 of 93



 them their property, which isn't wealth, but credit. A Promissory Note is signed

 under "economic compulsion" when, the "Loan" will not be consummated unless

 and until the Borrower signs it. Thus, performing the act of signing a Promissory

 Note cannot be considered voluntary.

109.      Plaintiff has reason to believe that the Promissory Note he signed was the

 currency the Defendant Original Lenders used to fund the Mortgage transaction

 at the inception of the "Liar's Loan" agreement. According to the Federal Reserve

 Bank's Book of Richmond, Virginia, title "Your Money" on page seven is states:

 "...demand deposit accounts are not legal tender...". lf a Promissory Note is legal

 tender, the Bank must accept it to discharge the Mortgage Note. The Bank or

 lender changed the currency from the Promissory Note they deposited into a

 Bank Check (liability the Bank owes for the Mortgage Note they deposited).

110.      Plaintiff affirmatively alleges that the Defendant Original Lenders

 perpetrated fraud in the factum at the inception of the fraudulently induced

 Mortgage Loan by not providing Value to attach to Plaintiff's property because

 they did not provide funding for the purported "Liar's Loan" agreement Plaintiff

 was fraudulently induced into agreeing, and therefore have no right or claim to

 enforce in any Court of competent jurisdiction.

                                      COUNT    I   -
  18 S 1964(c) R.l.C.O. VIOLATIONS INVOLVING MORTGAGE FRAUD

111.       Plaintiff re-asserts the statements delineated in the foregoing paragraphs

  1   through 1 10 as though incorporated here to allege the fact that the

  Defendant(s), Original Lender 1    &2 misrepresented the AppraisalValue of the
  Case 3:18-cv-02081-SRU Document 1 Filed 12/19/18 Page 46 of 93



 Plaintiff's subject property of this Complaint and have perpetrated the

 misrepresentation through an enterprise which is prohibited under 18 U.S.C.      S

 1e64(c).

112.      Plaintiff re-asserts the statements delineated in the foregoing paragraphs

 1   through 111 as though incorporated here to allege the fact that the

 Defendant(s), Original Lender 1 &2 transferred, assigned orsold Plaintiff's

 Mortgage and Note without Plaintiff's knowledge and consent to put Plaintiff at a

 usurious disadvantage to other Defendant(s), and each of them, who do not have

 a lawful right or claim to make against Plaintiffs Mortgage, Promissory Note and

 property.

                                     couNT il -
               VIOLATIONS TO SECTION 1962(a) OF R.l.C.O.

113.      Plaintiff re-asserts the statements delineated in the foregoing paragraphs

 1 through 111 as though incorporated here to allege the fact that the

 Defendant(s), and each of them, have engaged and benefitted from a corrupt

 enterprise to defraud homeowners over a period of more than twenty (20) years

 that has adversely impacted the Plaintiff and the American people as a whole for

 fraud in the sale of Mortgages, Promissory Notes and Securities.

114.      Plaintiff has suffered injury from the duplicitous inducement of the subject

 properties of this Complaint from the loss of equity and Loan-to-Value Ratio

 usury.

                                   couNT    llt-
                    DECETT ("DOLO') tN THE FULFTLLMENT
                      OF CONTRACTUAL OBLIGATIONS
                           (Fraud in the Factum)
           Case 3:18-cv-02081-SRU Document 1 Filed 12/19/18 Page 47 of 93




   115.         Plaintiff re-asserts the statements delineated in the foregoing paragraphs

       1   through 112 as though incorporated here to allege the fact that the

       Defendant(s), Original Lender 1 &2 failed to provide Value to attach to the

       Plaintiff's Mortgage and Promissory Note at the inception of the Mortgage

       transaction and therefore perpetrated fraud in the factum of the purported Loan

       agreement.

   116.         As a result of Defendant Original Lender 1 & 2's fraudulent acts Plaintiff

       has suffered financial hardship, mental anguish and emotional distress trying to

       maintain a debt he never owed.

       WHEREFORE Plaintiff, Moses Nelson, demands judgment against the

Defendant(s), and each of them, for actual, consequential, compensatory, and potential

damages, together with the vacatur of final foreclosure judgments, discharge of /is

pendens, Satisfaction of Mortgage, cancellation of the Promissory Note; permanent

injunction against all Defendant(s), Successors, Assigns and Agents who try to enforce

a claim or judgment that has been fraudulently procured in violation of the 18 U.S.C.    S

1964(c), (CGS) $ 53-379a, CGS $ 36a-485 and U.C.C. S 9-203(b). Plaintiff also

demands to be compensated         for attorney's fees pursuant   to the Mortgage Loan

documents based on reciprocity of contracts, that the Court uphold the Constitutions of

the united States of America, Connecticut State and provisions of law under Common

Law fraud, with strict scrutiny enforcement of provisions of law under CGS S 53-379a,

CGS S 36a-485 and 18 U.S.C. $ 1964(c), including sanctions for raising unsupported

claims or defenses, and damages for delays in litigation; repair of any damage to

Plaintiff's credit history, interest, costs.
        Case 3:18-cv-02081-SRU Document 1 Filed 12/19/18 Page 48 of 93



       Plaintiff demands relief from the egregious fraudulent acts of the Defendant(s)

and each of them in the treble damages amount of $750,000.00, and $250,000.00 for

emotional distress and mental anguish for a total amount of $1,000,000.00 and such

other and further relief as to the Court seems just and proper.

       Further, Plaintiff demands trial by jury on all issues triable by jury, and reserves

the right to amend this Complaint to include unknown parties or for perfecting of

pleadings.

       Date: December 17, 2018.
            Connecticut State, Fairfield County

                                                         Respectfully,


                                                         Moses Nelson
                                                     1584 North Avenue
                                                    Bridgeport, CT 06604
                                                        (203) 545-4902
Case 3:18-cv-02081-SRU Document 1 Filed 12/19/18 Page 49 of 93




              EXHIBIT 1
              037785            Bl{     ru
 Return To:
            Case 3:18-cv-02081-SRU    Document 1 Filed 12/19/18 Page 50 of 93
 American Brokers Conduii   'a7 ?.1 | 0 206
 520 Broadbolloe Road
 Melvi1le, NY 1l?4?



 Prepared By:
 ilason Robison
 300 Bedford scleet
 EnErance D
 Manchester,           NH
 03r0L

                                         JSpacc   Abcvc Tbk Litr. For Recordilg Dltol

                             OPEN-END MORTGAGE DEED
                                                                                MIN 1000242000L4720532




 DEF]NITIONS

Words used in multiple sections of this dosument are defured below ald other words are defincd in Sections
3, I l, 13, I 8, 20 and 21. Certai;o rules regaciiug rhe usage of words used in this document are also provided
in Section I 6.

(A) "Securify lnstrument" means *r.is documcnt, which is               dated october    18,   2005
ogether with all Riders to ti:is documcnt.
(B) "Borrower'' is Mosee Nelson




Borrower is the mortgagor ulder this Sec':riry Instrumcnt.
(C) 'MERS" is Mortgage Eiecronic Regisration Systems, Ite MERS is a separate corporation tbat is actilg
solely as a nominee for Leader and Lender's successors and assigns. MERS is the mortgagee under this
Securlty Instrument MERS is organized and cxisting undcr the laws of Delaware, and has an address and
telcphone number of P.O. Box 2026, Flirt, MI 485AL2026, tel. (888) 679-MERS.


DOC     *:323031                               APP! {:0001472053

CON'|\ECTICITT -Singlc Frnily-       Fulie   May'Freddie Mrc t NlfORM INSTRI MEI{T wlTH MERS

@r+ltc4,*t                     Form3007 U()l
trF I oflr
             m:    9909. Cl
                              , rrn {4/
    VMP MORTGAGE    FORMS. (tM)52L729I
                                                                                         Iililil]ililtilililllilltililil
               Case 3:18-cv-02081-SRU Document 1 Filed 12/19/18 Page 51 of 93
                             0.?? I  0207              !
(D)   "Lender"        is American Brokers         Con<iuit

Lender is    a Corporation
                                  scace of New York
organizcdandexistingunderttrelawsof
Lender'saddrcssis 538 Broaclhollcw Road, Melvi]le,                         NY rl741
(E)rItlote'r    mcans thcpromissory note signed by Borrower and       dared octsober 1s,           2005
TheNotestatcsthstBorroweroweslend;r Three Huldred Ten Thousand and No/100
                                                                                                             Dollars
(U.S.$    310,000.00                         )plusir:tcrcst.BorrowerhaspromisedtopaythisdebtinregularPeriodic
Paymenls and to        pay ftrc debt in fuil nor later than Novenber r, 2035
(Fl '?roperty"         mcans the properry that is described below ulder lhe headiag "Transfer of Rights in the
Propcrty. "
(Gi'L sn"   means ihe debr evi&oced by rhe Note, plus inrerest, any prcpayment oharges and late charges
dueunder the Notc, and all sums due under;his Securiry lnsrurnen; plus intcrest.
(H) 'Riders,, means all fudcrs to this Sec'.:rity Insuumont that are executcd by Borrower. Thc following
Ridors arc to be execurcd by Borrower [chcck box as applicable]:


                              Condominium Rider
 f] ndjustatle Rarc Rider l-l ptannea                        E               Second Home Rider
 E sriil tua.t            E           unit Dcvclopmenr Rider [!              14lami$ Rider
 E ve nra*                E Biweekly layneot Rider n                         Other(s) [speciff]



0) "Applicable Law" means all conrolling appiicable fcderal, slate and loc_al slaNtcs,.tegulad_ons,
iianaoiis aud adminisnative rules aad oraers (thii have t\e effect of law) as well as all applicablc ftnrl,
non-aprpealable      judicial opinions.
(QtrCommunlty Associetion Dues, Fees, rnd Assessments" means all ducs, fees, assessments and other
ihargcs that ari imposcd on Borrowa or the Property by a condominium association, homeowncrs
association or simiiar organization"
(K) 'Electronic Funds Transfer" meaus any ransfer of fimds, other than a tansaction originatecl by checlc,
draft, or similar paper iDstrument, which is iaitiated through an elsctronic terurinal telephonio irsturncog
            or roafoitic tape so as to order, instrucl or au0rorize a finalcial imtimdon to debit or credit an
corputer,'Such
account.          rcrn inciudes, but is rcr limiied to, point-of-sde tausfers, automaed reller machiue
talsactions, bausfcrs jaitiated by telephone, wire tralsfcrs, a:rd automated clearinghouse taosfers.
(L) 'Escrow ltems'! meaas ihose jtems that are dcscribed in Section 3,
(l\tl) "Miscellaneous Proceeds" mcarrs any compensation, settiement, award of daroages, or proceeds p-aid b-y
in], r6ird party (other than insurance proceedr paid under the coverages descnbed in Secti_on 5) for: (i)
damage to, or desruction of, the Properil,; (i:) condernnation or other aking ofali or any parr of the Propert5t
(iii) cinveyance in lieu of condemnitiori; or (iv) misrepresenutions of, or omissioru as Io, the vaiue ald/or
condition of the Properry.
(N)'Mortgage Insurance" means insurancs proreding Lender against the nonpayment od or default on, tle
Loan.
(O)'?eriodic Payoentil           means'Jre regrrlarly scheduled amourt due for   (i) principal and inrerest under the
Norc, plus    (ii)   any arnormts undcr Section 3 of this Securiry llstum€nt'
{P) 'RESPA" means the Real Estate Scttlcment Procedures Act (12 U.S.C. Scction 2601 et seq.) and its
implementing rcguarior5 Rcgulation X (24 C.F.R Part 3500), as thcy raight be amsnded &om time o tinc,
or any addidonaf or succcssor legislation or regulation that govcrns the sams subject mater. As used   this   il
Security lnstrurne              referi to all requirements and resFictions that are imposed in regard to a
"federilly related mortgege loan" even if &e Loan docs not qua[fy as a "federally reiated morrgags losn'l
under   RESP{
(Q) "Successor in Interest of Borrower" means any pfity tbat has nkcn tille ro the Property, whelher or not
thatparty has as$ncd Borrowsr's obligations under the Noie aadior this Secuiry Instrumenl .
DOC #;323032                         APPL *r0001472053

                                                      Ps2                  ^,u*,
                                                                                   ih [t-
                                                                                   r-              Form 3007 1/01
@;6l'(cD         twn                                        of   14
                                                   or\
           Case 3:18-cv-02081-SRU Document 1 Filed 12/19/18 Page 52 of 93
                            B7     020,8            ?il
  TRANSFER OF NCHTS IN THE PROPE-1TY

 This Security Instrum€nt socures lo Lcnder: (i) the rcpayment of the Loan, and all rcncwals, e*ensions and
 modifications ofthe Not€; and (ii) rire performance ofBorrower's covcnsnts and agteements under this
 &curity Instrument and the Nor. Ior this purpose, Borrowcr in consideralion of this debt does hereby grant
 and convey to MERS (solcly as nominee for Lcnder and Lende/s zuccessors and assigns) and
 to the succcssors and assigns          ofN|ERS, the following dcscribed poperry located                 tlte   in
 couEty                                            of              Faj.rfield                                              :
           flypc of Rccordiog   Juisdictionl                              fNacc of Recording Juisdiction]
 SEE ATTACHED IJEGAI DESCRIPTION




 ParccllDNumbcr: Mapl4            BLkl4t8 toe5                                       whichcurrcudybastheaddrcssof
 l-584-L585 North         Avenue                                                                                 [Sbcct]
Bridgeport                                                            lciry] ,   Connecticut           06604 tzipcodcl
 ("Property Address"):
       TO HAV.E Ai.{D TO HOLD this property unto MERS (solely as nominee for Lender and Lendcr's
 successors and assigs) and to the successors and assios of MERS, forover, togetler with all the
 improvemens now or hcreaftcr ercctgd cn t:re properry, asd all cassn€,nts, appurtanancos, and fixtures now
 or hercafter a part of the propsrty. All rcplacemeuts and additions shall also be covered by this Security
 InstrumetrL AII of the forcgoiag is referred to in this Security Instrurnent as thc "Propcrfy." Borrower
understa:rds and agrccs that MERS holds only legal dtle to the futerests granod by Borrower in riris Securiry
 Instrument, bul ifnecessary to comply with law or custom, MERS (as nominee for Leadcr and Lender's
successors and assigns) has the right to cxercise any or sil of those fureresb, iaclucibg but not limited to, the
right to foreclose aod sell the Properry; and to rake any action required oflender includiug, but not limitcd to,
releasing and canceling this Secrlity Instrumenl
       BORRO1VER CO\ENANTS that Borrower is lawf,rlly seised of the estate hercby conveyed and has
the right to mortgage, grant and convey thr Propcrty and that rhe ?roperly is unencumbcred, except fot
encurnbrancts of record. Borrower warrants and witl defcnd generally the title to the Property against all
claims and demands, subject to any eocumbrances ofrccord.
     THIS SECURITY INSTRUMENT combines uniform covenants for national use and non-rmiform
covcDtnts with lirnited variations by jurisdicdon to consribrte a uniform security i*rument covering real
pIoPerty.
     IINIFORM COVENANTS. Borrower ard Lender covcnatrt and agree                     as follou,s:
     l.   Paym:nt   of Principrl, Interest, Escrow ltemsr Preprymenl       Charges, rnd Lrte Charges.
Bonower shall pay when due tlre principal of, aad intcrest on the debt evidenced by the Note aad any
Prepa]'ment charges and late c'hargcs due rmdcr the Note, Borrowcr shall also pay irncls foi Escrow ltems
Pur$uut to Section 3. Payrncnrs due under the Notc and this Securit5r lnstrument shall be made in U.S.
DOC #:323033

@;n<a        ,*'1
                                        APPI, #:0001472053

                                                   PrF I oI   l{                 ^   ,   l/-4,1----'
                                                                                                        Fom300? Vol
                             CI7211Document
            Case 3:18-cv-02081-SRU  0i10',9 1 Filed 12/19/18 Page 53 of 93

      cunency. However, if any check or olber iisfurnent rcccived by Lender as paymclt tmder the Note or this
      Security lnstrument is rcturned o Lender unpai{ Lendcr may requirc that any sr all subsequent payments
      duc under fie Notc snd dris Security lnstru:neDt be made in one or more ofthe following forms, as selected
     by Lender: (a) cash; (b) money order; (c) cenified chec\ bank check, treasurer's check or casbieCs check,
     provided any such check is drawn upon an insdturion whosc deposits arc insured by a federa! agenry,
     instnrmentality, oi entity; or (d) Elcctronic Funds Transfer.
           Paymcnts are deemed received by Lendcr when reeivcd at the location designaad in the Note or at
     zuch othcr location as may be designaed b,u Lender in accordance with tbe notice provisions in Scction 15.
     Lcndcr may retrn tmy payment or partial payment if ihe paymenr or panial paymcnts are insufficient to bring
     the Loaa curral Lender may accepl any paymcnt or partial paymeut insufficient !o bring the Loan current,
     withour waiver of any rights hersunder or prejudicc to :rs righs ro rcfuse such payment or partial paymene in
     &e future, but Lendcr is not obtgaed to apply such paymcnts at the time such palrtncnts are acceprcd. If each
    feriodic Payrnent is applicd as of its scheduled due dae, then Lcnder need not pay intcrest on unapplied
    fiuds. Lendcr may hold such unapplied fturds until Boisowsr makes payment to bring the Loan current.         If
    Borowcr does not do so within a rcasonabie pcriod of time, Lender shall either apply such fimds or rerun
    llrcm to Borrower. Ifnot applied earlier, suc:1 fimds will be applicd to the outstanding principal balaace under
    the Note immediatcly prior to foreolosure. No offse; or claim wbich Borrower migbt havc now or in the
    firnre against Lender shall relieve Borower l?om making payments duc under tho Note aad this Security
    InsFumant or perfouning the covcnants and agreemen$ securcd by this Securiry Insu-ument.
          2, Applicetion of Payments or Proceeds. Exccpt as orberwise describcd in this Secrion 2, all payments
    acccpted and applied by Lcu&r shall bc applied in Lhe following ordcr ofpriorir$ (a) htcrcst due uader the
   Note; (b) principal duc under the Note; (c) amounts due under Section 3. Such paymcnts shail bc applied to
   each Pcriodic Payrncnt in the ordcr in which it became due. Any rcrnaining amounts sball bc applied firstto
   latc charges, seconil to ary other amoun$ iue undcr +,his Security Instrumelt, ard rhen to rcduce the prilcipal
  balance of the Notc.
          If Lander receivcs a paymenr from Borrower for a delinqucnt Periodic Payment which includcs a
  sufncient amourt to pay any late charge due, the paymenr may be applied to the delinqucnt paymcni and the
  'late
        charge. ifmorc tban one Pcriodic Paymsnt is outstanding Lcnder may apply any palacnt reccivcd frorn
  Borrower to the repayment of fhe Pcriociic Pa1ments i4 and ro the e(tent tirag each pa)rrnent can be paid in
  firll, To tbe extmt that any cxcess exists aiier the payneat is agplied to tire fi:ll payrnenr of one or more
  Periodic Paymcnts, such arcess may be appiieC to any larc chargcs due. Voluntary prepaymeDts shali be
  applied first to any prepayarent charges and Lren as described in the Note.
          Aay appiicatioa of payncns, insurance proceeds, or Mlscellaneous Proceeds to principal duc under the
 Noo shall not cxteud or pospone rhc due date, or changc the amounl of ihe periodic paymens.
         3. Funds for Escrow ltems. Borrower shall pay to Lender on tbe day Periodic Payments ue due under
 tle Note, until the Note is paid in fi.rl!, a zum (the "Funds") o provide for payment of amoun6 due for: (a)
'taxes and sssessments and othcr items which can aftain priority over this Securiiy Inso-umcnt as a iien or
 encumbrance on the }roperry; (b) icasehold payments or gound rents on the properry, ifany; (c) premiums
 for any and all insurance reqr.rired by Lender undcr Section 5; and (d) Mortgage Insurance premiums, ifaoy,
 or any sums payable by Borrower ro Lender in lieu of the payment of Mortgage iuurance premiurns in
accordance with tbe provisions of Section 10. Thcse items are called 'fEscrow ltems. " Ar origination or at any
time during tlre term of thc Loa4 Lend* may reguire :hat community Association bucs, Fees, and
Assessments, ifany, be escrowed by Borrowcr, and such dues, fees aud assessmenu shall be an Escrow ltem.
Bonower shall promptly furnlsh to Lender all notices cf aoounb to be paid rmder this Scctiol. Borrowcr
shall pay Lender the Funds for Escrow ltems unless Lendcr waivcs Borrourer's obligation ro pay ttre Funds
for any or all Escrow Items, Lcnder may wa:ve Borrowcris obligation to pay to Lender Fundr for any or all
Escmw ltens at any time. Any such waiver may only be in 'writiog. In the event of such waivcr, Borrower



DOC *r323034                            APPL #:00G1{,?2053

@;6'r'tcn,*r,                                      Ltc   a   olt4         ^,",,iIJ/tJ"           Fom 3007 l/01
              Case 3:18-cv-02081-SRU 0210
                                             07?il
                                      Document 1 Filed 12/19/18 Page 54 of 93

  sbali pay directly, when and where payable, tce amouots due lor any Escrow ltems for whioh payarent of
  Funils has been waivcd by Lender and, if Lcnder requires, sha;l fi:rnish to Lcnder receipts evidencing such
  payme:rt within sucii timcpcriod as Lcnder may require. Borrorvcr's obligation lo make such payments and
  ro provide receipa shall for ai1 purposcs be deemed rc be a covenant and agreemenl containcd in this Securiry
  lnsrurent as the phrase 'rcovenant and agreemcni" is used in Section 9. lf Borrower is obligatcd to pay
  Escrow lterns directly, pursuant to a waiver, and Borrower fails to pay the amount duc for an Escrow ltem,
  Lendcr may excrcise its rights undcr Secticn 9 and pay such amount and Borrower shall tlron be obligated
  undcr Section 9 to repay 1o Lmder any such amount. Lendcr may revoke the waivcr as to any or all Escrow
  Items at any dmc by a notice givcn in accorCance with Section 15 an( upon such revocation, Borrower shall
  pay to Lendcr all Funds, and iq sudr amounlsl that are then required under this Section 3.
        Lendcr man at any timq collect and hfld nunds in an amount (a) sufficicnt to pernit Lender to appty
  the Funds 8t the time spccified undcr RESP.A' and ft) not to excccd the maxinrurn amount s lender can
  rcquire uuder RESPA. Lcnder shall estirnate the amounr of Funds due on the basis of currenl data and
  rcasonable cstimalcs of expendihues of firtr:re Esc'ow ltems or otherwise in accordance with Applicable Law.
       Tne Funds shall be held in an institution whose deposirs are insurod by a federal agency, jnsfiincnuliry,
 or enrity (including Lendcr, ifLender rs an instiotion whose deposits are so insured) or in any Fcderal Home
 Loo Balk Lender shall apply the Funds ro pay the Escrow liems no larer than the time specified uodcr
 RESPA. Lender shall not charge Borrower for holding and applying the -Funrls, annually analyzing thc
 escrow account, oi vcrifuiag the Escrow ltcms, unlcss Lender pays Bonower interest on lhe Funds ald
 Applicablc Law pcrmits Lcnder to make such a charge. Unless an agreemcnr is made in wfuing or Applicable
 Lav requires intercst to bc paid on he Frmds, Lendcr shall not be requircd to pay Borrower any intcrest or
 earnings on the Funils. Borrower and Lender can agree in writing, howcver, that interesr shell ls paid sn rhg
 Funds. Lcnder shall givc io Borrower, wittout charge, an annual accounting of the Funcls as reguired by
 RESPA.
      If there is a surptus of Funds held n escrow, as defmed under RESPd Lender shail accoutrt to
 Borrowcr for the excess fimds ia accordance with RESPA. Ifrherc is a shortagc ofFunds held in cscrow, as
 defucd under RESP.A, Lcnder shail notifu Borrowcr as required by RESPA and Borrowcr shall pay to
 Le'nder the amount necessary to make up the shortage ia accordance wittr RESPA5 but in no more than 12
 monthly paymcnts.    If                     of Funds held in escrow, as tiefined undcr RESPA, Lcnder shall
                           there is a deficiency
notif Borrower      as requircd by RESP.\ and  Borrowa shall pay to Landsr the amount necessary to make up
the   deficiency in accord,nce wiLh RESPA, bur in no more than 12 rronthiy payments.
       Upon payment in ftlt of all suros securcd by rhis Securiry Insrrument, Lcnder shall prompily refund ro
Borrower any Fulds held by Lender.
      4' Charges; Liens' Borrower shall pay ali taxcs, ssses$nents! charges, frnes, and impositions
attibutable to the Properry which can atain prioriry over this Secuilty lDstsument, leasehold paymen$ or
ground renrs on the Properry, ifany, and Conrmunity Associadon Dues, Fees, and Assessments, ifany. To the
exlent that tbese items are Escrow ltems, Borrower shal! pay them in the manner provided in Secdon 3.
      Borrower shal.l promptly discharge any lien which has priority oycr this Securiry Insrument unless
Borrower: (a) agrees in writing to the paymeu ofthe obligation sccured by &e lica in a manner acce?tablc to
Lenda, but onJy so long  as Bonowet is pcrlorming such agreerneng (b) cootcsts 0re lien in good faith by, or
dcfends against cnforcement of he lien in, legal proceedings vhich in Lcade/ s opinion operate to prevenr
                                                                                                          the
edorcement of the lien.whitc those proceedir,gs are pcnding, .but only rrntil such proceedings are concludcd;
or (c) secures from the boldcr of the lien
                                           - ogr""rn.nt saisfactory ro Lender zubordinaring the iien o this
Securiry Insnrrmcnt lf Lendcr rleormincs tlrat any part of the Properry is subjeet io a licn which can attain
priority ovcr this Security instrumeDt, Lender rr.ay give Borrower a notice identifuing the lieu. Mthin
                                                                                                           l0
DOC *:323035                               APPL *:00014?2053
                                                                        lD{J$
@"+.ltc!      1*n                                   tuFJor14                                  ForD3007 I/01
            Case 3:18-cv-02081-SRU
                           07?                     il               il
                                   Document 1 Filed 12/19/18 Page 55 of 93
                                   02
 days   of the date on which ftat notice is g.vel, Borrower shall sa:isfu the lien or take one or more of $e
 actions set forth abovc in this Section 4.
       Lender may reguire Borrower to pay a one-time cbargc for a real estate       ux verificatjon and/or reportirg
 ssrvice used by Lendcr in connecrion tvith tb.is Loan.
         5. Property losurance. Borrower sbal.l kccli rhe impovemenls now existing or hereafter crccted on tbe
   Propcrry insured against loss by fuc, hazards hcludcd withir thc term "extended coverage," and any other
  hazards including, but not iimiled to, earrbquakes and lioods, for which Leoder requireq irsurance. This
   insurance shall be mainraincd in the arnounts (including deductiblc levels) and for the periods that Lcnder
   rcquires. \\hai Lender requires pursuant to      preceding sentenccs can changc during ftc term of the Loan.
                                               '.he
  The insurancs carricrproviding the insurance shall be chosen by Borrower subjcct to Len&r's right o
  disapprovc Borrowe/s choicc, which right shall uot be exercised unreasonably. Lender may rcquire
  Borrowe,r to pay, in comection with 0ris Loan, eithcr: (a) a on+time chargc for flood zone detcrminatioq
  ccrtification and tacking servicesi or ft) e one-timc charge for flood zone determinafion and senification
  serviccs and subscqucot chargcs each dme remappings or similar chsnges occur which reasonably might
  affect such dctermination or certification. Borowcr shall also be responsible for the paymcnt of any fees
  imposcd by the Fcderal Emcrgency Mana-eement Ageocy in connectlon with the rcview of aay flood zone
  deermination resulting fiom an objection by Borrower.
      lf    Borrowcr fails to mairtain any of the coverages dcscribed above, Lcuder may obtain irsurace
 coverage, at Letder's option an<i Borrower'.s expense, Lender is under no obligarion to purchase any
 Particular gpe or amount of covcrage. Thercfore, such coverage shall covcr Lender, but might or migbt Dot
 prolect BoFower, Borrower's cquity in the Properry, or rhe contcnts of the Propoty, against any ris! hazard
 or liability and might provide grearcr or lesser coverage tlran was prcviously i:: effect Borrowcr
 acknowledgcs that dre cost of the insurancc coverage so obtained might sigaificantly exceed the cost of
 insurance that Borrower could have obtaineC. Any amoutris disbursed by Lcnder undcr this Scction 5 sball
 become additional dcbt ofBonower secucd by this Secwity hstrullotrL These amounts shall bear interest at
the Note rate fom the date of disburscmeqt and shall be payable, with such interesr, upon notice from Lcndcr
to Borrowcr reguesting payrnenr
       All insurance policics requircd by Lender and renewals of such policies shall be subject to Lende/s
righr to disapprove such poiicies, shall include a s.,audald mortgage clausc, and shall name Lendcr as
mortgagee and/or as an additional loss payee. Lender shall havc t}e right to hold rhe policies ald renewal
certificates. lf Lender rcguires, Borrower slall promptly give to Lender ail rcceipts of paid premiums and
rencwal notices. If Borrower obtains any form of insurance coverage, not othenvise reguired by Lender, for
damage to, or desruction of, tire ftoperty, such policy shall include a suadard mor(gage clause and shall
name Lender as mongagee and/or as an additional loss payee.
       In the event of loss, Borrower shall give prompt notice to the insurance carrier and Lender. Lender may
make proof of loss if not made promptly by Borrowcr. Uniess Lender and Borrower otherwise agrce in
writing, any insurance prococds, whether or not ihe underlying insurance vas required by Lcnder, shall be
applied to restoration or rcpair of the Property, if the restorarion or repair is economically feasible and
Leuder's security is rrot lessercd. Drring such repair and restoration period, Lender shall bave the right to
hold zuch ilsurancc pnoceeds until Lender bas had an opporunity to inspect such Properry ro ensue the work
has been completed to Lender's satisfaction. provided that such inspecrion shall be r:ndcrtakcn plomptly.
Lender may disburse proceeds for the repairs and restoration in a single payment or in a series of progress
paynents as tie work is completed. Unless an agrcement is made in writing or Applicable Law requires
interest to be paid on such insurance proceecs, Lendcr shall not bc requircd to pay Borrower ary intErest or
carnings on such proceeds. Fecs for public ar'$usters, or other third parties, remined by Borower s}all not be
paid out of the insurance proceeds and shall be thc sole obligation of Borrower. If the rcstoralion or rcpair is
not economically feasible or Lender's security would be lessened, the insurance proceeds shall be applicd to

DOC #:323036                           APPL +;0001472053
                                                                         Itridt:     il'4
                                                                                   --a-     oJ
@r6A(cn       *r,                                 fuc5or11                                         ForE 3007 Uol
             Case 3:18-cv-02081-SRU 021?0iLil
                                     Document 1 Filed 12/19/18 Page 56 of 93

  the sums secured by this Securiry lnstrurr,en:, whether or :rct then duc, with the excess, if any, paid to
  Borrower. Such insurancc proceeds shall bc ap.plied in thc order provided for in Seclion 2.
        If Borrower abandons tlre Property, LenJer may file, rcgoriate and setde any available insuranse claim
 .and rolated matcrs. IfBorowsr docs not rcspond within 30 days io a notice frorn Lender that rhe insurance
  curier has offered to settle a claim, then Lcnder may negotiate and settle tlrc claim, Thc 3Gday pcriod wiil
  begin when the noticc is given. In cither event, or if Lcnder acqutes the Property under Saction 22 or
  otlrawise, Borrower hereby assigns to Lenicr (a) Bonower's rights to any insurance procceds in an amount
 t1ot to excc€d the amounts rmpaid uuder thc Nore or this Securiry lrutrurnent, and (b) any other of Borrowe/ s
   rights (other than rhe right to any refund c,f unearned prcmir:ms paid by Borrower) undcr all i::surance
. policies covering the Propcrty, insofar as such riglrts are applicable to the covcrage of the Property. Leuder
   may use 0re insurance procee<ls either to repair or restore the Properry or to pay amounts unpaid under thc
   Note or this Securiry Instumcnq whether or c.or then due.
         6, Occupancy, Bonower shall occupy, estabfislL and usc rhe Property as Borrower's principal residcnce
   within 60 days after the execution of this Security lnsaument and shall contilue to occupy the Properry as
   Borrower's principal residcnce for at least cne yosr afier thc date of occuparcy, unless Lender otherwisc
        il
   agrees     writing which conscnt shall noi bc uffeasonably witrhet4 or unless cxtenuaiing circumstances
   exisr which are bcyond Borrower's control.
         7. Preservation, Mointenance and Protectio.n of the Property; Inspeclions. Borrower shall not
   dcstroy, damage or inrpair thc Plopeny, allow the Property to deterioratc or cornmit waste on the Property.
   Whcther or not Borrower is residing in the Property, Borrower shall mainlain the Propcrty in ordcr to prcvcnt
'
   the Property from dctcrioratilg or decreasing in value due b irs condition. Unless it is determi$ed pursuant to
  Section 5 that repair or restoration is not economically feasiblc, Borrowcr shall prompdy rcpair the Property  if
  damaged to avoid firths deterioration or damage, If jnsurancc or condemnatioD procecds are paid               il
  connection witir damage to, or the taking o{, the Ptoperty, Borrowcr shall bc responsible for rcpairing or
  rcsorrng the Propeny only iflender has releasedproceeds for sucb purposes. Lendcr may disburse pnoceeds
  for the repairs and restoration in a single paymcnt or in a scries of plogress paymcnts as the work is
  completed, lf   tle insurance or condemnation procecds arc not sufficient to repair or restore the Property,
  Bonowcr is nor rclieved of Borrowe/ s obligalion for tbe complaion of such repair or restoratioL
         Lendcr or its agcnt may make reaso:rable enfies upon and inspections of the Property. If it has
  reasonable cause, Lcnder may inspect fte iuterior of the improvements on the fooperty. Lcnder shall give
Bonower notice at thc time of or prior to such an inrerior inspection specifying such rcasonablc cause.
     8. Borrower's Lorn Applicatiotr. Borrower shall be in default if, during the Loan application process,
Borrower o: any persons or entitics 3sting ai the direction of Bonower or wjth Borrower's hrowiedge or
conselt gave materially falsq misleading cr inaccurate information or staremcnts to Lender (or failed to
provide Lender wit\ material information) in comection with thc Loan. Maierial representations includc, but
are not limired to, represerbtioDs conceming Borrower's occupancy of fie Properry as Bor:owet's principal
residcnce.
     9. Protectiotr of Lcnder's lnterest in the Property end Rights Urder this Security Instrument,             If
(a) Borrower fails to perform the covc!.ants and agreernents contained in this Securiry Insu:ument; (b) there is
a logal proceeding that might significantly affect Lender's'.aieresr in the Properry ad/or rights under this
Security lnstruman: (such as a proceeding in banlruptcy, probate, for conciemnation or forfeiture, for
enforcement of a iicn which may attain priority over this Security Instrumeil or to enforce laws or
regulations), or (c) Borrower has abandoaed the lropaty, then Lender may do and pay for whatevei is
reasonable or appropriate to protcct Lend.t's intercst iu the Property and r@ti under ihis Security
Inst-umeng inctudiug protccting anilor assessing rhe value of the Properry, and securing and/or repairing
thc Properry, LendeC s actioDs can includc, bw arc not lirnited to: (a) paying ary suns sectred by a lien which
has prioriry over this Ssority Instrumenq (b) appea:iag in coun; and (c) payrng reasonable attorneys' fees


DOC #:323037                            AP?L Fr0C01a72053
                                                                          ,nw,lh      fti
@.+ntc1       1*y                                  l.!.7of11                                    ForE 3007 Uol
                                     FS
            Case 3:18-cv-02081-SRU Document        tsH
                                            1 Filed 12/19/18 Page 57 of 93
                                              s72n 02t3
 to prorcct ib inrerest in lhe Properry andror rights under this Security lutrumeD! iaciuding its sccurcd
 -Prope.ry in a banlauprcy pro"c.diog. Securing
 position                                         the Propcrty includes, but is not limited to, entering the
           to make repairi, lhaagc loiks, replace or board up doors and wildows, clrain water from pipcs,
 eliminaL building oi other coJe violarions or dangerous Conditions, and have utilitics turned on or off.
 Although Lendcimay take action under this Section 9, Lender does not have to do so and is nor r:nder any
 duty oi obiigadon ro do so. lt is agreed that Lendcr incurs no liability for not uking any or all r,ctions
 authorized undcr this Secrion 9.
      A.ny arnounrs disburscd by Lendcr under this Section 9 shall bccome additional dcbl of Bonower
 sccured iy this Security lnsfument, These amounts shall bear interest ar the Nore rate from drc date of
 disbursement and shall be payablc, with such intercs! upon notice from Lender to Borrower requesting
 payrnenl
 -
      Ifthis Securiry Instument is on a ieasehold Borrower shall comply with all       the provisions ofthe lease.
 IfBorrower acquircs fec title ro   the Property, 0re leasehold and tlre fee title shall not merge unless Lender
 agrecs 10 the merger in vriting.
        10. Mortgage Insurance. If Lender required Mongage lnsurance as a condition of making the Loan,
  Borrower shall pay the premiums required to maintain the Mortgagc Insurance in effect. If, for any reason,
  the Mongage loswance coverage reguired
                                                'cy Lender ccases to be available from the mofigage insurer that
  previously provided suoh insurance and Borrower was required to make separately dcsignated paymcnrs
  ioward rhc praniums for Mongage Iusurance, Borrourr shatl pay the premiums required rc obuin coveragc
  substandally equivaleut to the Motgage lnsurance previousiy in effect, at a cost Eubst&tially equivalcnt o
  the cost io Borower of thc Mongage Insurancc previously in effect, frbm an altemate morigage insurcr
  selcctcd by Lender. lfsubstaniially equivalcnt Mortgage Insuraacg covcrage is not available, Borrower shail
  continue to pay to Lendff thc amount of rhe scparately desiguatcd paym€ob $l41 v7g1e drre vvfoen tte irsuraace
  covcrage ceased rc bc in effect. Len&r wil! accept, usc g5d lgrain these payrnents as a non-rcfundable loss
 reserve in licu ofMongage lnsurance. Such loss reservs shaU be non-rcfundable, notwithstandiag the factthat
  the Loan is ultimately paid in firll, and Lender sball not be requireal to pay Borrower any intsrest or etrnisgs
  on such loss reservc. Lerder con no longer require loss leserve paJrments ifMortgage Iasurance covaage (in
  the amoum and for thc pcriod rhat Lendcr requires) provided by an insurer selected by Leodcr again becomes
 available, is obraind and Lendcr requircs selarately designatcd payrncnts toward thc premiums for Mortgage
 lnsurance. If Lender required Mortgage Insurance as a condition of making the Loan and Bonowsr was
 rcquircd o make separately desigmted paymeils toward thc premiums for Morrgage Insuralcg Borrowcr
 shali pay the premiums rcquired to rnaintain Mortgage Insuraucc in effecl or to providc a non-refirEdable loss
 reservc, until Lendcr's requiremcnr for Mortgagc Insurance ends in accordance with any vrittcn agrccmclt
 between Borrower and Lender providing for zuch tcrnination or until tcrminarion is rcguired by Applicable
 Law. Notbing in this Scction l0 affccts Borowet' s obligation to pay interest at the rate provided in the Note.
       Morgage Insuance reirnburscs Lender (or any enrity that purcbases dre Note) for certain losscs it may
 inan- if Borrowcr does not repay fte Loan as agreed. Eorrower is not a parry to the Mortgage Insurance.
' Mortgage insurers evaluate their rotal risk on all such insu:ance in force frsm time to dme, and may
 enter into agreements with other parties tlut share or modifu their rislq or redoce losses. These agreements are
 on trerms aud conditions ',]rat are srisfacrory ro tbe mongagc insu:e: and the other party (or panies) to these
agreements. These agreemerts may requi:e drc mortgage insu.rer to ma.ke payments using any source        bf fi:ntls
tlat the mongage insurer may have avaiiabl: (which may include firnds obtained fiom Mortgage Insurancc
premiums).
       As a result ofthese agreernenls, Lende:, any purchaser ofthe Norc, another insuro, any relrsurer, any
other entity, or any affrliate of any of the forcgoing, may receivq (directly or indirectly) amoune thar derive
from (or might be characterized as) a pordon of Borrowsr's paymenrs for Mongage lnsuralcc, in exchangc
for sharing or modiffing the mortgage insurcr's risk, or reducing losscs. If such agreement provides that ar
affriiate of Lender tal<es a share ofthc isrrer's risk in excharge for a share of the premiurns paid to thc
insurer, thc arrangemcnt is often termed "captive reinsurance." Furtber:
     (a) Any suih rgreements will not affect the amounts that Borrower bas agreed to pay for
Mortgage Insurmce, or any other terms 0f the Loan, Such agreements will not increase the amount
Borrower n'ill owe for Mortgage Insurance, and they will rot entitle Botrower to aTy refund.

                                                                                           I
DOC   #:323038                           APP!   *:0001472C53
                                                                                      $)
@"+etci       1*r1                                  PrFroill              ^rrrri./4             Forn300? l/01
               Case 3:18-cv-02081-SRU
                               07211 Document
                                      0?ll+   1 Filed 12/19/18 Page 58 of 93

      (b) Any such agreemen6 will not affecl the rights Borrower has - if any - with respect to th€
Mortgage Insurance-under the llomeowners ProteclioB Acl of 1998 or rny other law. The$e rights may
includ-e-the right to receive certein disclo$Eres, to requesl ard obtain cancellalion of the Mortgage
Inrurance, to ieve the Mortgage Insurance terminated iutomatically, and/or-{o_ receive a refund of any
Mortgage insurance premluis-that were unearned at the 6me of such cancellation or termination'
      It.   ,l,rsigornunt of Miscelleneous Proceedsl Forfeilure, All Miscellaneous Procecds are hereby
assigued to and shall be paid !o Lcnilcr.
    -
      If the Properry is darnage4 such Miscellaneous Proceeds s:rall be applied Io.resbration or repair ofihe
ftopcrty, if thi reitoration Jr ripair is cco:rornically feasible and Lendcr's security is not lesscned. Dr:ring
surh r"p"ir and restoration perio4 t-cndcr shell have the right to hbld such Miscellaneous Procceds undl
Lender'tns hacl an oppornrnity to inspect zuch Propcrry to Ensruc the work has bcen compleled to Lender's
satisfaction, providod'that suci: inspccrion s:all be undiraken promptly. Lender nay.pay for- dre.rep-airs and
rcstoration in a single disburscmcnt or in a serles of progcss payments as the work is completed Unlcss an
agcemenr is made-in writing or Applicable Law rcquircJ intcres: io be paid on such Miscellaneous Procceils,
Gnder shall not bc lcquirclto p"y'Bonower a:y intcrest or eammgs on such Miscellaneous Pro_ceeds' If the
resbrarion or rcpair is-not economically feasibid or Lender's securlty would be lcssene4 dre Miscellancous
Proceeds shall Le applied to the sums securcd by this Security Insrurnent, whcther or not thcn due,
with the excess, ifany, paid to Borrower. Such Mlscellaneous Proceeds shall bc applied in the order provided
 for in Scction 2.
        ln the evenl ofa total tzking, destuctioa, or loss in value ofthe Property, the Miscellaneous Procccds
 shall bc applied to ihe sllms scour.a by lbis Security lnstrument, whethcr or not then duc, with lhe excess,      if
 any, paid to Borrower.
        In rhe cvent ofa paniai uking, dcstruction, or loss in valae ofte Propctty in which hc fair market
 value of the Propcrty immsdingsly before the partial ialcing, dcseuction, or loss in rralue is equal to or grearer
rhan the amount of the sums sccured by this Securiry Instrunent immediateiy bcfore the partial ta.lcing
destrucrio4 or loss in value, unless Borrowe. and Lendcr othsrwise agrec in writing, the surtrs securod by this
Security Instument shall bc reducid by tlc amount of tbe Miscellaneous Proceeds multiplied by the
foilowi:g ftabtion: (a) rhe total amouat of the sums secured immediately beforc thc panial taking, dcst-ucriorl
or loss       il
             value divided by (b) the fair rnarkct value of the Property immediately before the paniai aking,
desrucSoq or loss in value, Ary balance shall be paid m Borower.
       Ln the event of a panial taking desruction, or Ioss in valuc of the Propcrty in which the fair market
valuc of the Properry immediately before -trc partial raking, destrlctiotr, or loss in vaiue is less than the
amouni of the sums sccr[ed immdiately before the pariial takhg, destuotio!, or loss in value, unless
Borrowcr and Lender othcrwise agree in writing the Misccllaneous Bocecds shall be applied to tlc sums
secured by this Security Lstrumcd whether or trot the flrms are thsn due.
                                                         il
       If the Propcrty is abandoncd by Borrower, or aftcr noticc by Lender to Borrower ',hat the Opposing
Parry (as defhed in the next sentence) ofiers to rnake an award to settlc a clairi for damages, Borrower fails
ro rcspond to Lendcr within 30 days after rhe date the notice is giveq Lcnder is authorized to collect and
apply the Miscellaneous Froceeds eithcr to rcstoration or repair of the Properqt or to the sums secwed by this
Sccurity instrumen! whether or not then due. "Opposing Party" means the third Farty that owes Bortower
Miscellaaeous Proceeds or the party against whom Borrower bas a rigbr of action in regard to Miscellaneous
Proceeds.
      Borrower shall be in default   if   any acdon or proceedlng, whether civil or criminal, is begun that, io
Lcnder' s judgmenq could resuit in forfeiture of ',!c Property or othc material impairment of Lcnder' s intcrest
in the Property or righs under this Security lnstrument. Borrower car cure sucb a dcfault and" if acceleration
has occurre( rcimtate as provided in Sectior 19, by causing the acdon or proceeding to be dismissed witl e
ruling '&at, in Lmdcr's judgm.cn! prectudes forfeiture of the Propcrry or other material impairment of
Lcnder's iltercst in the Property or righls under this Security InstrumerL The procecds of any award or claim
for damages tbat are attriburabl" 1s Urs imFairment of Lender's interest i! the Propcrty are hcreby assigned
and shall bc paid to Lcnder.
      Ali Miscellaneous Procceds that arc no: agplied to restcration or rcpair of thc Properry shalt be applied
in the order provided for in Section 2.


DOC   #   r



@;sntctl r*tt
              323039                      APPI #r0001{?2053

                                                     lhrc 9 of   ll       ^,.,   lq    il        Form3fil7 l,t0l
                                                     Bn             is
           Case 3:18-cv-02081-SRU Document 1 Filed 12/19/18 Page 59 of 93
                                               B7?ll             02 l5
     12, Borrower Not Released; tr'orbearance By Lender J,lot a waiver. Extension
                                                                                               of lhe dme for
                                                                                                     by Lender
paymcnt or modification ofamortizatioo of the sums'securcd by this Sccurity lnstumcnt-Eranted
                                                                                                            or
t'Bo..oru., or any Successor in lnterest of Borrowcr shall not opcrare to rclease tbe liability of Borrowera[y
                                                                                                                   '

                                                                                                    against
    iu"..rro6   in Intcrest ofBorrower. Lender shall not be required t0 commence proceedi.n-gs
-y                                      ,.f*. to exrend time foi paymcnt or otherwise modifu amortization
Sgccessor jn lnrerest of gorrowei oi to
ofth"       sccurcd by tlus security insirum€d by reason of any   dernand made by the original Borrower or
                                                                -Lendcr
      "urn"
,ny Suc.essors in Inarest       d;;;.      e*y  forbt**..   by           in excrcising any rigli or rcmcdy
h;uaing, without limitatioq"fl-"ni.i'r accep;nce ofpayments from third persons, ottiries or Successors
                                                                                                         in
Intcresr of Borrower oI in amounts less tha"e fhe amouni then due, shall not be a waiver
                                                                                         of or preclude the
exercise ofany right or rernedY.
                                                                                                    and
     13. Joint and severel Liability; co-signers; successors and Assigns Bound. Borrower_covman6
agrces that Borrowsts obligations'aud liafiiliry shall be ioint and scveral. However,
                                                                                      any Borrower wbo
cisigns this Security Insrimenr bui does not ei""ue the Note (a "co-signer"): {a) ;s co-sigdng tis
Secuiity InsFumenr 6ofy ,o.oftgrg., Sant unO convey the co+igltr's iaterist in the koperty
                                                                                                      undcr the
rrrtrl, of thi, Serurity lrsrrunenril6;'iJo.t   pcrsoMlly  obligatcd   to pay  tle sums secured bylhis  Secwiry
Iostrum'nt; and (c) agrecs    rhat Lender ald any othe Bbrrowir c"o           to o(ten4 modif, forbear or make
                       -*it}r                                           "gr..
                                                 of fris Secrrity Instrument or the Note without the co-signe/ s
ury uccommodations         r"gJ;     the terns
--
conscnt.
     iolj""t to thc provisions ofScstion 18, any Successor rn lnterest ofBorrowcr who assumes Borrowe/s
obligadons under this security InsEwnen: in writing, and is approvcd by Lender, shall obuin
                                                                                                   au of
                                                                                                     from
Borlower's righs and bcncfifs under this Security hstrument. Borrower sliail noI be rele3sed
                                                                                                         in
Bonowe/s obligations and liability under this Security lnstrumcnt unlcss Lender agrees to suLh release
wridng The .oi"naot aud               of tis Securiry lnstrumenr shall bind (cxccPi ss provided in Secrion
                             "grermeots      of Lendcr.
20) and benefit rhe successors and assigrx
    14. Loan Charges. Lcudcr ma! chirge Borrower fees for senices perfonned in connection with
                                                                                               this
Bonower's defaul! f6r rhe purposc orptotl.*g Lcnde/s interest in the Property and rights under
Sccurity lnstruDcxri iucluding, but not limi'ed to, atomeys' fccs, propcrty inspection and valuation
                                                                                                     fscs' !n
regaraL any otber fecs, thc ils"n4 ofexpress authority'ir this Security lgsg.umegtto charge a specific^fee
to Borrower shatl not be consBued   u protibitioo on rhc cbarging of such fce. Lendcr may not charge fees
                                      "t
tha are cxprcssly prohibitcd by this Security Instrurnent or by Appiicablc Law'.
       If th; Loa; is subjcct ro a law which sers maximum loan lhargcs, aud rhat law is finally interpreted so
rhat the inerest or othsT ioan darges cotlected or ro be collccEd in connection with the Loan
                                                                                                      exceed the
permitted limits, then: (a) any such ioan charge sha.ll be reduced by the amount-necessary to reduce the charge
io thc pcrminei limii';d iU)    -y     ro*r alr:cady collccted from Borrower which cxceeded permincd timis
will bjrefimtled to Bonower- Lender may chooie to makc this rcfiud by reducing the principal owed under
rire Note or by making a dircct paymeui to Borrower. If a reflmd rcduces principal, the reduction
                                                                                                         will be
reated as a parrial pr-epaymeni ;iihout any prepa)ment cbarge (whether or not a prepaymcnt charge is
provided for unde. tft NoL). Borrower' s ac:eputrce of any such iefund made by dfect payment lo Borrower
rvill constime a waiver of any right of actior, Borrower might bave arising outofsuch overchalge.
       15. Notices. ell noticej giien by Borrower or Lender in connecdou witlr this Securlty lnstrument must
be in vriting. Any notice ro Bo.ro*o iu comection with this Security lnsruoent shall b_e deemed
                                                                                                         to have
been given io Borrore, when mailcd by fust class mail or whcu actually delivercd to_.Borrower's nodce
addre;s if sent by other means. Notice O aly one Borrower shali constitute notice to all Borrowers unless
Appiicable Law expressly requiros othertrise. The notice address shall be the Properry Addrcss unless
nilo-"r      has designatcd'a suisdtute notice addrcss by noice io Lcndsr. Borrower sball promptly norifi_
Lcncler of Borrowei' s change of address- li Lender specifies a procedure for reporting Borrowct' s change of
address, then Borrower shail only repori a change ofaddress through drat specified proccdr:re' There may bc
only onc desigruted notice ad&css undei this SJcurity lnsrument at any one time. Any_notice to Lender shall
be given by delivcring it or by mailing ir by firsr class mail to Lende/s address Etaled bctcjn unlcss Lendbr
has ttesignared anothJ addresi by noti-e to Bo!:ower. Any lotice in connectiou
                                                                                   q'ith this Seouity lmrumcnt
shall noibe deemed to have becn givcn to Lender until acb,,lly teceived by Lender. If any uoCce required by
rhis Securiry Instrurneat is also reidred unicr Applicable Law, the Applicabla Law requircmcnt will satisfy
the corresponding rcquirernent mder this Security   lnstrumcnl
                                                                                        \
DocS:323040                             A-D!L    B:ooo1a72os3
                                                                         , ,r*   Il,l u,)
                                                   PrFloorl{                     '-*r-         Fom300? l/01
@r+^ic! r*4

                                               t
                                                                    usrv
                             ui4N I Document 1 Filed 12/19/18 Page 60 of 93
              Case 3:18-cv-02081-SRU

      16. Goveruing Law; Severabili8; Rules of construction. This sccurity tos1um9n1 shallbe governed
by fcderal law and"the taw of the juriidiction in u,hich rhe Propcrty is located' All righrs and obligations
c6qtained in thit Secr:rity tostrunent are subject ro any requircrnenrs and lunitradous of.Aaplicable Law'
Applicablc Law mighr explicitly or implicit.y allow the ianiei to agree by contract orit migbt bc silcnt,
                                                                                                          but
such silence shall iot bi cons'ued as a piohibition againsi agieonenl by conracl ln the eveut that
                                                                                                          any
provision or clause of this Sscurify lnstnrment or the Ndte conflica with Applicable Law, such conJlict shall
'no,
     ufr"t other provisions of tfiii Sccuriry Instrument or rhe Note whicb can bc givcn cffcct without the
 conflicting provision.
           -uicA
      es         in this Security Instrument (a) words of the masculine gender shall mean ard include
 conesponding neuter worcls or words of the icminine gender; (b) worils in the singular.shall mean and
 include the p"lural and vice vcrsa; and (c) the word "may'' gives sole djscrerion without any obligation to nke
 any action.
       17. Borrower's copy. Bonower shall be given one coPy ofthe Note and ofthis sccurity lnstrumant.
       18,    Trs$Ier of thi Property or a Beieficial kiterest in Borrower. As.used in this Scction             18,
 ,,Interest
            in the Propony''r""*    *y lcgal o: bcnclloial iltcrcst ir: thc Propcrry, iuciuding,,bur not iimitcd to,
  thme bercficial intirests tansfened in a bord for deod corrBact for deed, imrallment sales contract or escrow
  agreemart. the intent of which is the ransfcr of title by Borrower at a firnre tlalc to a purcbascr' _
        tfali or any part oftbe Propcrty or any Inrcrcst-il the Propcrty is sold or transfcrred (or.ifBorrowcr is
  not a nanyal perion and a benefiiia! interesr in Boriower is sold o: transfened) wiihoul Lender's prior witten
  conscnt, Leuier may require immediatc payrnent in full of all zums secured by tlLis Security Instrument'
  Howevir, tfiis option shall not bc excrcised by Lcndcr if such orcrcise is prohibitcd by Applicablc Law-
        lf Lcn{cr ixcrciscs this option, Lender shall give-Borrower norice of acceleration. Tbe notice shall
 provirie a period of not less than 30 days irom lhe date tbe norice is givcn 1 atcordance,wilb Section 15
 vittrin wUcl Borrower rnust pay all sums secureC by this Security Instumenl If Bortower fails to pay these
 sums prior to the expiration oi dris pcrioc, Lcndci roay invoke any remedies permitted by this Security
 lnsrument witbout further notice or demand on Borrower.
        19, Borrower's Right t0 Reinstate After Acceleration,           lf   Bonower meets cenain condhions,
 Borrowcr shall havc thc right ro havc cnforccmcnt ofrhis Security lnstrurnent discontinued at any tirnc prior
 to lhe earliesr of: ia) five days before salc of Se P:operty pursuant to any power of sale contained in this
  Security Insfumcnq (b) such ottrer period as Applicabli Lau' mignt specifu for the tcrEin:ltion_of Borrower's
 right to reinsate; or (c) entry ofajr:dgrnert enforcing this Security insrument. Those condirions are that
 B6nower: (a) pays Lender ali sum-s which thea would be due undcr this Sccurity lnsrument and rhe Note as
 if m acceleration had occurrcd; ft) curcs any dcfault of any other covcnants or agrccncnE; (c) pays all
 expenses incurred in enforcing rhis Securiry Instrwnenl, including, but not iimited to, reasonable anorneys'
 fees, propr-ty inspcction and valuation fees, and other fees incurred for the purpose of protecting Lends/s
 futer€sr itr the Pr;pcrty and rights uniler riris Securiry lnstrurnent; and (d) takes such action as Lende'r may
 reasonably requirero assue that Lendcr's i:tcresiir the Properry and righs rrnder dris Security Instrumenq
 and Borroweris obligation to pay the surns secured by this Sccwity Insfumenr, sball continue_ uocbanged
 Lender may reguire tbat Borrower pay such :einstatemeil sums and expeoses in one or more of ihe following
 fornrs, as selecied by Lender: (a) cash; (b) rnoncy orrie;; (c) cenifieti checl bank check, feasurcr's chcok or
 cashier's chectri providcd any such check is Cram upon aa insdn:iion whose deposits are imured by a federal
 agency, instrumintality or urtity; or (d) Elecronic Funds Traasfer. Upon reinsntement by Borrowcr, this
 S;curity Insrument and obligarions secureC hereby shall remain fully effective as if no acceieration had
 occurred- However, this right rc rcinstaic sirall not apply in the case of acceleration under Secrion I 8.
       20. Sale of Note; Change of Loan Servicer; Notice of Grievonce, The Nor or a panial interest in the
Note (together with this Security ltrstrumcnt) can be sold one or :]ors timcs without prior notice to Borrower.
A sale mighr result in a change in rhe enrity (lcrown as thc "Loan Servicer") that collects Periodic Payoents
due undei *re Norc ald this Secririry Insruaent and performs other mongage Ioan scrviciug obiigations
under rbc Note, rhis Security Instnnncnq and Applicable Law. There also might be one or more chmges of
the Loan Ssrvicer -,urelated to a sale ofthe ..iote, lf thc:e is a changa of *rc Loan Servicer, Borrower sill be
givcn wrineu noticc of the change which       'lil!  saic the name and addrcss of tle new Loan Scrvicer, tbe
address ro which payments should be made and aly other infonnation RESPA requircs a connection with a


DOC f:323041                             A?PL #:C001*?2053
                                                                                        (A)
@.<otc-D ,*o                                          IrF ll oIl.                v-!1
                                                                             6*E !
                                                                                                 lom3007     1/01
          Case 3:18-cv-02081-SRU
                           07211Document
                                 0217    1 Filed 12/19/18 Page 61 of 93

notice of Eansfff of servicing.If fhe Note is sold anc thereaftel the Loan is serviced by a Loan Serviccr other
than rhe purchaser of the Note, the mortgage loan servicing obligadons to Borrower
                                                                                              will remah with tbe
                                                          Scrviccr aod  are not   assrmed   by  the Nole pwchaser
Loan Scrvicer of be transfsrcd !o a succcssor Loan
unlcss othcrwisc providcd by thc Note purchascr'
                                                                                       judicial action (as eithcr an
      Neither Borrower nor Lender may commence, join, or be joined ro any
                    or the meEber of a class) rhat ariscs from rlp other party' s  actions pursuant to this scculily
individuai liiigant
                                                                                                 owcd by reason of,
Insrument or that alleges that the other partv lras breached any provision of' or any duty
this Securiry lnstrument,   util   such         or Lender has notified the other puty (with such notice given in
                                          Borrowe:
compliancc witlr rhe rcquiroments ofSection 15) ofsuch alleged breach and afforded
                                                                                                 the othcr party hercro a
reasonable   period  after the giving  of  such notice  to  kke   correclive acrion-  IfApplicable   Law provides a lirne
                                                                                                              reasonable
pcriod which must clapse before cerlain acrion can be taken that tirne pcriod will be deemed to be
                                                of acceleration    and opportunity   !o cule givetr to Borrower pDrsuant
io, pu.por* of    this paragraph.  The   notice
to scction 22 and the notice of acceleration given ro Borrower pursuail Io Secrion 18 shall be deemed
                                                                                                                        o
salisff the notice and opporn:niry    ro take con  ccrivc  action  provisions ofthis   section 20-
                                                                                                   arc those
      21. Hazardous substances. As used in lhis Scction 2l: (a) "Hazardous subsasces"
subsbnces defined as toxic or hazarilous s:rbstances, polluants, or wastcs by EnvironmenUl
                                                                                                Law and thc
following substances: gasoline, kerosene, oiher flammable or Oxic peroleum products, toxic pesticides
                                                                                                          and
                                                                                                           (b)
herbicides, volatile solvents, matcrials coniaining asbestos or formaldehyde, and radioactivc marcrials;
',Envirormenril Law" mcaas fcdera'l laws and laws of the jurisdiction vhere the Propaty is located that relate
to healtb,        oI envhonmcntal proteclion; (c) "Environmenral Cleonup" includes any response actio4
             safery
remedial aclion, or removel action, as defined in Environrnental Law; and (d) an "Environmcqtal Condition"
mears a condition Sat can cau6e, conkibute to, or othcrwise trigger an Environmental Cleanup.
     Borrower shall not cause or permit the presence, use, disposal, storagq or relcase of any
                                                                                                Hazardous

SubsUnces, or lhreaten to release a0y Haza:dous Substances, on or in the Property. Borrowcr shall not
                                                                                                        do,

nor allow anyone else to do, anyrhing affccijng the Properry (a) rbat is ia violation of any Environmenul
Law, ft) wlrich crcates a! Environmental Condhioq or (c) which" due to tbo prcsence' use, ot relcasc of
                                                                                                          a
                                                                                              prreceding Wo
Hazardous Substance, creales a conditioD that.adversely affects $e value of the Propcrty. The
Eentences sball not   apply to ihe   pnesence, use,   or storage on the Propcny of small quantities of Hazardous
Subsances ihat are generaliy recognized to be appropliaie to normal resideffial uscs and       to maintenance of
ihe Property (inclucling, but not limited to, hazardous subslancas in consumer products)'
     Borrower shall promptiy give Leuder wrinel notice of (a) any ilvestigadon, claim, deman4 lawsuit or
other action by any governmental or rcgulabry age!ry or private party involving tbe Propcrty and any
Hazardous Substance or Environmental Law of which Borrower has acrual i'oowledge,                        arDr   (b)
Environmental CondifiorU including but not limited to, any spilling, leaking, discharge, release or thoat of
release of any Hazardous Substaace, and (c) any condition caused by the presence, usc or reiease of
                                                                                                            a

Hazardous Substance which adversely affects rbc value of the Property. If Borower learns, or is notified by
aay governmcntd or regulatory autiroriry, or any private parry, that any removal oi other remcdiation of my
Hazardous Substancc affecting the Property is necessary, Borrower shall promptly rake all necessary rernedial
actions in accordance with Environrnental Law. Nothing hcrcin shall create any obligation on Lender for an
Envionmental Clcalup.




                                                                                          ':
                                                                                                  I
DOC P:323042                                 APPL S:0001{?2053
                                                                               ,** ft4 cJ              Form 3007 I/01
                                                       Ptr. 12ofl.
@"'retcq       1*1
                                   02i8 1 Filed 12/19/18 Page 62 of 93
                             07211Document
            Case 3:18-cv-02081-SRU

       NoN.1JNIFoRMcoVENANTs.Borrowcrar:<lLcnder.funhet.(ovenantandagreeasfollows:

       22'AccelerrtioniRemedies.LendershsllgivcnoticetoBorrowerpriorloaccelerationfol|owing
                                                                   Instrument (bul not prior to
                              ."";;;;;; "gr"J'ou,,, in this secnrity
Borrower,s bresch of
                         "")'
acceleratlon und€rSectior rs *[r;.{ppti.ible Lrrw
                                                    provides otberwise). The notice shall specify: (a)
                                                      (c) a d8t.g oot less than 30 days from the dlte
the defru[; (b) lhe sction ,.q;;i;;;.    the defeuti;
thtnoticelsgiventolorro*.r,ty*li.lhtdtfoul'mustbecurerl;and(d)thrtfsiluretocurethe
                                                                   of lbe sums secured                 by
default on or before tbe Aete spJfied in the notictr may result
                                                                 in acceleration
                                            or  sale of the Property'  The  notice shsll. further inform
this Security lDstrument        ioi.closur.
                           "no                                       to e$ert in court th€ non-edstEnce
Borrower of the right to reinstate after sccelentiotr rnd the right
                                                               altd foreclosure or srle' If the default is
of r defgult or sny other defense of Borros,er to accelerrli.n
rot cured on or before th. d;;;if;in           the notice, Lender at its option may requirelmmedirte
Psymenlinfullofatl,o.,,..u,.abythissecuriry.Instrumentwithoutfurtherdemandandmay
invoke any of the remedies purroit  by Appticable Law. Lcnder shall b€ etrtitled io collect 8ll
                                         "i                      in thls section 22, including, but not limi(ed to'
elpenses ilcurred in pursuing rn. i.ruaio pioui,r.a
reasonable rttorneys' f€es and costs of title evidence'

                                                                                           lnsrument, this security
      23. Relerse. upon payment anrt dischargc ofall sums secu€d'ty this sccurity
                                      void     Linder sball relcase  this Security Insrumenr.    Borrowcr shall pay
bsnument shall bccome null and             and
                                                                                                                  if
                                                                                             ksrumeng    but oniy
any recordation costs. Lendermayiffi" ior.o.".t, fge           fo_r releasi-,gthis Sccurity
the fee is paid to a third party for iervicis ,"naeret 8rd the chargbg
                                                                          oi the fee is pernnitted under Applicable
Law.

                                                                                statutory redemption of,, the
       21. Waivers. Borrowcr waives all righrs of tromestead excmpric,n in, and
propcrty and all right ofapprair"r."tlftir Propcrty and reiinquisherl all righs of curtesy and dower in the
Propcrry.


     25. Future Advances. Lenrler is specifically pcrmitred, at its opdon and
                                                                                 in,its discretion' to make
                                            'fris Security lnsnumont ar contemplated  by- Section 49-2(c) of
addidonai loans and fuh.n-e &dvaDces untlcr
the Connectic,ut General StrtuBs, ancl shall have   aI righs, powcrs     and protections allowed thereuudcr'




DOc fr3230{3

@r'ol(cr       ro*t
                                         APPL *:0001{?2053

                                                     llF ll   otla
                                                                               ,
                                                                                   ^,. i/U   I      Fom 3007 Uol
          Case 3:18-cv-02081-SRU Document 1 Filed 12/19/18 Page 63 of 93
                                          0721i                    o2l9
     BY SICNING BELOW Borrowelaccepts and agrees io :he tcrms al]d covenants
                                                                             contained                    i!    this

Security Instrument and   in any Ridcr cxccutcd by Borrower and recorded with it'

Signcd, sealed and delivered in 1he presence cf:




                                                                      Nefson                            -Borrosct




                                                                                                           (Seal)
                          nrl               6,   V\.7-t                                                 -Borowrr




                                             iSeat)
                                                                                                        -Bomwgr
                                           -Eo:rowq




                                                                                                         -Borrowca
                                           -BoroEcr




                                                                                                               (Seal)

                                           -Borowcr                                                      -Bonowrr




STATE OF     CONI{ECTICUT,           I*i-i?id                          ftgr'.i   F^wt       couniyss:    #st,           hrh
     The foregoing inskumeqt was aclcrowl:dged before              me this october i8   '   2005
by I'loses Nelson




My commission    E*o*,
                             7U
                                  /r1

                                                                                               t-

                                         APPI: *:0001472053
                                                                                 rn           un-                 ?

DOC *:323044
@;e,rtc1 .*n                                          P.F 14of14                                   ho- 30t1 vot
    gtr
                         CaseSTEWART
                              3:18-cv-02081-SRU   Document 1 Filed 12/19/18 Page 64 of 93
0?21       I        sae0              TITN.E GUARANTY COMPAI\IY
                                                    COMMITMENT

                                          SCIIEDI]LE A . DESCRIPTION

                                                                                                  ofBridgeport,        county of
A11 tbat ccrtain piece orparcel ofland, with thc buildings *rcreon standing, sitntcd inthe city
                                                                         gion Map of Buildbg Los of Fallon a1d--
Fairfield and state of coraecticut, being the geat", portioo of Lot No.
                                                                     and on file in the Bridgeport Town Clerk's Offrce '
Greenetien, made by Stoddard and McK-enna]dated March 5, 1912
bormiled and described as follows:

North:    on   LotNo. 60 on said map, 32.37 feet;

East:     on   LotNo. 94 on said map, 132.48 fec!

South: onNorth Avenue, 5136 feet;

West:     on lard   of Mary E. Cotter, 139.18 feet, or more'

                                                                             point 154.04 feet more or less East of thc East line   of
Thc West line ofthe above desoribcd 1xactmeets North Avsnue at           a

Goodman Street as Per said maP.




FORIMORMATIONONLY

     Conrroniyknown as:             1584-1586 North Avenue
                                    Bridgeport




CommitmentNo.: 33169




                                                               Page 2 of 4
          Case 3:18-cv-02081-SRU Document 1 Filed 12/19/18 Page 65 of 93
                          a7211 0?21



                                      1-4
                                      -      FA}4ILY RIDER
                                            (Assignment of Rents)

     THIS l-4 FAMILY RIDER isrnade *r:s 18tb               dai of octsober' 2005
                                                                                             rrust' or
    i;;;;rp;r"bdtt"       t"Jtu"iiu" deemed to amend and suiplement thc Mgrcager.,Deedof
-d                  ,,sec'riry                                         undersigned (the "Bonower")  to
Securiry Deed (the
       -Borrowcy's
                               h;;Jt    of the sarno aate givcn by the

secure             Note to   Anerican  B:oker6    Conduib
                                                                                                                      (tle
                                                                described in the Securiry InsEurnent ald
                                                                                                         loca'led       at
"Lender") of tie    same date 8nd covcring      tie Propeny
15s4-1585 North Avelrue. Bridgeport,                           CT      05604

                                                   lPrcPcn-v   Addtsl

                                                                        made in rhe security
     1-4 FAMILY covENANTS. In adriition to the covenails and agreements
Insfu$ent, Borrowcr and Lc-nder further covenant aod agrce as foilows:

     ,LADDITIoNALPROPERTYSUBJECTToTIIEsEcI'jRITYTNSTRUMEM'lnadditionto
                                                                         now or            attached to the
the property dcscribcd i" th, s;;;t losrum"nt, the foliowing irerDs              -h1"u-1":             tle
                             a.. n*or., arc addcd to tbe Propcrty descriptiorq an{
Property ro thc cxtcnt rtn"y                                                       {ls^l ionstitttc
kopatycoveredbythcSecrrritylrutrumentbuildingnatcrials,appliancesaldgoodsg|evervnature                         Property'
whatsocver now or hereafer      lo*i.a*     oo. or use4 orlntended io be used in conrcction with thc
inclucling but aot limfted to, tU"* fot    *.  puposes of sr4plying or disributing heating cooling electicity'
gas, water, air. and ligbL firc prcvenrion ani extinguishin! app''atus,
                                                                                security and access control a'para6s'
plumbing, brth nrbs, water heaters, water closeE, iiolrr,       ,"ng.r,  stoves, refrigdators, dishwashers, disposals,
                                                                                    sbadeg curtains aad- curtain rods'
washcrs, dryers, awnings, storm windows, storm doors, screens' blinds'
attached mirrors, catincts,   paneiini   and attaohed   floor  covcrings,   all of whicb'   incMing replacements and
                                      i be and remain apart      ofthe  Property   covereil  by the.Secrrity lnstnrmcnt'
additions thereto, shall be dccmcd
                                Jtt                                                            (or the leasehold esrate if
eli    * ]it.**g       i"g"rn*       tt t rrop.,ty descriied in the Security Insmrment
    "r                                                             tlis l-4          Rida   and tire Seclrity Insrumenl
the Sccurityl**-*i6         on  a leasehold)  are :eferred  to  in          Farnily
as thc "Propcrry,"
DOc #:3i983i.                                APP! #:0001472053
MULTISTATE 1- 4 IAMILY RIDER - !roie Mae/Freddie Msc EI\iIFO&\4
                                                                L\SIRUMENT

                                                                                            ^o ",
                                                                                                     iln{
                                                       Page    I of4                                    For!   3170   t/01
                    uM31 0008
                                      VltP MORTGAGE      FORMS      - (800)521-7291
@sm        toooel




                                                                                            rffiillilllillillllilllillill




                                                  t
                                             07? I         I
              Case 3:18-cv-02081-SRU Document 1 Filed 12/19/18 Page 66 of 93
                                                                 072?




     B. USE OF PROPERTY; COMPLIA:ICE WITH LAW. 3orrower shall not seek, agree to or makc a
change in the use of thc ?roperry or its zoning classificatios, unless Lcnder has agreed ia vridng to the
chauge. Borrowcr shall comply with all laws, oidinances, regulatiorrs and requirements of any governmenal
body appliccble to the Property.


      C. SUBORDINATE LIENS. Exccpt as permi$ed by fedcral law, Borrowcr sbill not allow any lien
inferior to ftc Sccurity Instrument'!o bc perfected against the Property withour Lende/s prior written
permission.

        D. RENT LOSS NSURANCE. Bonower sball Daintai! imuralce aginst rent                 loss   in addition to   the
other   hezrds for which insurance is required by Scction 5.

        E, "BORROWER'S RIGIIT TO REINSTATE" DELETED. Scction                     19 is dclcted-


     F. BORRO\ryER'S OCCUPANCY. Unless Lcndcr and Borowcr otherwise agrce in writing Scction 6
conc€rtrilg Borrower's occupancy ofthe Properry is &leted

      G. ASSIGNMENT OF LEASES. Upon Lender's requcst afie: default, Borrower shall assigl to Lcndcr
atl leasx oftire Properry and'all security deposits made ia connection wjth leases ofthe Property. Upon the
assigim€or, Ladcr shall have the right to modiff, cxtcrd or terminarc the exisring leases and to exectrte new
lcascs, in Lende/s solc discretion, As used in this paragraph C, thc word "lease" shall mean "sublease" ifthe
Security Insmrment is on a leasehold.

       E. ASSIGNMENT OF'RENTS; APPOINLIIENT OF RECEIVER; LENDER IN POSSESSION.
Borrower absolutcly and unccindftionally ass:gns and Sarsfcrs to Lendcr all the rents and revei:ucs
 of tle koperry, regardiess of, to whom thc Rents of thc Property are payabie. Borrower autborizes Lender or
Lender' s agents to collect fte         and agrees that eac,h cnant of the Property shall pay the Rcnts to Lender
                                'Rcnts,
sr Lcndet's age'nts. HowcvEr,:Borrower sball receive the Rents until: (i) Lender has given Borrower Dotice of
default pursuant m Sectio! 22, ofthe Sccurity instrumcnt, anci (ii) Lender has given notice to the rclantG) tlat
the Rents are to be paid to Lendar or Lerder's agent. Tbis assignmcnt of Rents constitutes an absolute
assignrncnt and not an assigu[ent for additioml security only.
       lf Lender givcs aorice of default to Borrower: (i) all Rents received by Borrower sha11 bc held by
Borrowcr as trusice for the,bcnefit of LenCer oniy, to be applied to the sums secured by the Security
instrurnenl (ii) Lender shall be entitled to collect and reseive all of the R:nts of the hoperty; (iii)


DOC #:319832                              APFL #:0001472053

                                                                                     ,   *o. M)
                                                                                             Fom                Vol
                                                  Pagc 2   of4                                           3170
@szn       1ooot1
               Case 3:18-cv-02081-SRU Document 1 Filed 12/19/18 Page 67 of 93
                                                a-i?ti              0223




 Bonowcr sgrccs that tach tenant of the Property shall pay all Renu due and unpaid to Lender or Lender's
 agents upon Lender's writtm demand to the tcnant; (iv) unless applicable law provides otherwise, all Rents
 collected by Lender or Lcnder's agents shali be applied frst to thc coEts of takirg contol of aud maoaging
 the Property and collecting thc Rcnta, iacluding but trot limited to, anorney's fees, recejver's fecs, premiums
 on receiva's bonds, repair a[d maintenaDce costs, insurance prcmiums, taxes, assesEmests and orher chargcs
 on lhe Proporty, anil then to the swas secured by the Scqriry l"osrrument; (v) Lcnder, Lcnder's agenls or any
judicially appoinrcd receiver shall be liablc tc accormt for only those Rents actually receivcd; and (vi) Lender
shall be entitled to have a receiver appointed to take possession of and managc the Property and coUcct the
Rcnts aad profir derived from thc Property without any showing as to the inadequacy of the Propeny as
security.
     If   the Reots of the Property are not sufficient to cover the costs 0f taking    contol of and managing 0re
Propcrty and         of   collecting the Rents aoy fuads expcnded by Lendcr   for     such purposes shall bccome
indcbtedncss   ofBonowsr b Lender sccured by the Secr:rity Instrumcnt pursunnt to Scction 9.
       Borrower represcols and warranr that Bsssyr har not executed any prior assignment of tle RcDts and
 has not performe( and will riot pcrform, any act that would prevent L€odcr from cxercising is rights uniler
 this paragraph
       Lendcr, or Lenderrs agenb or a judicially appoilted receiver, shall not be rcquired to entcr upoD, take
conuol of or maintain tbe Property before or atcr giving nolice of default to Borrower. Howevcr, Lender, or
Lander's egents or a judicially appointcd recciver, may do so at any tims whcn a default occurs. Any
application of Rens shall not cnre or waivc any default or invalidate any oiher right or remedy of Lcnder.
This assignment of Rcus of the Property shal[ tcrminatc when all the sums secr:red by the Sccuriry
Instnment arc paid in full.

      I. CROSS-DEFAIJLT PROVISION. Borrower's default or breach under any notc or agreement in
wbich Lender has &r intgrcsl shall be a breach rmdcr the Security Instrumcnt and Lender may invokc any of
the remedies permittcd by the Security krsrumenr.




DOC #:3L9833                                APPL #:0001472053



@rrn        toooel                                 Page   3   of4                        ",t.""t,   M [y
                                                                                                    Foru   3170   l/01
                               0?2      il
               Case 3:18-cv-02081-SRU Document 1 Filed 12/19/18 Page 68 of 93
                                                         a?ut




    BYSIGNINGBELow,BorroweracceD$andagreestothetcrmsandprovisiolsconniacdinthisi.4
Family Rider




                                                                                     .Emrogr
                                 -Borrowcr
Moses Ne:son



                                                                                        (Seal)
                                                                                     -Borrows
                                 -Borrowcr




                                                                                         (Seall
                                     (Seal)
                                                                                     'Bonowr
                                  -Eorrowcr




                                                                                         (Seal)
                                     (Scal)
                                                                                      -Bo[owcr
                                  -Bonowcr




 DOC #:3X9834                    A?PL fl ;0001472053                           Fom   3110 1/01
                                         PaEc   4 ol 4
 @"szn     toooe)




                                                            BIDCEPDnnICGIIN.
                                                                TANDREEONDS
                                                          hBcoDFOR        fiHNG
                                                                                9:32 Frr
                                                  ATIEST:
                                                                 btA4         el,gTr{
Case 3:18-cv-02081-SRU Document 1 Filed 12/19/18 Page 69 of 93




              EXHIBIT 2
              Case 3:18-cv-02081-SRU Document 1 Filed 12/19/18 Page 70 of 93
       001r677                      nr523tiPc 126

After Recording Retum To:
COUNTRYWIDE HOME LOANS, INC,
MS SV-79 DOCUMENT PROCESSING
P.O.Box 10423
Van Nuys, CA 91410-0423

Prepared By:
MARTIN RRJOLII




                                    [Sprce Above This Llne For Reorrliug Data]



                                                                                        0008815710501 005
                                                                                             tooc rD ll

                         OPEN-END MORTGAGE DEED
                                                                MIN   1   000   l-5?-000451? 433-?




DEFINTTIONS

Word's used in multiple sections of this documenr are defined betow
                                                                    and other words are defined in sections 3,
I 1' 13' 18' 20 and 2l' Certain rules regarding the usage
                                                          of words used in this documcnt are also provided in
Section 16.

(A) "security Instrumenl" means this document, which is
with all Riden to this document.
                                                        dated JANUAR.                    2g,   2005           , together
(B) "Bormwer"     is
MOSES NELSON




lgngyerls tte   mortgagor under this Securiry In$rument.
(C) "wns"     is Mongage Electronic Registration systems, Inc. MERS
                                                                      is a separare corporation that is acring
solely as a nominee for Lcnder and Lcndeds successo$ and assigns.
                                                                     nnrns'is uro t"ritgrg." under this
security Instrumenl"   wN    t:^9"-gTl""d and existing under the laws of Delaware, and has an
                                                                                                 address and
telephone number of p.O. Box 2026, Flint, MI4850 r{OZt,tel.(888)
                                                                   679-MERS.
(D) "Lender" is
COUNTRY$IIDE HOME IOANS, INC.
I-ender is a coRpoRATroN
orgurized and existing under   he laws of nsw       yoRK                              . [.ende/s addrass is
4500 Park cranada, Calabasas, CA 91302_1613
(E) "Note" means the promissory note signed by Bonower
Note slatss that Borrower owes Lender
                                                       and dated TTAMJARy                     2g, 2005 .Th;
TlfO   HUNDRED   FIFTEEN THOUSAND THREE HUNDRED FIFTY ANd OO/1OO

Dollars(u'S'$   215'350'00              ) plus interest' Bonower has promised to pay this debt            in    regular
Periodic Payrnents and to pay the debt in full not Iater than
                                                              FEBRUARY 0    2 0351,
                                                                                                                                           V
coNNEcrrcur-stngte Fam[y-Fanntc M.€r'Frcddrc Mrc uNrFoRM tNsTRuHENT
                                                                                                                                           tr
                                                                    WITH MERs                                                              UJ
                                                                                                                                           J
p-*1lcn t*os)          cHL (os/roo)(dt   vMp   MoRrcAl;ro*#t.   ,*0o.'.rr"'              f,*''"'f,{^"*,             .r,o,,
                                                                                                                                   ag
                                                                                                                                   iro*r
                                                                                                                                           t)
coNvruA                                                                                                                             z,
                                                                                                                                   q,
                                                                                                                                 +{ B
                                                                                                                                ra
                                                                                                                              c-     o
                                                                                                                                  J{ F
                                                                                                                                           d
ffiil[mflilil
 '23091.                                                        0881571               60000               06A
                                                                                                                             dE
                                                                                                                             F-
                                                                                                                             (t)       J
                                                                                                                             tU        (r
                                                                                                                                      F
                                                                                                                                      d
                                                                                                                             F
                                                                                                                                      q
              Case 3:18-cv-02081-SRU  Document 1 Filed 12/19/18 Page 71 of 93
                                 q(623hPc l 2l



                                                                                  DoC   ID #:     0008815?10601005
(tr) "P.ope.q"'         means the propeny that is described below under the heading "Transfer          of Righn in the
Propcrry."
(G) "Loan" m€ans the debt evidenced by thc Note, p.lus interest, any prepaymenr
                                                                                   charges and late charges
due under t}e Note, and all zurrs due under this Security Instnrment, pluJinteresu
@) "Riders" means au Riden to this Security Ins[ument lhat are executed by Borrower. The following
Riders are to be executed by Bonower [check box as app]icablel:

        Adjusrable Rate Rider
        Balloon Rider
                                             Condominium Rider
                                             Planned Unit Development Rider
                                                                              tlE l-4
                                                                                    Second Home Rider
                                                                                          Family Rider
        VARider                              Biweekly Payment Rider           fl    Othe(s) [specify]


(I) "Applicable f,aw" meaas all conuolling applicable federal, srae and local stahres, regulations,
ordinances and administrative rules and orders (that have the effect of law) as well as all applicable
                                                                                                             final,
non-appealable judicial opinions.
(f,) "Conmunity Asociation Dueg Feeq md Ass€s$nents" means all dues, feas,
                                                                                          asscssments and other
charges that arc imposed on Bonower or the Pmperty by a condominium association, homeomers
                                                                                                       association
or similar organization.
(K) "Electronic Funds Trarufer" means any transfer of funds, other than a tnnsaction
                                                                                             originated by check,
draft' or similar paper instrument, which is initiated thmugh an electronic terminal, telepironic
                                                                                                      instrument,
computer' or magnetic tape so as to order, instruct, or auhorize a financial instiution to debit
                                                                                                      or credit an
accounL Such tcrm includes, but is not limited to, point-of-sale transfers, automated teller machine
lransactions, transfers initiarcd by lelephone, wire transfers, and automated clearinghouse
                                                                                            kansfers.
(L) "Escmw Items" means those items ftat arc dsscribed in Section 3.
(ld) "Miscellaneous Proc:e€ds" means any compensation, scttlernent, award
                                                                                 of damagas, or proceeds paid by
any third party (other than insurance proceeds paid under the coverages dcscribed in
                                                                                        Sldon 5) fon (D darnage
to, or destruction of, the Property; (ii) condemnation or other raking of all or any pan of
                                                                                                the property; (ii-i)
conveyarce in lieu of condemnation; or (iv) misreprcsentations o?, or omissions
                                                                                         as to, fte value and/or
condition of the Property.
(N) "Mortggge ltrsurance" means insurance protecting Lrnder againsr the
                                                                                nonpayment of, or default on, the
lnan.
(O) "Periodic Paymmt" means the regularly schcduled amount due for (i) principal
                                                                                     and interest under the
Note, plus (ii) any amounLs undcr Section 3 of this Security Instrument,
(P) "RFSP{' means the Real Estate Setdement Pmcedures Act (12 U.s.C. Section
                                                                                       260l et s€q.) and its
implemanting regulation, Regulation X (24 C,F.R. Part 3500), as they ftight be amended
                                                                                       fiom lirne Lo rime, or
any additional or succeslor legislation or regutation $rat govems ttte same subject mater. As
                                                                                                used in this
Security InstrumenL "RESPA" refers to all requirements and rcsrricrions trat are imposcd
                                                                                             in regard to a
"federaily related mortgage loan' even if the Lnan does not qualify as a "federally *iuted 111ortgug,
under RESPA.
                                                                                                        lo-"
(Q) "Succtssor in Interest of Borrowcr"       means any party that has taken title to tre property, whether or not
that party   ha.s   assumed BormweCs obligations under the Note and/or this Security Instrument.

TRANSFER OF RIG}ITS IN THE PROPM.TY
This Security Instrumert secures lo lenden (i) the rcpayrnent of the l,oan, and all renewals,
                                                                                              extensions and
modifications of the Note: and (ii) the performance of Borrowefs covenants and agreements
                                                                                                   under this
Securjty Instrument and the Note. For this purpose, Borower in consideration of this d;bt;oes
                                                                                                hereby-rigranr
and convey to MERS (solely as nomince for Lendcr and kndefs successo$ and assigns)
                                                                                                  and      the
successoni          and assigns of MERS, the following described property located in                                  the
                        couNTY                                  of                      FAIRFIETD                        :
                    flypc of RmlditrB   Juirdicrionl                          [Nre   of   Rsodirg Juisdictionl
SEE     EXHIBIT NAi             ATTACHED HERETO AND MADE                 A PART   HEREOT.




Parcel ID Number:
                                                                                                        has the address of
                                     75r-Ts9 rRANrsrAN          AVENUE,
                                                          lStrtrrcilyl      "*ro"#Til"*nttv
Connecticut             06605           CpropenyAddrass"):

                                                                                                       /h A /
                       lzp   Cadel

@"+a(cr1to*ul                  cHL (08/00)                   PEos2of11                            ^*n'._?iieom        rrcr
              Case 3:18-cv-02081-SRU Document
                                       l2B    1 Filed 12/19/18 Page 72 of 93
                                              BK623t+PG




      TO HAVE AND TO HOLD rhis propcfty unro MERs                   co,.,ronxt"ol,l,nl",::ffi:t:'si:r1
successors and assigns) and to the successors and assigns of MERS, forever, together with
                                                                                                     all the
improvements now or hereafter erected on rhe property, and ajl easements, appurt€nances:and
                                                                                            fixhres now or
hereafter a pan of the propeny, All replacements and additions sball also be covered by
                                                                                               this Security
Instrument.   All of   the foregoing is referred to   in   tlris Security Instrument a! the 'propcrty." Bonower
understands and agrees that MERS holds only tega.l title to the inieresus granted by Bormwer
                                                                                                   in ttris Securiry
Instrument, but, if necessary to compty with law or custom, MERS (ai nominee for l-ender
                                                                                                      and lendefi
successors and assigns) has the right: to exercise any or all of those interesLs, including, but not
                                                                                                     limited to, the
right to foreclose and sell the Property; and to takc any action required of Lender inclu-tling,
                                                                                                 but not linited to,
releasing and canceling this Security Instrument.
      BORROWER COVENANTS that Borrower is lawfully seised of thc esHB hereby convcyed
                                                                                                        and has the
right [o mortgage' grant and convey the Property and that the Property is unencumbcred,
                                                                                            cxcept for
encumbrancss of record. Borfower warfanls and will defend generally rhe dtle to
                                                                                the koperty against all
claims and demands, subject to any encumbrance.s of record.
     THIS SECURITY INSTRIIMENT combincs uniform covenanrs for national use and non-uniform
covenaflLs wilh limited variations by jurisdicrion to constitute a uniform security
                                                                                    instrument covering real
proporty.

      UNIFORM covBNANTs. Borrower          and render covenant and agree as foilows:
      1. Payment of Principaf Interts! Escrow Items, Prepaymcnt Charge, and Late
 __                                                                                        Charge* Bolower
shall pay when due the principal of, and interest on, the debt evidenced by the Note
                                                                                          and any prepaymenr
charges and late charges due under the Note. Borrower shall also pay funds for Escrow
                                                                                             ltems pursuant 19
Section 3. Payments due under the Note and this Sccurity lnstnrmant shall be made in U.s.
                                                                                                     cunency.
However, if any check or oher instrument received by Lorder as payment under thc
                                                                                         Note or this Security
Instrument is ren med to Lfnder unpaid, I-ender may require that any or all subsequent paymen;e
                                                                                                     due under
th9 Note and this Security Instrument be made in one or more of theiollowing forms,
                                                                                        as'selected by Lender:
(a) cash; (b) money order; (c) cenifred check, bank check, treasuret's
                                                                       chect oi cashier's chec( provided any
such check is drawn upon an institution whose deposits are inzured by a federal agency,
                                                                                            instrumenuliry, or
entity; or (d) Elecuonic Funds Transfer.
     Paymcnts are deemed rcceived by I*nder when received at the location designated in
                                                                                           the Note or at such
other location as may be designated by Lender in accordance with the notice prov]sions
                                                                                        in Section 15. Lendcr
tnay return any payment or pafiial payment if the payment or paltial paymenLs
                                                                                 arc insuflicient to bring the
Loan current. Lender may acccpt any paym€nt or partial payment insufficient to
                                                                                        bring the Loan cuient,
without waiver of any righLs hereunder or prejudice to its rigLm to refuse such payment or-partial paynrenrs
                                                                                                                 in
the furure, but Lender is not obligatcd to apply such payments at the time such paymenrs
                                                                                             ari accepted. If each
lcriodic Payment is applied as of its schedulcd due date, then Lender need not pay interest on unapplied
ftmds' Lender may hold such unapplied funds until Borrowcr makes payment to
                                                                                     i;ng ttte [,oan cuflent. If
Bonower does not do so witiin a reasonable period of tinre, Lender inat .ittt"r apply-such funds
                                                                                                          or rcturn
them to Bonower. If not applied earlier, such fund.s will be applied to the outstandinj princrpa
                                                                                                    bdance under
the Norc imrnediately prior to foreclosure. No offset or claim which Bonower
                                                                                might iave now or in rhe future
against Lender shall relieve Bonowet from making payments due under rhe NotJand
                                                                                        this Security Instrument
or perfiorming the covenants and agreements sccured by rhis security Insuument.
       2. Application of Payments or Proceeds. Except as otherwise describcd in this
                                                                                         Section 2. ail paymcnrs
accepted and applied by trnder shall be applied in the following order of priority: (a)
                                                                                           interest duc under the
Noe; (b) principal due under the Note; (c) amounLs due under Section 3. iuctr pay-enrs
                                                                                               shall be applied to
each Periodic Payment in the order in which it becarne due. Any remaining **untr
                                                                                         shall be applied first o
late charges, second to any other amouns due under this Sccurity Instrumei't,
                                                                                urd then to reduce the principal
balance of thc Note.

    -_
       If Iender receives a payment from Borrower for a delinquent periodic payment which includes
                                                                                                                   a
sufficient amount lo pay ury lae charge due, the payrnnt may be,applied to th, d.iinqu.na payrnenr
                                                                                                            and ths
late charge' If more than one Periodic Payment is outstanding, Loroii may
                                                                              apply any p'ayment received from
lororver to the repayment of the Periodic Payments if, and-to ttre cxteni that, L.rr puv*"nt can be paid in
St-' Tg n" extent that any excess exisls aftcr the payment is applied to &c full puy..nt of one or more
Periodic Payments, zuch excess.may be applied rrany late charges due. Voluntary'prepaymeng
                                                                                                           shall be
applied first o any prepayrnent charges and then as described in the Note,
       Any application of payments, insurance procecds, or Miscellaneous Proceeds to principal
                                                                                                    due under the
Note shall not extend or postpone the due datc, or change the amounl of the periodic paymenrs.
       3' tr'unds for Escrow ltems. Bonowsr shall pay to lrnder on the day Periodic paymenls
                                                                                                     are due under
the Note' until the Note is paid in full, a sum (the "Funds") to provide for paymart
                                                                                         of amounrs due foc (a)
laxes and ass€ssments and other items which can atrain priorify over rhis
                                                                               Security Instrumenl as a Iien or
encumbrancc on the Property; (b)-leasehold
                                               rnymcnts or ground rents on the propeny, if any; (c) prcmiums
for any and all insurance required by Lender under Sccdon 5; and (d) Mortgage fnsuran'ce
                                                                                             prerniums, if any, or
any sums payable by Bonower to Lender in lieu of tho payment of-Mortgage Insurance premiums
                                                                                                                  in
accordance with the provisions of Section 10. These items are called "Escmw
                                                                                 Items." nt origination or at any
time during lhe tefin of the L,oan, Lcnder may require that Community Association
                                                                                                 Dues, Fees, and
,{,ssessments, if any, be escrowed by Bonower, and such ducs, fees
                                                                      and assessmens shall bc an Escrow lrcm.


€D"aa{c1looos)            cnL(oc^ro)                  p's€3or11                                       l( ''
                                                                                           'n'o^'"'/'{Form   3Oo7 1/01
            Case 3:18-cv-02081-SRU  Document
                               c(623hPc I 29 1 Filed 12/19/18 Page 73 of 93




Borrower shau prompery tumish ro Lender au notices of am"""o ,"        b";::
                                                                              ":od"rtt.1'Jffi,T.1*t-11ffit
pay Lander the Funds for F*crow Items unless Lender waives Bormwei's obligation         to pay the Funds for any
or all Escrow Items. Lender may waive Borrower's obligation to pay to Lendir Fundsioi any or all Escrow
Itcms at any time' Any such waivff may only be in writing. In the event of such waiver, Bonower shall pay
direcdy' when and where payable, lhe arnounls due for any Escrow llem.s for which paymenr of Funds has
been waived by l*nder and, if l-ender requires, shall fumish to Lrnder receiprs evidencing such payment
within such time period as l.ender may require. Borrower's obligation to make such payrnents and oprovide
receipls shall for all puqposes be deemed to be a covenanr and agreement containeo in this iecurity
lnstnrment, as the phrasc 'covenant and agreement" is used in Secton 9. If Bonower is obligated
                                                                                                            to pay
Escrow Iterns direcily, pusuant to a waiver, and Bonower fails to pay &e amount due for an Escrow Itim,
Lender may cxercise ils rights under Section 9 and pay such anouniand Borrower shall then be
                                                                                                         obligated
under Seclion 9 to repay to Lender any such amounL Lender may revoke the waiver as to any or all Escrow
Items at any time by a nodce given in accordance with Section 15 and, upon such revocation, Bormwer
                                                                                                              shall
pay to Irndcr all Funds, and in such amounts, that are rhen required undcithis
                                                                                  section 3.
       Lender may, al any time, collect and hold Funds in an amount (a) suffrcient to permit L€nder to apply
-
Funds at the timc specified under RESPA, and (b) not n cxceed the maximum arnount lender
                                                                                             a
                                                                                                                the
                                                                                                      can iequire
under RESPA' lcnder shall estinute lhe amount of Funds due on the basis of current data and reasonable
estimates of expenditures of future Esffow Items or orhcrwise in actordance with Applicable
                                                                                                Law.
       The Funds shall be held in an inslitution whose deposits are insund by a feOeial agency, instrumenrality,
or entity (including Lender, if l,ender is an insdution who,se depo,sits arc so insured) oi in any Federal
                                                                                                             Home
                Leader shall apply the Funds to pay the Escxow lrems no later than the rime specified
!118a$'
RESPA. Lender shall not charge Borower for holding and applying the Fund.s, annually analyzing the escrow
                                                                                                             under

 accounl' or veri$ing the Escrow ltems, unless l*nder pays Bonower interc,st on the Fundi and Applicable
Law permits lrnder to make such a charge. Unless an agresment is made in wriring or Applicable Iaw
requires interest to be paid on the Funds, Lender shall not be requircd to pay Bonor"", a,iy int r"rt
                                                                                                      or earnings
 on the Fund.s. Borower amd Lender can agrce in writing, however, thal intcrest shall be paid on
                                                                                                       tire Funds.
 Lpnder shall give to Bonower, without charge, an annual accounting of the Fund.s as required
                                                                                                 by RESpA.
       If there is a surplus of Funds held in escrow, ag tlefined under RESPA, l*nder shal account to Borrower
 for the excess funds in accordance with RESPA. If there i.s a shortage of Funds held in escrow, a.s defined
 under RESPA, knder shall notify Borrower as required by RESPA, and Borrower shall pay
                                                                                                    to Lender the
 amount nec€ssary to make up the shortagc in accondance wirh RESPA but in no mora than 12 monthly
 paymenLs. If there is a deficiency of Funds held in cscrow, as detined under RESpA,
                                                                                              Lrnder shall noti$
 Boffower as required by RESPA, and Borrower shall pay to Lender fte amount necessaqr to make
                                                                                                             up the
 deficiency in accordance with RESPA, but in no more rhan 12 monrhly payments,
       Upon payment in full of all sum$ secured by this Security lnsruhint, l*nder shall promprly refund
                                                                                                                  to
Bonower any Funds held by Irnder.
       4. Charges; Liens. Bonower shatl pay all taxes, assessments, chargcs, fines, and impositions
                                                                                                      auribuable
10 the  Ptoperty which can attain priority over this Security InstrumenL leasehold p.yr"ni, o, g.ond rents
                                                                                                                on
the Property, if any, and Community ,{ssocialion Dues, Fees, and Assessmenls, ii any. ro
                                                                                             the extent that these
ilems are Escrow Items, Bormwer shail pay them in the manner provided in Section i,
       Bonrower shall pmmptly discharge any fien which has p.iority o"er this Security Instrurnent
-
lonowel (a) agee$ in writing to the payment of the obligation secuted by th" lien in a rianner accephble to
                                                                                                            unles,s

lender, but only so long as Borrower is performing such agreement;
                                                                        O) contests the lien in good faith by, or
defends against enforcement of the lien in, Iegal proceeding.s which in Lender's opinion operate to prevent
                                                                                                                dre
enforcement of the lien while those pmceedings are pending, but only until ruah p.o""ading, are concluded;
or (c) secures fiom tle holder of the Iien an agrc€ment sadsfactory io tender suLrdinating rhe lisn
                                                                                                            to lhis
Security Instrumenl [f l,ender determincs that any part of rhe Pmperty is subject to a lien which can
                                                                                                             anain
priority over this Security Instrument, I*nder may give Boffower a notice ideniifying
                                                                                        the lien. Within l0 days
of the dale on which that notice is givat, Bonower shall satisfy the licn or take oneL more of the actions
                                                                                                                set
forth above in thi$ Section 4.
       Lender may require Borrower ao pay a one-time charge for a real estab rar verification and/or reporting
     .
service used by lender in connection with this Loan.
       5. Property rDslretrce. Bonower shall keep ttre impmvemenls now existing or hereafter
                                                                                                   erected on the
Property insured against loss by fire, hazards included within rhe tenn "extend; coverage,,,
                                                                                                   and any other
hazards including, but not limited to, earthquakes and floods, for which Leirder requiris insurance.
                                                                                                              This
insurance shall be maintained in the amounls (including deductiblc levets) and ror *re
                                                                                             frioAs thar Lender
           What Lender rcquircs pursuant to the pre€cding Sente,nces can change during rhi lcrm of
f9uircs.                                                                                                the Loan.
The insurance canier providing the insurance shall be chosen by Bormwer subjJt m Lender'.s
                                                                                                          righr to
disappmve Borowefs choice, which right shall not bc exercised unreasonably, knier may require
                                                                                                        Boriower
                                  t
to pay' in connection with this en, either: (a) a one-time charge for flood ione cteterminarion,
                                                                                                     cenification
and tracking servicee; or (b) a one-time charge for flood zone d.terminadon and certitication
                                                                                                     scrvices and
subsequent chargcs each time remappings or similar changes occur which reasonably might
                                                                                                      affect such
determinadon or certification. Borroser shall also bc rasponsible for the paymenr of any fecsimposed
                                                                                                             uy the
Federal Emergancy Management Agency in connection with the review of any flood zone
                                                                                                    determination
resulting from an objection by Borrower.



(@reatcTt*ot)            cHL(osrrool                 Pr€e 4 ot t1                         ^,**Lh/l-
                                                                                                Form 3007 'uot
           Case 3:18-cv-02081-SRU   Document 1 Filed 12/19/18 Page 74 of 93
                             P(6231+Pc I 30




                                                                        DOc   ID   *:   0008815?10601005
     If  Borrower fails to maintain any of the coverages described above, lrnder may obtrain inzurance
coverage, at lrnder's option and Bonower's expense. l,ender is under no obligation to pwchase any particular
type or amount of coverage. Therefore, such coverage shall cover Lender, but might or might not prorccr
Bormwet, Borrower's equity in the Property, or the contents of the Prope(y, againsl any risk, hazard or
liability and might provide FeaEr or lesser coverage than was previously in effect- Borrower acknowledges
that the cost of the insurance coverage so obtained might significantly exceed the cost of insurance that
Bonower could have obained. Any amount"s disbursed by l,ender under this Section 5 shall become additional
debt of Borrower secured by this Security Instrument. Ttese amounLs shall bear interest at the Note rate from
the darc of disbursement and shall be payable, with such intcrcst, upon nodce from Lender to Borrowel
requesdng paymenr
       AII insurance policies required by Lender and rcnewals of such poticies shall be subjcct ro lrnder's right
to disapprove such policies, shall include a standard mortgage clause, and shall name iender as1nottgug."
andlor as an additional loss payee. t€nder shall have the right to hold the policies and rcnewat certificates. If
l*nder requires, Bonowcr shall promptly give to Lendcr all receipts of paid premiums and renewal notices. If
Bormwer obtains any form of insurance covcrage, not otherwise required by Lendcr, for damage to, or
destruction of, the Property, such policy shall include a standard mortgage clause and sha.ll name Lender as
mortgagec and/or as an additional loss payee.
       In the event of loss, Borrower shall give prcmpt notice to the insurance canier and Lender, 6nder may
make prmf of loss if not made promptly by Bonowcr. Unlsss Lender and Borrower otherwise agree in
writing, any insurance proceeds, whetler or noi the underlying insurance was required by Lender, shall be
applied to restoration or repair of tho Property, if the restoration or repair is economically feasible and
I*ndeis security is not lessaned. During such repair and restoration period-lrnder shall have the right o hold
 such insurance proceeds until Lender has had an opportunity to inspect such Property to ensurc thc wo* has
been completed to lcnde/s satisfaction, provided that such inspection shalt be undenaken promptly. Lrnder
 may disburse proceeds for the repairs and restoration in a single payment or in a series of progress paymenls
 as the work is completed. Unless an agfeement is madc in writing or Applicable law requires interest to be
paid on such insurance proceeds, I-ender shall not be requirod to pay Borrower any interest or eamings on
 such proceeds. Fee* for public adjusters, or other third parties, retained by Bonower shall not be paid oul of
 the insurance procecds ard shall be the sole obligation of Bonower, If the restoradon or repair is not
 ec'onomically feasible or Lender's security would bc lessened, the insurance proceeds shall be applied to rhe
 ,tums s€cured by this Security Instrument, whether or not then due, with the excess, if any, paid io Bonower.
 Such insurance proceeds shall be applied in the order provided for in Section 2.
        IfBonower abandons the Propeny, I*nder may file, negoriate and settle any available insurance claim
 and related matlers. If Bonower does not respond within 30 days to a notice from l,ender that the insurance
 carrier has offered to settle a claim, thcn trndcr may negotiab and settle the claim. The 30day period will
 begin when the notice is given. In either gvent, or if Lender acquires the Property under Section 22 or
 otherwise, Borower hereby assigns to L€nder (a) Bonower's rights o any insurance'procerds in al amount
 not to exceed the amounts unpaid under he Note or this Sccurity Instrument, and O) any other of Bonower'.s
 rights (other than the righr o any refund of unearned premiurns paid by Borrower) under all insurance policies
 covering the Property, insofar as such rights are applicablc to *re coverage of the Propefly. Lender may use
 tle insururce proceeds either o repair or restore the Propeny or to pay anrcunls unpaid under the Note or this
 Security Instrument, whether or not then duc.
        6. Ocrcupancy. Borrower shall occupy, esrablish, and use the Properry as Bonowet's principal residence
 within 60 days after the execution of this Security Instnrment and shall continue to o".rpy rhe property as
 Borrower's principal residence for at lcast one year after the date of occupancy, unless Lender otherwise
 agrees in writing, which conscnt. shall not b€ unreasonably withheld, or unless extenuating circumstances exist
 which are beyond Borrowe/s contml.
        7. Preservation, Mainlcnance and Protection of the Property; Inspections. Bonower shall not
 destroy' damage or impair the Propeny, allow the Pmperty to deteriorate or commit waste on the Frroperty.
 Whether or nol Bonower is residing in the Property, Borrower shall maintain the Propeny in order to prevent
  the Prop€rry from deleriorating or decreasing in value due to its condition. Uniess it is dctermined pursuant to
  Section 5 that repair or restoration is not economically feasible, Bormwer shall promptly repair fte propeny if
  daruged to avoid further deterioration or damage. If insurance or condemnation proceeds ate
                                                                                                           i.iO in
  connection with daruge to, or the taking of, the Propeny, Borrowcr shall be responsible for rcpairing or
 res6ring the Ploperty only if Lender has released proceeds for such purposes. lrnder may disburse p.o"*ds
  for the repairs and rgstoretion in a single payment or in a series of progress p"y.enr" as the work is
  completed. If the insurance or condemnation proceeds are not sufficient !o r€pair or restore the propeny,
  Bonower is not relieved of Borower's obligation for the completion of such repair or restoration.
         Lender or its agent may make reasonabte entries upon and inspections of the Property. If it has
  rcasonable cause, Lender may inspcct the interior of the improvemcnn on the Property. lendci shall give
  Borrower notice at the timc of or prior to such an interior in$p€ction specifoing such reasonable cause.




 @oa1c11*ouy            cHL (0ry00)                 Psgs5oftl                           ^   ",,/(   /l!   3007 l/01
            Case 3:18-cv-02081-SRU  Document 1 Filed 12/19/18 Page 75 of 93
                              q{6231+P0                              l3l


                                                                    DOC ID *: 0008815710601005
     & Borrower's Loan Application. Borrower shall bc in default il during the loan applicadon process,
Bonower or any persons ot enfiries acting at the dircction of Borrower or with Bormwer's knowiedge or
consent gave materially false, misleading, or inaccurate information or statenrenLs to lrnder (or failed to
provide lrnder with rnaterial information) in connection with theLoan. Material representations include, but
are not limited to, reprcsentations conceming Borrowe/s occupancy of rhe Property as Borrowe/s principal
residence.
      9. Pmtection of l,ender's Interest in the Property and Rights Under rhis gsgudty tnstrumenl If (a)
Bonower fails to perform the covenants and agreements mnlained in this Security Instrument; (b) there is a
legal proceeding thar might signiFrcantly affect Icnde/s interest in rhc Property and/or righls under this
Security Instrument (such as a proceeding in bankmprcy, probate, for condemnation or forfeiture, for
enforcement of a lien which may athin priority over this Security Insuument or to enforce laws or
regulations), or (c) Borrower has abandoned the Propeny, then Lender may do and pay for whatever is
reasonable or appropriatg to protect L€nder's intcrest in the Propefy and rights under this Security Instrument,
including protecting and/or assessing the value of the Property, and securing and/or repairing the eloperty.
I-ender's actions can include, but are not limited to: (a) paying any sums secured by a lien which tras priori-ty
over ftis Security Instrument; O) appearing in courq and (c) paying reasonable aiomeys' fees ro protect its
interest in the Prcpeny andlor rights rmder this Security Instruminr, including i6s secured position in a
bankruprcy proceeding. Securing the Plopcrty includes, but is not limitcd to, enrering the property to make
repairs, change locks, replace or board up doors and windows, drain water from pipas, eliminate building
                                                                                                               or
other codc violations or dangerous conditions, and have utilities tumed on or off. Although Lender        *yt"t.
 action under this Section 9, l*nder does not have to do so md is not under any dury or ob-liguion to do so. Ir
 is agreed that I$der incurs no liabitity for not uking any or all actions authorized u;der rhis Sccrion
                                                                                                         9.
       Any amounts disbursed by knder under this Section 9 shall become additional debt of Bonower secured
 by this Security Instrument. These amounts shall bear interest at the Note rate from the date of disbursemenr
and shall be payable, with such intgre,st, upon notice from Lender to Borrower requesting payment.
     If this Security Instrument is on a leasehold, Borower shall comply with ail fte provisions of rhe lea.se.
If Borrower acquirts fee title to the Property, the leaschold and the fee titJe shall not *.tge unless L€nder
agrcas to the merger in writing.
      10. Mortgage Insurance. If l*nder required Mortgagc Insurance as a condition of making the Loan,
Bormwer shall pay the premiunrs required to maintain the Mortgage Insufimce in effect, If, for any-reason, the
Mortgage Insurance coverage required by Lender ceases to be available from the mongage insurer
                                                                                                                that
previously provided such insurance and Bonower was required to rnake separately desffiteC payments
toward tle premiums for Mortgage Insurance, Borrower shall pay the premiums required to obtain
                                                                                                          "our.g.
substantially cquivalent to the Moflgage Insurance previou,sly in effect, at a cost subsiantially equivalent to rhe
cost lo Bonorver of the Mortgage Insurance previously in effecr, from an alrcmab mo(gage insurer selected
by Lender' If substantially equivalent Mongage Insurance coverage is not available, Borrower shall continue
to pay to Lender the amount of the. separately designaEd paymenLs that were due when the insurance coverage
ceased to be in effect. Lender will accept, use and retain these paymenls as a non-rcfundable loss reserve
                                                                                                                  in
lieu of Mongage Insurance. Such loss reserve shall be non-refundable, notwithstanding rhc fact that
                                                                                                          the loan
is uldmately paid in fi.rll, and Lender'shall not be rcquired to pay Bonower any inrerJst or eamings on
                                                                                                               zuch
loss reservc. lcnder can no lon-ger require loss reserve payments if Mortgagc Insurance coverage (in gre
amount and for the period that l.€nder requires) provided by an insurer setected Uy l-cnder agaiibecomes
available, is obtained, and Lend3r requires separately designated paymonLs toward the premiurs fo, Mongage
Insurance. If knder required Mongage Insurance as a condition of making the Loan and Borrower
                                                                                                                was
required to make separalely desigrated paymenLs toward the premiums for Mongage Insurance, Borrower
shall pay the premiums required m maintain Mortgagc Insurance in effect, o. to pr*iJ" non-refundable loss
reserve, until tendels requirement for Mortgage Insurance ends in accordance with any        " wriuen agreennnt
between Bonower and Lender providing for such termination or until termination is t.quir.C by Applicable
Iaw' Nothing in this Se4don 10 affects Bonower's obligation to pay interest at the rate provided in the Note.
       Mortgage Insurance reimburi*s l.ender (or any antity that purchases the Note) for cerain losses it may
 incurjf Borrower does not repay the Loan as agrecd. Bonower is not a party to thc Mongage Insurance.
       Mortgage insurcrs evaluate their total risk on all such insurance in force from tirneloiimq
                                                                                                    and may enter
 into agrecnrnts with other panies that share or modifu their risk, or reduce losses. Thcsc agreemenLs are on
 terms and conditions drat are satisfactory to the mortgage insurer and the other party (or parties) to
                                                                                                               these
 agreements. These agreements may require the mortgage insucr to makc paymens using any source
                                                                                                           of funds
 that the mortgage insurer may have available (which may include funds obr,aineC fronitvtongage Insurance
 premiums).
       A.s a result of these agreements, Lender, any purchaser of the Nore, another insprer, any reinsurer,
                                                                                                                 any
 other entity' or any affiliate of any of the foregoing, may receive (dirccdy or indirecgy) amounLs that derive
 ftom (or might be characterized as) a ponion of Bonower's paymants for Mortgage Inzuranse, in exchange for
 sharing or modifying the mongage inzurer's risk, or reducing tosses. If.u.h-"g...menr provides that
                                                                                                                  an
 afhliate of lrnder takcs a share of the insurer's risk in excharge for a share oithe p."rrliurn, paid to the
 ingurer, $e arrangement is often termed "captive reinsurmce." Furtben




                                                                                          ,^*r, (''('(   /( "
 @"-s{c1tooost           cHL (08l0ol                 Paga6of1t                                      Fom3007     1/01
            Case 3:18-cv-02081-SRU Document
                                     t32 1 Filed 12/19/18 Page 76 of 93
                                                BK623t+PB




     (a) Anv such agresn€nrs wn not slrecr the &mounrs *",                         i:' J-;#ffii;;l'J:ilH"
                                                                       "*.li!.
Insumncg or any olher terms of the Loan Sucl agreements will not increase the amount Borrower will
owe for Mortoage Insurancg and they will not entide Borrower to aoy refund.
     O) Any eudr agreemenls will not affec{ the rigbb Borrowcr has . if any - with respcct to the
Mortgage Insurance under the Homeowrcrs Prote{tion Act of 1998 or any other law. These rights may
indude the right to receive ctrtain disclosureg to request and obtrin csncellation of 6e Mortgage
Insurancg to have &e Mortgsge Insurance terrdnat€d automaticatly, and/or to receive u refund of any
Mortgage Insurance prtmiun$ that were unearned at the time of su"X               or iermination
     U. Assignmelt of Misctllaneous Proceeds; Forfeiture, All Miscellaneous
                                                                    "gnceilgtion Proceeds are hereby
assigned to and shall be paid   o   Lender.
     If   the Propeay is damaged such Miscellaneous Proceeds shalt be applied Io restoration or repair of the
Property, if the restoralion or repair is economicatly feasible and Lender's security is not lessened. During
                                                                                                                  such
repair and restoration perio4 Lender shall have the righr to hold such Misceltaneous proceed.s until lrnder
                                                                                                                    has
had an oppomlnity to inspect such Property to ensure the work has been completed to Lender,s
                                                                                                         satisfaction,
provided that such insp€ction shaJl be underlaken promptly. l,ender may pay for the repain and restoration
                                                                                                                      in
a single disbunement or in a series of progress paymcnrs as the work'iJ completed. Unless an ageenent
                                                                                                                      is
made in writing or Applicable Iaw requins intere$ to be paid on such Miscelianeous proceeds, L.ender
                                                                                                                  shail
not be requircd to pay Borrower any interest or earnings on such Miscellaneous Proceeds. If the
                                                                                                       restoration or
repair is not economically feasible or lrnder's sccurity would be lesseneq the Miscellaneous proceeds shall
be applied to the sums secured by this Security InsEunrent, whether or not then due, with the excess, if
                                                                                                                   any,
paid to Borrower. Such Miscellaneous Proceed.s shall be applied in the onder provided for in
                                                                                                  Secrion 2.
      In the event of a total taking, destruction, or loss in value of the Pmperty, the Miscellaneous proceeds
shall be applied to the sufli.s secured by this Sccurity Instrumont, whetfter or not then due, with the excess,
                                                                                                                       if
any, paid to Borrower.
      In the event of a paroal taking, destruction, or loss in value of the Pmpefy in which the fair market value
of the Pmpefiy immediately before the partial uking, destrucdon, or lossln value is equal to or greater ftan
thc amount of the sunrs secured by this Secudty Instrument immediately before the partial taking, desrucdon,
or loss in value, unless Borrower and Lender otherwise agree in writing, the sums secured by this Security
Instrument shall be reduced by lhe amount of the Miscellaneous Proceeds multiplied by &e following fraction:
(a) the tohl amount of the sums secured immediatety before the partial taking,
                                                                                       destruction, or loss in value
divided by (b) the fair market value of the Pnoperty immediately before ttre paniat taking, destruction,
                                                                                                                or los.s
 in value. Any balance shall be paid to Borrower.
       In the event of a panial taking, destrucdon, or loss in value of the Property in which the fair market value
of the Property immediately before the partial raking, dcstrucdon, or lossln value is less than the amount of
 9" **       secured inrmediately before the panial taking, destruction, or loss in value, unless Borrower
                                                                                                                    and
 Lender otherwise agree in writilg, the Miscellaneous Proceeds shall be applied to the suros secured by
                                                                                                                    this
 Security Instrument whetier or not the sunr.s are then due.
                                                         il
       If thc Property is abandoned by Bonower, or after notice by Lendor to Borrower that the Opposing
 Party (as defined in lhe next sentence) offers 1o make an award to s€ttle a claim for damages, Boffower
                                                                                                                fails !o
 respond to l,ender wilhin 30 days after the date the noticc is given, tcnder is aurhorizeJ
                                                                                                to collect and apply
 thc Miscellaneous Proceeds eilher to rsstoration or rcpair of the Propeny or to the sums sccured
                                                                                                               by thii
 Security Insrumenl, whether or not th€n due. "Opposing Party" means rtre ttrir6 party that owes Borrower
 Miscellaneous Proceeds or the party against whom Bonower has a right of action in regard to Miscellaneous
 koceeds.
       Borrower shall be in default if any action or proceeding, whether civil or criminal, is begun that, in
 lrnde/s judgment, could tesult in forfei$re of the Property or other material impairment of [rndet's interest
 in the Propeny or rights under this Security Instrument. Borrower can cure such a default and, if
                                                                                                          accelemrion
 has occuned, reinslate as provided in Section 19, by causirrg the action or proceeding ro
                                                                                                be dismissed with a
 ruling that' in lrnder's judgment, precludes forfeiture of the Propeny or othir material impairrnent of
                                                                                                              Lender's
 interest in the Property or rights under this Security Instrument, Thc proceeds of anyaward
                                                                                                         or claim for
 danage,s that are attribulablc to the impairment of Lcnder's inlerest in the property are hereby
                                                                                                        assigned and
shall be paid o lrnder.
      All Miscellaneous Proceeds 0rat are not applied to restorafion or repair of rhe property shall be applied in
the order provided for in Section 2.
      12. Borrower Not Released; Forbearance By L€trder Not                   s Waiver. Extension of the time for
payment or modification ofamonization of the sunrs secured by this Security Instrument granted
                                                                                                 by Lcnder to
Bonower or any Successor in Interest of Bonower shall not operare to release the liabilirf of Borro*",
Succcssors in Inerest of Bonowcr. IJnder shall not be required to corlmence proaaaOlngr
                                                                                                       o,             *y
                                                                                                  against any
Successor in InBrcst of Borrower or !o refuse to extend time foi payment or otherwise modiry amonization
                                                                                                           of
the surns secured by this Securiry Insttument by reason of any demand made by the original Bonower
                                                                                                       or any
Successor$ in Interest of Borrower. Any forbearance by l-ender in exercising any right-or
                                                                                            remedy including,
without limitation' lrnder's accepLance of payments from thid penons, entilies-orbuaaa*rors in Interest
                                                                                                           of
Bonower or in amounls less than the amount then due, shall not be a waiver of or precludc the exercise
                                                                                                       of any
right or remedy.




(D"+a(cDtomst
                                                                                             ,^*^,".1L/   /(
                          cHL (08rco)                  PageTollt                                        Form   tl07   1/01
            Case 3:18-cv-02081-SRU Document 1 Filed 12/19/18 Page 77 of 93
                               qK623hPcl33



                                                                  DOC ID f: 0008815710601005
             ard Seversl Lisbility; Co-signers; Succtssors and Assigns Bound. Bonower covenanls and
      13. Joint
agees that Borrowels obligations and liability shall be joint and several, However, any Bonower who
cesigns this Security Instrunrent but does not exocute the Note (a "co-signer"): (a) is co-signing lhis Secudty
lnstrument only to mortgage, grant and convey the co-signer's interest in ure Pmpeny under the terms of this
Security Instrument; O) is not pcnonally obligatcd to pay the sums secured by this Security Instrument; and
(c) agees that Lender and any other Bonower can agree to exten4 rnodi$, forbear or make any
accommodations with regard to the Erms ol this Security Instrument or the Note without the co-signer's
conSeIIt.
      Subject to the provisions of Section 18, any Succeslor in Interest of Bonower who assumes Bormwer's
obligations rmder this Security Instrument in writing, and is approved by lrnder, shall obtain all of Bonowet's
rights and benefits under his Security Instrurnent, Bonower shall not be released from Borrower's obligations
and liability under this Security Instrument unless lrnder agrecs to such rclease in writing. The covenants and
agreernents of this Security Instrument shall bind (except as provided in Section 20) and benefit ths successors
             bnder.
and a.ssigns of
      14. Loan Chargee. knder may charge Bonower fees for services performed in connection with
BonoweCs default, for the purpose of protecting L-cnder's interest in the Property and rights under this
Security Insrrument including, but not limited to, attomeys' fees, propeny inspecdon and valuation fees, In
regard to any other fe€$, the ahsence of express aulhority in this Security Instrument to charge a spccilic fee to
Bonower shall not be construed as a prchibidon on dre charging of such fee. l,ender may not charge fees that
are expressly prohibited by rhis Securiry Insrrument or by Applicable Law.
       If the Loan is subject to a law which sels maximum loan charges, and that law is finally int€{prered so
that the interest or othsr loan charges collected or to be collected in connection with the Loan exceed the
permitted limiLe, then: (a) any such loan charge shall be reduced by the amount necessary to reduce tire charge
to the p€rmitted limil; md (b) any sums already collecrcd from Borrower which exceeded permi$ed limirs will
be refunded to Borrower. Irnder may choose to make this refund by reducing thc principal owed under the
Note or by making a direct payment to Bonower. If a refund reducas principal, the r€duction will be trearfd as
a panial prepayrnent without any prepayment charge (whether or not a prcpayment charge is provided for
under the Note). Borrower's accepbnce of any such refund made by direct payment ro Bonower will
constitute a waiver of any right of action Borrowcr might have arising out of such overcharge.
       15. Notices. All notices givan by Bonower or Lsnder in connection with this Security Instrument must
be in writing. Any notice to Bonower in connection with this Security Insrument shall be deemed to have
been given to Borrower when mailed by first class mail or when acilally delivered to Bonower's norice
addresr if sent by other means. Notice to any one Borrower shall constitute notice to all Borrowers unless
 Applicable Law expressly requires otherwise. The notice address shall be the Propery Address unle*s
Bonower has designated a substilute nodce address by notice to lrnder. Borrower shall promptly notify
Itnder of Borrower's change of address. If Lender specilies a procedure for reporting Borrower'.g change oi
 address, then Borrower shall only repon a change of address tfuough rhat specified procedurc. There miy be
 only one designated notice address under lhis Security Instrument at any one time, Any notice to Lender shall
be given by delivering it or by rnailing it by first class mail to Iinde/s address staled herein unless Lender has
 designated another address by notice to Bonower. Any notic€ in connection with this Security Insrument
 shall not be deemed to have been given to Lender until actually received by Lander, If any notice required by
 this Security Instrument is also rcquired under Applicable taw, rhe Appticable I.aw requirement wiil sarisfy
 the corresponding requirement under this Securify In$trument.
        16. Governing Law; Severability; Rules of Construction. This Securiry Instrument shall bc governed
 by federal law and the law of the jurisdiction in which the Properry is located. All rights and obligations
 contained in this Security Instrument are subject to any requirernenLs and limiutions of Applicable Law.
 Applicable Law might explicitly or implicitly allow the paflies to agree by conrract or it mighr be silent, but
 such silence shall not be construed as a prohibition against agcement by coniract. In the cvent thar any
 provision or clause of ftis Security Insrument or fte Note conflict$ with Applicable law, zuch conflict shait
 not affect other provisions of this Secrrity Insrument or lhe Notc which can be given effect without the
 conflicting provision.
        As used in this Security Instrument; (a) words of the masculine gender shall mean and include
 conesponding neuter words or words of the feminine gender; O) words in the singular shall mean and include
 the plural and vice versa; and (c) the word "may" gives sole discretion withour any obligation ro 12ke any
 action.
        17. Borrower's Copy. Bonower shall be givcn one copy of the Note and of this Security InstrunrenL
        lE. Trander ol the Property or a Benefrcirl Inlcrest in Borrower. As used in this Section 18,
 "Interest in thc Propeay" mean$ any legal or beireficial interest in the Propeny, inctuding, but not limipd ro,
 thop beneficial intsrcsts transferred in a bond for deed, contract for de€d, installment sates contract. or sscmw
 agreement, the inEnt of which ig the ransfer of title by Bonower at a futue date to a purchaser.
        If all or any part of the Pmperty or any Interest in thc Property is sold or transferred (or if Bonower is not
  a na$ral person and a beneficial intersst in Borrower is sold or transfened) without lendels prior written
 consent, Lrnder may require immediue payment in futl of all sums secured by this Security Instrumenl
  However, this option shall not be oxercised by Lsndcr if such exercise is pmhibited. by Applicable Law.




 (D"'oa(sD                                                                               ^t "r",
                                                                                                   /"Q   /L/
                  tooost   c+rL (08?!0)               PaO€8ottl                                          Form 3{Xl7 l/01
             Case 3:18-cv-02081-SRU   Document 1 Filed 12/19/18 Page 78 of 93
                                PK 623bPG I 3h




                                                                         Doc ID          #:
                                                                                        0008815?10601005
        If
         Lender exercises this option, Lender shall give Bonower notice of acceleralion. The notice shall
provide a period of not less than 30 days fmm the date thc notice is given in accordance
                                                                                               with Section lS
within which Bormwer must pay all sums secured by this Sccurity Insrument. If Borrower faits to pay these
sums prior ro the expiration of this perio( l.ender may invoke any remedies penniued uy
                                                                                                   ttris S-ecurity
Ins!rument wilhout further notice or demand on Borower,
      19. Borrower's Right to Reinstale After Accelerstion. If Borrowcr meets certain conditions, Borrower
shall have the right to have enforcement of this Security Instrument discondnued at any time prior to
                                                                                                              the
earliest of: (a) five days before sale of the Pmperty pursuant to any power of sale contained in
                                                                                                   this Security
In$Eument; (b) such other period as Applicable l,aw might specifl for the termination
                                                                                          of Borrower's right io
rein$late; or (c) entry of a judgmant enforcing this Security instrument. Those conditions
                                                                                             ars rhat Borrower:
(a) pays l*nder all sums which then woutd be due under this Securiry Instrument
                                                                                         and the Note as if no
aeceleration had occurred; @) cures any default of any other covenanm or agreernenlst (c) pays
                                                                                                    alt expenses
incurred in enforcing this Security Instrument, including, but not limited o, r"*nrlt.
                                                                                                 auorneys, fe€s,
property inspection and valuation fee\ and othor fe€s incurred for the purpose of protecting
                                                                                               Lender,s intere,st
in the Property and righls under this Security Instrurnent; and (d) takes zuch action as kndir may
                                                                                                      reasonably
require to assure that L,encter's intercst in the Prop€4y and rights under this Securiry
                                                                                               Instrumcnt, and
Bonowet's obligation to pay the surns secured by this Secudty Irlstrument, shall continue unchanged.
                                                                                                          Irnder
may require that Borrower pay such reinstatement sums and expeilses in one or more
                                                                                         of he following forns,
as selected by  knder: (a) cash; (b) money order; (c) cenified check, bank check, trcasuret's check or cashier's
check' provided any such check is drawn upon an institution whose deposie are insured
                                                                                               by a federal agency,
insEumentality or entity; or (d) Elecuonic Funds Transfer. Upon rcinstatcment
                                                                                       by Borfower, rhis Securiry
Inshrment and obligations secured hereby shalt remain fully effective as if no accrlcration had
                                                                                                             occuned.
However, this right o reinsute shall not apply in the case of acceleration under section lg.
      20. Sale of Noie; Change of Loan Senicer; Notice of Grievance. The Note or a
-
Note (together with this Security Instrument) can be sold one or more Limes without prioi
                                                                                               fartial interesr in tho
                                                                                                 norice to Borower.
A sale might result in a change in fte entity ftnown as the 'Loan Servicer") that mllects periodic payrnents
due under the Note and this Security Instrument and perfomrs other mortgage loan
                                                                                        servicing obligationi under
the Note' this Security Instrument, and Applicable Law. Therc also mignlbe one
                                                                                      or mor"             of rhe han
Servicer unrelated !o a sale d.9: N9-f. If there is a change of rhe toan Servicer, Bonower      "-h.ng.,will be givor
writlen notice ofthe change which will state hc name and-address ofthe new lnan
                                                                                           Servicer, the addrcss ro
which paynrnts should be made and any other informadon RESPA requircs a connection
                                                                                                    with a notice of
transfer of servicing' If the Noe is sold and thercafter the lnan is serviced by a Ioan Servicer
                                                                                                       other than the
purchaser of the Note, the mortgage toan servicing obligations to Bonower
                                                                               will remain with the Loan Servicer
or be transferrcd to a successor llan Servicer and are not a.ssumed by the Note purchaser
                                                                                                    unless otherwise
pmvided by the Note purchaser,
      Neither Borrower nor Lender- may comrncnce, join, or be joined to any judicial acdon (as
                                                                                                             either an
individual litigant or the nrember of a ctass) that arises from fte other party's action* pursuant
                                                                                                      to this security
Instrument or thar alleges ftat the o$ff paffy has breached any provision of, o,
                                                                                      *y duty owed by reason of,
this Secudty Instrurnent, until such Borrower or trnder has noiitied the othcr partyiwirtr
                                                                                                sucn nodce given in
compliance with the requirernents of Section 15) of such alleged breBch anC afforoeO
                                                                                            the other party iereto a
rea-so1abl9 period after the giving of such notice to uke conJctive
                                                                       action. If Applicable Lsw provides a time
period which must elapse before certain action can bc laken, thar time period
                                                                                  wili be deemed to bc rcasonable
for-purposes of this paragraph, T'[re notice of acceleration and opportunity to
                                                                                  cure given to Bonower pursuant
 to Section 22 and' he notice of acceleralion given to Bormwer pursuant ro Section 18 shall
                                                                                                        be deemed to
satisfy the notice and opportunity to take corrective action provisions of this Section 20.
      21. Hazardous Substances. As used in this Section C t :
                                                                 1a; "uaarcors Substances' are those substances
defined as toxic or hazardous substances, poltuhnrs, or wastes by Environmenul Law
                                                                                                  and the following
 substances: gasoline,  kerosenq other flammable or toxic peuoleum producls, toxic pesticides and herbicides,
volatile solvents, rnaterials containing asbestos            or        forrnaldeiyde, and raiioactive materials; O)
"Environmcntal [aw" means federal laws and laws of the jurisdiction where oe property
                                                                                               is locatcd ftat relate
to health' safety or environmental proEction; (c) "Environmenral Clcanup" incluaes"any responsc
                                                                                                              action,
remedial action, or removat action, as defined in Environmenal Law: and              ,,environmental
                                                                             1d; an                       Condition,,
means a condition lhat can cause, conFibute to, or otherwise trigger an Environmenul
                                                                                          cleanup.
      Boil'ower shall not cause or permit the presence, use, disposat, Btorage, or tetease
                                                                                                  oi any Hazardous
Substances' or threabn to rclea.se any Hazardous Subctances, on or in the ptoperty.
                                                                                       Bonower shall no! do, nor
allow anyone erse to do, anythingaffecting the Pmpeay (a) that is in violation of any Environmentat
                                                                                                            Iaw, (b)
which creates an Envimnmental Condition, or 1c; wniln, due to the presence, use, or
                                                                                           rclease of a Hazardous
Substance, creates a condition thu adverscly affects thc value of *re properti.
                                                                                  ffre pt"ooing two scnrences
slall not apply to the presence, use, or sl{)rage on the Propeny of small quantitio of fU-roou, Substanc€s
that are generally recognized to be appropriate !o normal ruidential uses and to maintcnance
                                                                                                     of the property
(including, but not limited to, hazardous substances in consunrer producrs).
      Borrower shall promptly give Lendcr written ootice of (a) any investigation,
    .
other action by any governmental or, regulatory agsncy or private party-inuolving the
                                                                                       claim, demand, lawsuit or
                                                                                                  koperty and any
Hazardous Substance or Envimnmental Iaw of which Bonower has aciual knowteage",
                                                                                            O) any Environmental
Condition, including but not timited to, any spilling, leaking, discharge, release oi nr."ior
                                                                                                      release of any



@"-c{crto*s)             c+rl(osroo}                         I                                ^,0n",   '/'l
                                                                                                              /   1("
                                                      Pags       ol   11                                      Fom 3lO7 1/ol
            Case 3:18-cv-02081-SRU Document 1 Filed 12/19/18 Page 79 of 93
                              BK623bPB I 35



                                                                           Doc rD   *:   0008815710601005
Ilazardous Subsunce, and (c) any condidon causcd by the presence, use or release of a Hazardous Substance
which adversely affccls the value of the Property, If Bonower leams, or is notihed by any govemmcntal or
regulatory auhority, or any private party, that any removal or other rcmediation of any ttazardous Substance
afieclng the Propeny is necessary, Borrower shall pmmptly take all ne€cssary remedial actions in accordance
wilh Environmental Law. Nothing herein shall create any obligation on Lender for an Eovironmental Cleanup.

      NON-IJNIFORM COVENANTS. Borrower and lrnder further covenant and agree as follows:
      22. Acceleration; Rerredies. [,ender shall give notice lo Borrower prior to acrceleration following
Borrower's brerch of any covensnt or agreement in thi* Sccurity InstrNnent (but not prior to
acceleration under Seclion l$ rrnlgs6 Applicable Law provides otberwise). Ihe notice shall specify: (a)
the defsult; O) the action required to cure the default; (c) a date, not less tlan 30 days ftorn the date the
notice is given to Bormwer, by which the default must be currdi and (d) that fiil*e to co.e the default
on or bcfore the date spectlied in the notice may result in acceleration ol lhe sunrs secured by this
Security rnqbtLment and foreclosure or sale oI the Prop€rty. The notice sha[ further inform Borrower
of the right to reinstate after accderstion and the right to ass€rt in court the non-existence ol a default
or any other defeme ofBorrower to acceleration and fortsloourt or sale" If lhe default is not cured on or
before the date specified in the notice, Lendcr at ils option may require inmediatc payment in full of all
sums secured by this Security Irutrument without further demand and may invoke any of the remedies
pennitted by Applicable Law. Lender shalt be entitled to collect all expens€s incurreO in pursuing
                                                                                                              the
remedies provided in this Secthn 221 inclutling, but not limited to, reasonable attorneys, fees and coets
oftitb evidence,
      23. Release. Upon payment and discharge of all sums secured by rhis Security Insrnment, this Securig
Instoment shall become null and void and Lender shall relea.se this Securiry Instrument. Borrower shail pay
any recordation coets. knder may charge Bormwer a fee for releasing this Security Irutrument, but only ifihl
fee is paid o a third party for services rendered and the charging of thi fee is permirted under Applicabft
                                                                                                            kw.
      24. Waivers. Bonower waive's all righn of homestead exemption in,;nd slahrtory redemption of, the
Irop.*y and all right of appraiscrnent of the Property and relinquiihas all rights of cunesy and dower in lhe
Property.
      25. Fufiue Advances. I-ender is specifically permitted, at its option and in irs discretion, to make
additional loans and furure advances rmder this Security Instrunrnt as contemplated by Section 49-2(c)
                                                                                                            of the
Connecticut General Statutar, and shall have all rights, powers and protections allowed thereunder.

    BY SIGNING BELOW Bonower accepts and agre€s to the terms and covenants contained                       in this
Security Irrstrument and in any Rider execr:ted by Borrower afld record€d with it.

Signe{   sealed and delivered in the presence of:




                                                         4-A-er--L
                                                    MOSE,S NSLSON                                        -Bmwg


   L.

         6l,k,t                   n4rdt                                                                  -lqowq



                                                                                                            (Seal)
                                                                                                         -Bmwcr




                                                                                                          -Bwower




@6cn{cTl1oms)           CflL(os/oo)                   Pa€s 10 ol   1   I                           Fom dl07   lYOl
          Case 3:18-cv-02081-SRU Document 1 Filed 12/19/18 Page 80 of 93
                             R(6231-rPB 136




srAr,,oFcoNN'crrc.n, fra" i'- J                                                        *;
                                                                        Doc ID               000881.5?10601005
                                                                             Countyss! I,Lt,heLrn
bY  The foregoing instrument was rknowledged before mc this
                                                                        ;r      ?82005
               ho ie J              Nr\ ! c'r''




My Commission Expires:

                                                  Nohry




                                                    S.:LA.                         ,Tt:q,
                                                    C.:.:::r:   r':.,ii::' .' i',---" ;iil:..r.:ror Ctr':rt




                                                                                             ,^rrrr",         4'
                                                                                                        '/'QForm 3007 l/o't
@"'$1cn1soot         cttl(tsrco)              Pa€ellofll
           Case 3:18-cv-02081-SRU Document
                             Br623hPB ! 37 1 Filed 12/19/18 Page 81 of 93




                                         1-4   FAMILY RIDER
                                           (Assignment of Rents)

After Recording Retum To:
COUNTRYWIDE HO}4E LOANS, INC.
MS SV-79 DOCUMENT PROCESSING
P.O.Box L0423
Van Nuys, CA 91"410-0423



Prepared By:
MARTIN RRJOLLI




                                                                                  000881571_0601_005
                                                                                        [Doc ID *J

    THIS 14FAMILYRrDERismade rhis TWENTY-EfGHTH dayof .lelqUaRyf 2005
ald   isincorporated into and shall be deemed to arnend and supplement ths Mortgage, Deed of Trust, oi
Security Deed (the "Security Instn'rment") of the same date given by the undenigned lthe;Borower") to secure
Bonowey's Norc to
COUNTRYWIDE HOME LOANS, INC.

(fte "Lender") of the   same date and covering the Property described in the Security Insrrument and locared ati
                                     7   5'7-759 IRANISTAN AVENUE
                                          BRTDGEPORTI CT 06605
                                                 lPropeny Ad&es.s]

      1'4 FAMILY COVENANTS. In addition to the covenanls and agreements made                       in   the Securiry
Instrumont, Bonower and Lerrder further covcnant and agre€ as follows:

MULTISTATE 1-{ FATIILY RIDER .     F'nnb H*IF'€ddI.IIac UNIFoRII INSTRuHEffT

Q-sz*      (0,101).01 cHL (06/MXd)                Pase 1 or3                                  tnirias: i,"(4/L/
                                  VMP Mongage Solutions, tnc. (800)521-7291                      ro#FiE tnt




   2300t                                                         088r5710                        02057R
           Case 3:18-cv-02081-SRU  Document
                            8K623t{Ps l3F   1 Filed 12/19/18 Page 82 of 93




     A.ADDrrroNALpRop'RrysuBJEcrrorrrEro??ffi                                  #ri.?flftt$1trltt."1l?"T.
Property described in the Sectrity.Inshmenl he foltowing ircms now or hereafter anached to rhe properry
                                                                                                                 16
the extsnt they arc fixtures are added to the koperty description, and shall also constitute the property
                                                                                                           covired
by the Securiry Instrument: building material.s, appliances and goods of every nature whatsoever now or
hereafbr located in, on, or used, or intended to bc used in connection wirh the property, including,
                                                                                                            but not
limited to' those for the purposes of supplying or distributing heating, cooling, electricity,'gas, water, air and
light' fire prevention and extinguishing apparalus, security and accet,t.onrnoirpparatus,-plumbing, bath tubs,
wa0or heaters, vtater closets, sinks, ranges, stoves, refrigerators, dishwasheri, Oirpoot., washen, dryers,
awnings, storm windows, storm doors, screrns, blinds, shades, cunains and curtain rods, auached
                                                                                                           mirrors,
cabinets, paneling and attached floor coverings, alt of which, including replacenrenus and additions
                                                                                                      oereto, shall
be deemed to be and remain a part of ttre Boperty covered by the Security lnstrument. All
                                                                                                  of the forcgoing
logerher with the Pmpeny described in the Security Insrumsnt (or rhi leasenold esrate if
                                                                                                      rne Securlty
Instrument is on a leasehold) are refened to in this l-4 Family Rider and the Security
                                                                                                Instrurnent as the
"Properry."

     B' USE OF PROPERTY; COMPLIANCE WITH LAW. Bormwer shatl nor seek, agree to or make
                                                                                                                    a
     in the use of the Property or iB zoning clarsificarion, unless Lender has agreed in writing to the change.
thange
Bonower shall comply with all laws, ordinanccs, regularions and requiremcn-rs of any governmental
                                                                                                          body
applicable to the Pnoperty.

     C. SUBORDINATE LIENS. Exc€pl as p€rmitted by federal law, Bormwer shall not allow any Iien
inferior to the Security Instrument to be perfected against the Property without Lendct's prior wrifien
permission.

     D. RENT LOSS INSURANCE. Borrower shall mainmin insurance against rent Ioss in addition                    o   the
other haz ards for which insurance is required by Secdon 5.

     L "BoRRovyER's           RTGHTTo REINSTATE' DELETED. section                 19 is derer€d.

     F  BORROWER'S OCCIJPANCY. Unless Lender and Borrower otherwise agree in wriring, Section
                                                                                              6
concerning Bonower's occupanry of the property is deleted.

      G. ASSTGI{MENT oF LEASES. Upon Lender's request after default, Borrower shall assign ro l€nder
all leasas of the Property and all security deposits made in connection with leases of the property.
                                                                                                      Upon gre
assignment" t endcr shall have thc right to modify, extend or terminate the existing lease,s
                                                                                             and to ex@ute new
leases' in Lendet's sole discretion. ,\s used in this paragraph G, the word 'tease'
                                                                                    inU mean 'sublease" if the
Security Instrument is on a teasehold.

      tL AssIcl\tMENT oF         RENTS; APPOTNTMENT             oF RECETYER; LENDER IN possEssloN.
Borrower absolutely and unconditionally assigru and transfers to knder all fte rents and
                                                                                               revenues (,'Rurls") of
the Property, regardless of to whom the Renls of &e Property are payable. Bormwer
                                                                           -propeny            authorizes l*nder or
Lende/s agents to collec the Reirts, and a8rees that each tenant of the             shall pay the Rents to l*nder or
Irndels agents' However, Bormwer shall receive the Rcnus until: (i) Lender has gi"en no.rower nodce of
default pursuant to section 22 of the Security Insrrurnenr, and (ii) Leirder has given iodce
                                                                                                 to ths tenant(s) rhat
the Rens are to be paid to lrnder or lrndcr's agent This as$ignment oi Rentr gonsti$rcs
                                                                                                          an ahsolute
a.ssignment and not an assignrnent for additional security only.
      Ifl,ender givcs  notice of default to Borrower: (i) all Rents received by Borrower shall be held
                                                                                                         by Bonower
as uustee for the benefit of Lender only, to be applied to the sums securel oy the Sccurity
                                                                                                      Instrument; (ii)
I-ender shall be entitted to collect and receive all of the Renrs of the pmperg; (ti; Borro*e.
                                                                                                     rgrees rhat each
tenant of the Properfy shall pay all Rents due and unpaid to l-ender or Llnder's
                                                                                      agents upon Isde/s wri[en
demand lo the tenanll (iv) unless applicable law pmvides otherwise, all Renn cottJctet uy l.ender
                                                                                                           or Lendcr.s
agsnts shall be applied first to the cosls of uking control of and managing the Property
                                                                                            and collecting the Renus,
including' but not limited to, attomeys' fees, receiver's rees, prJmilurns on'rec'eiver's bontls, repair
                                                                                                                  and




Q-vn          (0401).01 cHL (06/04)                  Page 2 of 3
                                                                                                nw^n,ii     ii('
                                                                                                   Form 3170 1/01
             Case 3:18-cv-02081-SRU Document
                                       !39 1 Filed 12/19/18 Page 83 of 93
                                                P{6231.}PG




                                                                 DOC    ID #:      000881-571060L005
maintenance custs, insurance premiums, taxes, assessments and other charges on the Property, and then to the
sums secured by the Securiry Instrument; (v) L,mder, l,ender's agonls or any judicially appoinrcd receiver shall
be liable to accormt for only thosc Rents actually received; and (vi) L.cnder shall be endded to havc a receiver
appointed ro take po$session of and manage the Properry and collect the Rents and profirs derived from the
Property without any showing as to the inadequacy of rhe proporty as security.
      If the Rents of Sre Propery are not sufficient to cover $e costs of takiog control of and managing the
Properry and of collecting the Renn any funds expended by Lender for such purposes shall become
indebtedness of Bonower to Lender secured by the security Instrurnent pusuant !o section 9.
      Bonower represents &ld wanants that Borrower has not executed any prior assignment of the Rent$ and
ha.s not performd and will not perform, any act that would prevent l,ender from exercising its rights under this
paragraph.
     Lender, or lrnde/s agents or a judicially appointed recciver, shall not be requircd ro enter upon, take
control of or maintain the Propeny before or after giving notice of default to Borrower. However, Lcnder, or
Irnde/s agents or a judicially appointed receiver, rray do so at any time when a default occuts, Any application
of Rents shall nol cure or waive any defaull or invalidate any other right or rernedy of Lender. This asjignment
of RenB of the Propeay shall teminate when all the sums secured by the Security Instrumenr arc paitl-in full.

     I. CROSS'Df,X'AIJLT PROVISION. Bonowet's default or breach under any note or agreemenr in which
I-endcr has an intercst shall be a breach under the Security Instrumsnt and Lrnder may invoke any of the
remedies permitted by the Security Insuument.

     BY SIGNING BELOW, Bonower           accepts and agrees to &e tefins and provisions contained in this    14
Family Rider.

                      "Z--.------<'7.LLza---r
                    MOSES NELSON                                                                     - Bonower




                                                                    .                                     (Seal)
                                                                                                     - Borrower




                                                                                                      - Borrower




                                                                                                      - Borrower




 Q-vn        (0401).01   cHL (06/04)               Page 3 of 3                                 Form 3170 1/01
                                      p,,623 tr Pq I Document
                        Case 3:18-cv-02081-SRU       Li0      1 Filed 12/19/18 Page 84 of 93
                                                                                     ORDERNO. CTSTAI3sTOIR



                                                       SCHEDIJLE A
                                                       DESCRIPTION


       dtt rtrt Grraat! ?1.c...r tarc.l.t         tlra. tolrtt.s rltl rll tl.
       bul,tlli3a rrd lr;rortrrrtr     lhataor rsrlalrl.     alt!.tra la ft. Cttt .f
       lrldlrport,    corutt !t talltlal6   lla tirl. af Cornrcttcrt, lrl bcrllrl
       .oa a..ctllrd'.a     tcllotrt
      Lnovr ail drrlsnllaa ra Lot lo. t at .borr ctr llal turL3t fr fIIa{ tt
       th. l"lll.Do3t    L.na.oa lLllr Cort.etr crttltlra           aolrtrrrlrllt c.tracl
 -lOty sioll;lo rrr! lotd. srrt.torrr         a.!rd lol.rlrl      ll. lt0t..rad tllrl
 '{    ti.'to"ora    lr (hr lridlrTorr t.ea CltrLr. oltlcc' rrll|llrrlrrr          Lrlll
  9}>toro !trtlculrtlt       bcgrdrd.na acrq.lb"d rr follovr:

L-/                     t,ut lo. 2. rr rhovr on rltl    rr;,     l0 lrrt;        -     .   :
          ..   i.'5rF                                                i                         :
       lAttlll! t Or lrr.lrir.  Atatr.' tl.!! lrrr:
  $l   toutltrLt I gn leul'log or terrerlT ol Crlb.rli. l. i.laaar lO l..tt
  o    Ll3llllt1   Oi Lr6{ n.e.r lotrarlt !f l.ltrr    lta. }alil Lot la. l.
  a                     la tbcrt eo lrl,d rrp. ll.tt     trcl.
(>     t.ld ?rnlrra       ara rt.c lid rr ttt-ttt       lrr!l.3r,G    ltlrur.




                                                               TRIDGEPORT, CEthr.
                                                                 I,AT.D RECORDS
                                                        EPID      FOR BTIOTD          SILI}E
                                                  ctr                           Ar I itOpI4

                                                         HECI$, DfAZ, t0{l,l
Case 3:18-cv-02081-SRU Document 1 Filed 12/19/18 Page 85 of 93




              EXHIBIT 3
                                                Case 3:18-cv-02081-SRU Document 1 Filed 12/19/18 Page 86 of 93
                                                                                                                                                                     lflililililililililililililililililililililil ilil ilililililtil ilil
                                                                                                                                                                                 *2   0 04    010l- 32        3   81*

      GENERJA],      DATA REJAL ESTATE CITY OF BRIDGEPORT                                         -       ARCHTVED                                               AS oF L2/OA|?OL9
BILL    NO:          2004-XX-XXXXXXX                       ORIGINAL     OWNER           MOSS NELSON
UNIQUE ID:           14   18   --0   5-------              c/o:
L]NK#                                                      ADDRESS:                     1584       NORTH AVE
FILE#                                                      ADDRESS2:
BANK:                FIRl                                  CTTY ST ZTP:                 BRIDGEPORT CT 06604
ESCROW:                                                    COUNTRY:
VOL/PAGE:                                                  PROP LOC.:                   1584       NORTIT AVE
LIEN VOLIPAGE                                              EXR PROP LOC:                1586
DISTRICT:                                                  M/B/L:                       1 4 r_8   --0 5-------
PLAN CODE:           RE                                    DESCRTPTION:
PROP ASSESSED:                     149,310                 ELD CODE:                     0
EXEMPTIONS:                                                EXMPT CHANGE:
COC CHANGE:
NET VALUE:                     1,49,3I0
MILL    RATE:        40.3200
*** BILIED ***
                                       CITY                                      UJJU                                            TOTALS
INSTl:                         3    010.09                                        0.00                                         3, 010.09
INST2:                         I
                                    0r0.09                                        0.00                                         3,010.09
INST3:                                 0. 00                                      0.00                                             0   00
INST4:                                 0.00                                       0.00                                             0   00
AD.fS:                                 0.00                                       0.00                                             0   00
TOT TAX:                       6    020.18                                        0.00                                         6,020   18
TOTAL PAID:                    b    020 .'t-8                                     0. 00                                        6,020
*** PAY!@NTS ***

TYPE            CYCLE               DATE             ADJ            TERM/BATCH/SEO                INST                AMOUNT           INTEREST              LTENS                             FEES                              TOTALS
                '7
Pmt                                 0r/27 /2006                          59/3'799L3'7    /L           T          3,010.09                  0 00               0.00                             0    00                      3, 010.09
Pmt                                 08 /L0 /2005                          59/3121064/1,               T          3, 010. 09                0 00               0.00                             0    00                      3, 010.09

                                   TOTAL PAYMENTS                                                                6,020 .18                  0.00              0.00                            0. 00                         6   , 020 .1.8

TOTAT BAT,ANCE DUE AS OE L2/O4/2OLE
                                                             CITY                                             DSSD                                 TOTAI,
INT DUE:                                                      0 00                                            0-00                                  0   00
LIEN DUE:                                                     0 00                                            0.00                                  0   00
FEES DUE:                                                     0 00                                            0.00                                  0   00
TAX DUE NOW:                                                  0   00                                          0.00                                  0   00
TOT DUE NO!i:                                                0 00                                             0. 00                                 0   00
BALANCE DUE:                                                 0    00                                          0.00                                  0   00

*** ErIJ\GS ***
Circuit Breaker Amount: 0                                         Benefit Year                            0
Invalid Address Flag    No
                                                Case 3:18-cv-02081-SRU Document 1 Filed 12/19/18 Page 87 of 93
                                                                                                                                                                 iltililtilt   ililt   |ilililililililtilt ililt ilililtilt lilfitilt   ililt   llllllil
                                                                                                                                                                                         *2005010132381*

      GENERAL DATA REjAI, ESTATE                        CITY OF BRIDGEPORT -                        ARCHI\1ED                                                     As oF L2/04/20L8
BILL    NO:             2   005-01-   0   r-323 81          ORIGINAL    OWNER:         MOSS NEISON
UNIOUE ID:              1418--05-------                     c/o:
LINK#                                                       ADDRESS:                   1584    NORTH AVE
FILE#                                                       ADDRES52:
BANK:                   ZCST                                CITY ST ZIP:               BRIDGEPORT CT 06604
ESCROW:                                                     COUNTRY:
VOL/PAGE:                                                   PROP LOC.:                 ].584   NORTH AVE
LIEN VOL/PAGE:                                              EXR PROP LOC:              1586
DISTRICT:                                                   M/B/L                      1418--05-------
PI,AN CODE:             RE                                  DESCRI PTTON :
PROP ASSESSED                   149,3r0                     ELD CODE:                     0
EXEMPTTONS:                                                 EXMPT CHANGE
COC CHANGE:
NET VAI,UE:                    1-49,3L0
MILL    RATE:           42 -2800

***    BIIIIIED   ***
                                      CI TY                                        DSSD                                      1Uf4!J
INSTl:                         3,156.      A'                                       0-00                                   3,L56-42
rNST2:                         3,156.                                               0.00                                   ? lq.      t)
INST3:                                0. 00                                         0.00                                           0.00
INST4:                                0. 00                                         0.00                                           0.00
ADJS:                                 0. 00                                         0.00                                           0.00
TOT TAX:                       6,3L2 . 84                                           0.00                                   6,31"2.84
TOTAI PAID                     6,3L2 . 84                                           0.00                                   6,3L2 .84
**:t PAYI,ENTS ***

TYPE              CYCLE          DATE                AD!T           TERM/BATCH/SEO            INST                AMOUNT              INTEREST              LT ENS                                     FEES                                     TOTALS
Pmt               6              L2/27 /2006                             a   /3965405 / L       I            3, 156.42                    0 00               0 00                                      0 00                             3, L56 - 42
Pmt               I              01   /3r/2005                           cq./?qn?Rnn /1         T            3, L56 .42                   0 00               0 00                                      0     00                         3, L56.42
                                TOTAT PAYMENTS:                                                              6,3r2.84                      0-00              0.00                                      0. 00                            6,31.2.84

TOTAI. BAT,AIiICE DI'E AS OE 72/04/2078
                                                               CITY                                      DSSD                                     TOTAI.
INT DUE:                                                       0   00                                    0   00                                    0   00
LIEN DUE:                                                      0   00                                    0   00                                    0   00
FEES DUE:                                                      0   00                                    0   00                                    0   00
TAX DUE       NOW:                                             0   00                                    0   00                                    0   00
TOT DUE       NOW:                                             0   00                                    0   00                                    0   00
BALANCE DUE:                                                   0   00                                    0   00                                    0   00

*** FIJIGS ***
Circuit Breaker Amount: 0                                          Benefit Year:                     0
Invalid Address FIag    No
                                               Case 3:18-cv-02081-SRU Document 1 Filed 12/19/18 Page 88 of 93
                                                                                                                                                                     lllllllrfl   r                  ililIIililililililililil ilililililil
                                                                                                                                                                                      ililr ilililil|r ilililrilr
                                                                                                                                                                                              *2006010132381*

      GENERAT DATA REJAJ. ESTATE                      CITY OF BRIDGEPORT -                          ARCHIVED                                                          AS OF L2/O4/2OL9
BILL NO:                 2006-XX-XXXXXXX                  ORIGINAL       OWNER:        MOSS NELSON
UNTQUE ID:               1418--05-------                  C/o?
LINK#                                                     ADDRESS:                     1584       NORTH AVE
FIIE#                                                     ADDRESS2:
BANK:                    WEtL                             CITY ST ZTP:                 BRIDGEPORT        CT 06604
ESCROW:                                                   COUNTRY:
VOL/PAGE:                                                 PROP LOC.:                   1584       NORTH AVE
LIEN VOL/PAGE:                                            EXR PROP LOC:                158 6
DISTRlCT:                                                 M/B/L:                       l4      r8--05-------
PLAN CODE:               RE                               DESCR]PTION:
PROP ASSESSED:                   149,310                  ELD    CODE:                     0
EXEMPTIONS:                                               EXMPT CHANGE:
COC CHANGE:
NET VALUE:                      149,310
MILL     RATE:           41 -2800

***    BIIJIED    ***
                                     CITY                                          DSSD                                           TOTALS
INSTI:                          3,081. ?6                                           0.00                                        3, 081 -16
INST2:                          3,081.76                                            0.00                                        3, 081" '76
INST3:                               0.00                                           0.00                                             0 00
INST4:                               0-00                                           0.00                                             0 00
^n,Tc.                               0.00                                           0.00                                             0 00
TOT TAX:                        6,r 63-52                                           0.00                                        6, 163 52
TOTAL PAID:                     A1 53 .52                                           0.00                                        6, L63 52
*** PAII@NTS ***

TYPE              CYCLE           DATE              ADJ            TERM/BATCH/SEQ INS T                             AMOUNT               INTEREST               LI ENS                                       FEES                   TOTA],S
Pmt               7               0L / 25   /2008                                   1, r
                                                                          59 / 4L7'7 800   /                   3,01r.'76                      0   00             0   00                                      0-00              3|07L.'76
Pmt               2               08/09/200'?                             23/4102892/1- r                      3,09r.'r     6                 0   00             0   00                                      0.00              3,09r     "1 6
                                TOTAL PAYMENTS                                                                 6   , ]-63 .52                 0.00               0.00                                        0.00              6   , 163 .52

TOTA!    B.jAT,ANCE     DI'E AS OE L2/O4/2O78
                                                            CITY                                           DSSD                                        TOTA],
INT DUE:                                                    0 00                                           0.00                                         0 00
LIEN DUE:                                                   0 00                                           0.00                                         0 00
FEES DUE:                                                   0 00                                           0.00                                         0 00
TAX DUE     NOW                                             0 00                                           0.00                                         0 00
TOT DUE     NOW                                             0 00                                           0.00                                         0 00
BALANCE     DUE                                             0 00                                           0.00                                         0 00

*** trlll\Gs ***
Circuit Breaker Amount: 0                                        Benefit Year:                       0
lnvalid Address Fl,ag No
Case 3:18-cv-02081-SRU Document 1 Filed 12/19/18 Page 89 of 93




               EXHIBIT 4
                                           Case 3:18-cv-02081-SRU Document 1 Filed 12/19/18 Page 90 of 93
                                                                                                                                                                    ililililfliltilt ililtil|il ilililtililtilililililililililililt   ililililililt
                                                                                                                                                                                        *2005010099082*

       GENERJAI DATA REAI, ESTATE                    CITY OF BRIDGEPORT                               ARCHIVED                                                       As oF L2/O4/2OL8
BILL     NO:         2005-XX-XXXXXXX                     ORICINAL    OWNER:          NELSON MOSES
UNIOUE TD:           r158--31-------
I,INK#                                                   ADDRESS:                    757 IBANISTAN          AVE
FILE#                                                    ADDRES52:
BANK:                CTYW                                CITY ST ZIP:                BRIDGEPORT CT 06605
ESCROW:                                                  COUNTRY:
VOL/PAGE:                                                PF,OP LOC. :                757        TRANISTAN AVE
LIEN VOL/PAGE:                                           EXR PROP LOC:               759
DI STRICT :                                              UT/B/L:                     1 1   5A   --3 1------ -
PLAN CODE:           KE                                  DESCRIPTION:
PROP ASSESSED                   108, 010                 ELD CODE:                     0
EXEMPTTONS:                                              EXMPT CHANGE:
COC CHANGE:
NET VALUE:                  108, 010
M]LL     RATE:       42.2800
*** BIIIIED ***
                                   CITY                                         DSSD                                               TOTALS
INSTl:                      a    aoa       a1                                     0.00                                        2,283.33
INST2:                      2,283 -33                                             0. 00                                       2,   283 .33
lNST3:                          0.00                                              0.00                                               0.00
INST4:                          0.00                                              0.00                                               0. 00
ADJS:                           0.00                                              0.00                                               0.00
TOT TAX:                    s,566.66                                              0.00                                        4   | 566.66
TOTAL PAID:                 4,566.66                                              0"00                                        4,566.66
*** PAII@NTS ***

TYPE             CYCLE           DATE              ADJ         TERM/BATCH/SEO                   INST              A-I.IOUNT            INTEREST                 LIENS                                 FEES
Pmt              1               0r /29 /200"t                          59 / 3995 484 / L         T         2   ,283 .33                     0   00              0.00                                 0    00                         2,283.33
                 a                                                      59 /39r405L/ r                                                                           0.00                                                                 2,283 .33
Pmt                              o8/0'7 /2006                                                    T          2   , 283 .33                    0   00                                                   0    00

                                TOTAL PAYMENTS:                                                             4,566.66                         0. 0c               0. 00                               0.00                             4   , 566 .66

TOTA! BALANCE DUE AS OS 72/04/2018
                                                           CITY                                           DSSD                                        TOTAf,
INT DUE:                                                   0.00                                           0.00                                         0   00
LIEN DUE:                                                  0.00                                           0. 00                                        0   00
FEES DUE:                                                  0. c0                                          0.00                                         0 00
TAX DUE    NOW:                                            0.00                                           0. 00                                        0   00
TOT DUE NOI{:                                              0.00                                           0.00                                         0   00
BALANCE DUE:                                               0.00                                           0.00                                         0   00

*** ITJ\GS ***
Circuit Breaker Amount:                0                      Benefit Year                            0
Invalid Address Fl-ag                  No
                                            Case 3:18-cv-02081-SRU Document 1 Filed 12/19/18 Page 91 of 93
                                                                                                                                                                                  iltil ilililililililililililililililililil
                                                                                                                                                         lllillililil ililt tilt ilililtil
                                                                                                                                                                             *2006010099082*
       GENERJAL      DATA REAT ESTATE CITY OF BRIDGEPORT                                        ARCHI\ZED
                                                                                                                                                             As oF L2/04/20L8
 BILL     NO:           2006-03.-0099082                   ORTGINAL OWNER:           NELSON MOSES
 UNIQUE ID:
 tTNK#
                        1 1   58- -3   1   -------         c/o:
                                                           ADDRESS:                  757 IRANISTAN     AVE
 FTLE#                                                     ADDRESS2:
 BANK:                  CTYW                               CITY ST ZIP:              BRIDGEPORT CT 06605
 ESCROW:                                                   COUNTRY:
 VOtlPAGE:                                                 PROP LOC.:                757 IRANISTAN     AVE
 LIEN    VOL/PAGE:                                         EXR PROP I,OC:            159
 DISTRTCT:                                                 VI/B/L:                   1158--31-------
 PLAN CODE:          DT
                                                           DESCRI PTION :
 PROP ASSESSED:                    108,010                 ELD CODE:                 0
 EXEMPTIONS:                                               EXMPT CHANGE
 COC CHANGE:
 NET VALUE:                    108,010
 MILL RATE:          4L.2800
 *** BILLED ***
                                       CITY                                     DSSD                                     TOTALS
 INSTl:                                o    ?2
 INST2:                        )   )) o     22
                                                                                 0 00
                                                                                 0 00
                                                                                                                     2,229 .33
                                                                                                                     t   1ao 11
 INST3:                             0.00                                         0 00
 INST4:                                                                                                                    0. 00
                                    0.00                                         0 00                                      0.00
ADJS:                               0.00                                         0 00
TOT TAX:                                                                                                                   0. 00
                               4,45 8.66                                         0 00                                4,458.66
TOTAL PAID:                    4,45 8. 66                                        0 00                                4,458 .66
*** PAII@NTS ***

TYPE            CYCLE              DATE              ADJ          TERM/BATCH,/SEQ          INST             AMOUNT           INTEREST               LIENS
Pmt             I                  02/06/2AO8                           59/4202'7'72/r      T          2,229 .33
                                                                                                                                                                                         FEES                       TOTALS
Pmt                                08/1.3/200'7                                                                                    0.00              0. 00                               0.00                 2   , 229 .33
                                                                        59/4Lr9694/L        T          2,229 -33                   0.00              0.00                                0.00                 2,229 .33
                                TOTAL PAYMENTS                                                         4,458.66                    0.00              0.00                               0.00                  4, 458 .66
TOTAT BAT,AIiICE DUE AS OV I2/O4/2OL8
                                                             CITY                                   DSSD
INT  DUE:                                                    0.00                                   0. 00
                                                                                                                                          TOTAI,
I,IEN DUE:                                                                                                                                 0   00
                                                             0.00                                   0. 00                                  0 00
FEES DUE:                                                    0.00                                   0. 00                                  0   00
TAX DUE    NOW:                                              0.00
TOT DUE                                                                                             0.00                                   0   00
           NOW:                                              0.00
BALANCE DUE:
                                                                                                    0.00                                   0   00
                                                             0.00                                   0.00                                   0   00
*** ETJ\GS ***
Circuit Breaker Amount:                0                       Benefit Year:                    0
Invalid Address FLag                   No
                                       Case 3:18-cv-02081-SRU Document 1 Filed 12/19/18 Page 92 of 93
                                                                                                                                                            ilililililililililililililililililililililililililililfi ililililililililil
                                                                                                                                                                                *2  0040 l-0 0 9 9082 *
       GENER'AL DATA REJLT ESTATE                 CITY OF BRIDGEPORT                             ARCHT\TED
                                                                                                                                                                AS oF L2/O4/2OL9
 BILL    NO:               2004-XX-XXXXXXX            ORIGINAL OWNER:            NELSON MOSES
 UNIQUE ID:                1158--31-------            C/Oz
 ],INK#                                               ADDRESS:                   757        IRANTSTAN AVE
 FTLE#                                                ADDRESS2:
 BANK:                 CTYW                           CITY ST ZIP:               BRIDGEPORT          CT 06605
 ESCROW:                                              COUNTRY:
 VOLIPAGE:                                            PROP LOC.:
 LIEN VOI,/PAGE                                       EXR PROP LOC:
 DISTRICT:                                            M/B/L..                    1 1   58   --3 1------*
 PI,AN CODE:           RE                             DESCRIPTION:
 PROP ASSESSED:                 l_08, 010             ELD CODE:                    0
 EXEMPTIONS:                                          EXMPT CHANGE
 COC CHANGE:
NET VALUE:                    108, 010
MTIL     RATE:         40.3200
 *** BIIIIED ***
                                     CITY                                   DSSD                                             TOTALS
INSTl:                        2, r'1 7 -48                                   0.00                                        2, L1'7 .48
INST2:                        2,77 7 .48                                     0.00                                        2, t'77 48
INST3:                              0.00                                     0. 00                                             0. 00
rNST4:                             0. 00                                     0.00                                              0. 00
AD.fS:                             0. 00                                     0.00                                              0. 00
TOT TAX!                      4,35 4.96                                      0-00                                        4r35 A 96
TOTAL PATD                         4 .96                                     0.00                                        4   35 4. 96
*** PAII@NTS ***

TYPE               CYCLE        DATE            ADJ           TERM/BATCH/SEQ            rNST                 AMOUNT               TNTEREST              LIENS                              FEES                              TOTAIS
Pmt                1            0t/L8 /2006                        59/377 90 4s / 1,         T             2,1"77 .48                   0.00             0.00                              0 00                        2,177.48
Pmt                1            o7 /27 /2005                      59 /3684625 / I            T             2, t-11 .48                  0.00             0.00                              0    00                     2,L"77.48
                              TOTAL PAYMENTS:                                                              4,354 .96                    0. 00           0. 00                             0.00                         4,354 .96
TOTAI, BAI,ANCE DI'E AS OE 12/O4/2OLA
                                                        CITY                                         DSSD                                       TOfAI
INT   DUE:                                              0 00                                         0 00                                        0 00
LTEN DUE:                                               0    00                                      0 00                                       0 00
FEES DUE:                                               0    00                                      0 00                                       0 00
TAX DUE      NOW                                        0 .00                                        0 00                                       0 00
TOT DUE      NOW                                        0 .00                                        0 00                                       0 00
BALANCE      DUE                                        0 -00                                        0 00                                       0 00
*** ETAGS ***
Circuit Breaker Amount:             0                       Benefit Year:                        0
Invalid Address Fl-ag               No
       Case 3:18-cv-02081-SRU Document 1 Filed 12/19/18 Page 93 of 93



                                     VERIFICATION


  CONNECTICUT STATE                            )
                                               )ss
  FAIRFIE      COUNry                          )

      l, Moses Nelson, hereby verify that I have personal firsthand knowledge of the

  foregoing statements made by me in the Civil R.l.C.O. Complaint. I affirm that those

   statements are true and correct to the best of my knowledge and belief and are

   being submitted to this Court under penalty of perjury per 28 U.S.C. S 1746.

      Date: December 17, 20'18.

                                                      Respectfully,

Affirmed and Ascribed Before Me This
  r>sday of            ,2018                          Moses Nelson
